Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 1 of 317


                                                                         Page 1
                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 MIAMI DIVISION

                 Case No.: 18-CV-24594-CIV-ALTONAGA/GOODMAN

              ELGIN HILLIARD, SR.,

                      Plaintiff,

              vs.

              CITY OF HIALEAH, et al.,

                      Defendants.

              -----------------------------------/

                            DATE TAKEN: October 8, 2019
                            TIME: 2:02 p.m.- 6:57 p.m.
                            LOCATION: Switkes & Zappala, P.A.
                                    407 Lincoln Road, PH SE
                                    Miami Beach, Florida 33139

                      DEPOSITION OF ELGIN HILLIARD SR.


                      Taken Before Adriana Reyes, Notary
              Public in and for the State of Florida at
              Large, pursuant to Notice of taking
              Deposition filed in the above cause.


                                    - - - - - - - -




                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 2 of 317


                                                                         Page 2
         1    APPEARANCES:
         2      ON BEHALF OF THE PLAINTIFF:
         3            The Goodwin Firm
                      801 West Bay Drive
         4            Suite 705
                      Largo, Florida 33770
         5            BY: APRIL S. GOODWIN         ESQUIRE
         6
              ON BEHALF OF THE DEFENDANT:
         7
                      Switkes & Zappala, P.A.
         8            704 Lincoln Road
                      PH SE
         9            Miami Beach, Florida 33139
                      BY: ROBERT L. SWITKES, ESQUIRE
        10
              Also Present:
        11
              Michael Massa - Videographer
        12
              Nicole Bates
        13
        14                          - - - - - - -
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 3 of 317


                                                                         Page 3
         1                           I N D E X
         2    Witness:     Elgin Hilliard Sr.
                                           Direct             Redirect
         3
         4    BY MR. SWITKES:                     5               312
         5
              BY MS. GOODWIN:                  Cross
         6
                                                 308
         7
         8                         - - - - - - -
         9                         EXHIBIT INDEX
        10
                      DEFENDANT'S                      PAGE NO.
        11
                     Exhibit No. 1                       87
        12
                     Exhibit No. 2                       89
        13
                     Exhibit No. 3                       301
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 4 of 317


                                                                         Page 4
         1             (Whereupon, the following was had.)
         2                 THE VIDEOGRAPHER:      Good afternoon.
         3         Today is Tuesday the 8th day of October
         4         2019.     We're commencing at approximately
         5         2:02.     This is the videotaped deposition
         6         of Elgin Hill -- Hilliard.          We're located
         7         at 407 Lincoln Road Penthouse Southeast
         8         Miami Beach, Florida.
         9                 This is taken on behalf of the
        10         defendants in case number
        11         18-CV-24594-CIV-ALTONAGA/GOODMAN in the
        12         matter of Hilliard versus The City of
        13         Hialeah.     Filed in the U.S. District
        14         Court Southern District of Florida.
        15                 Our court reporter is Adriana Reyes
        16         with Fernandez and Associates.           My name
        17         is Mike Massa, I'm the videographer with
        18         Fernandez and Associates.
        19                 Would counsel please state your
        20         appearance for the record after which our
        21         court reporter will swear the witness.
        22                 MS. GOODWIN:    April Goodwin, counsel
        23         for plaintiff Elgin Hilliard, Sr.
        24                 MR. SWITKES:    Bob Switkes on behalf
        25         of Hialeah Housing Authority.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 5 of 317


                                                                         Page 5
         1                THE COURT REPORTER:       Please raise
         2         your right hand.
         3                Do you swear or affirm that the
         4         testimony you're about to give will be
         5         the truth, the whole truth, and nothing
         6         but the truth?
         7                THE WITNESS:     Yes.
         8                        DIRECT EXAMINATION.
         9    BY MR. SWITKES:
        10         Q.     Sir, could you please state your
        11    full name?
        12         A.     Elgin Charles Hilliard.
        13         Q.     Sir, have you ever had your
        14    deposition taken before?
        15         A.     Yes.
        16         Q.     Okay.    So you know, the rules are
        17    that even though we have a videographer
        18    that's going to record everything that's
        19    said, you have a court reporter sitting to
        20    your left so we need you to answer verbally.
        21    Please don't nod your head or point to any
        22    area of your body, say "my shoulder" if you
        23    want to do that.       Don't --
        24         A.     Yes.
        25         Q.     If you don't understand any of my


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 6 of 317


                                                                         Page 6
         1    questions during the course of the
         2    deposition, ask me to rephrase it and I'll be
         3    glad to do so, okay?
         4         A.     Okay.
         5         Q.     Please answer out loud as opposed to
         6    nodding your head.
         7                If at any time during the deposition
         8    you need a break, just let us know we'll be
         9    glad to do that.
        10                Are you under the medication of any
        11    prescribed medication, drugs, or alcohol at
        12    the present time?
        13         A.     High blood pressure medication and
        14    high cholesterol medication.
        15         Q.     And who prescribed that?
        16         A.     My primary care physician.
        17         Q.     And what's his or her name?
        18         A.     Dr. Marc Joseph.
        19         Q.     Could you keep your voice up as well
        20    because we all have to hear you.
        21         A.     I'll try my best.
        22         Q.     The medication you're under would
        23    not in any way impair your ability to give
        24    truthful answers today, will it?
        25         A.     No.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 7 of 317


                                                                         Page 7
         1         Q.     Okay.    What is your current address,
         2    sir?
         3         A.     1861 Northwest 69 Street Miami,
         4    Florida 33147.
         5         Q.     And who do you live there with?
         6         A.     My kid's mother.
         7         Q.     And is that your ex-wife?
         8         A.     You can say so.
         9         Q.     What's --
        10         A.     If you count ten years.        If it's ten
        11    years or less it's not, but if it's ten years
        12    or more, yeah, but -- so I don't say
        13    "ex-wife" anymore because it's the mother of
        14    my kids.
        15         Q.     Okay.    But let's get something
        16    straight, when I say "ex-wife," that means
        17    you were married to her at one time.            Were
        18    you married to her at one time?
        19         A.     Yes.
        20         Q.     And what is her name?
        21         A.     Tiandria Richardson.
        22         Q.     And when did you get married to her?
        23         A.     Let me think.
        24                My daughter was born it was 2003.
        25         Q.     And you were divorced when?


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 8 of 317


                                                                         Page 8
         1         A.     2010.
         2         Q.     And you mentioned you currently live
         3    with her.     Does anybody else reside at that
         4    same location?
         5         A.     Yes.
         6         Q.     And who is that?
         7         A.     Our daughter.
         8         Q.     What is her name?
         9         A.                Hilliard.
        10         Q.     And how old is she?
        11         A.     She's 16.
        12         Q.     And how many other children do you
        13    have?
        14         A.     One more.
        15         Q.     And what is his or her name?
        16         A.     Elgin Hilliard Jr., my son.
        17         Q.     And how old is he?
        18         A.     He's 25.
        19         Q.     What does he currently doing?
        20         A.     Living.
        21         Q.     He's living?
        22         A.     Yeah.
        23         Q.     Im -- Okay.     But does he do anything
        24    for a living work wise?
        25         A.     Oh, I didn't -- I didn't really


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 9 of 317


                                                                         Page 9
         1    understand the question.         You just said what
         2    is he currently doing.
         3         Q.     Okay.
         4         A.     He does -- he drives Lyft, Uber.          He
         5    -- he plays indoor football.          As far as I
         6    know those are his -- his means of income.
         7         Q.     Okay.    And what's your date of
         8    birth, sir?
         9         A.           /74.
        10         Q.     And where were you born?
        11         A.     Miami, Florida.      Jackson Memorial
        12    Hospital.
        13         Q.     Have you ever been married other
        14    than to Tiandria?
        15         A.     No.
        16         Q.     And if you can give me your
        17    educational background starting with high
        18    school.
        19         A.     Graduated high school and I went on
        20    to college.
        21         Q.     You have to tell me where, that's
        22    the question.       Where did you go to high
        23    school?
        24         A.     Oh, the great Miami Northwestern
        25    Senior High School.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 10 of
                                     317

                                                                       Page 10
        1          Q.   And you graduated when?
        2          A.   1993.
        3          Q.   And after high school what did you
        4    do?
        5          A.   After high school I went on to Carson
        6    and Newman College.
        7          Q.   And did you get any degree there?
        8          A.   No.
        9          Q.   Were you suspended from either high
       10    school or Carson-Newman?
       11          A.   Initially from Carson-Newman I was.
       12          Q.   What were you suspended for?
       13          A.   Not doing well in my classes.          I
       14    wasn't focusing on -- focusing on my
       15    academics.
       16          Q.   Okay.    And you said "initially."
       17    What happened after the initial suspension?
       18          A.   I actually got back -- I actually got
       19    reenrolled in school.
       20          Q.   And -- but you didn't obtain a
       21    degree?
       22          A.   No, I only stayed there one year.
       23          Q.   And then after Carson-Newman where
       24    did you go?
       25          A.   I came back home.       After my son -- my


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 11 of
                                     317

                                                                       Page 11
        1    son actually was born that year.           I came back
        2    home.     So I came home for two years and then
        3    I -- where -- I worked for those two years
        4    and then I decided that I wanted to get back
        5    in school again.       I had a -- I had a urge to
        6    play football again so I got a chance and
        7    enrolled in Central State University.
        8         Q.      And where is Central State
        9    University?
       10         A.      That's in Wilberforce, Ohio.
       11         Q.      What was the name of the city?
       12         A.      Wilberforce.    Wilberforce.
       13         Q.      Wilberforce?
       14                 MS. GOODWIN:    Wilberforce.
       15         Wilberforce.
       16                 THE WITNESS:    Will -- yeah,
       17         Wilberforce.
       18                 MS. GOODWIN:    Yeah, I -- I'm from
       19         Ohio.
       20                 MR. SWITKES:    Thanks.
       21                 THE WITNESS:    Yeah, it's been one of
       22         the top historically black colleges in
       23         the nation.
       24    BY MR. SWITKES:
       25         Q.      And you went there from when to


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 12 of
                                     317

                                                                       Page 12
        1    when?
        2         A.    I went there from 1996 to 1997.
        3         Q.    And why did you leave there?
        4         A.    They actually canceled the football
        5    program the year I was there.          They were
        6    dealing with some personal issues and I just
        7    came back home, I came back home.           I wanted
        8    to help out with my son so I came back -- I
        9    came back here to Miami.
       10         Q.    You mentioned that you worked two
       11    years after you left Carson-Newman.           Where
       12    did you work?
       13         A.    I worked at Jerry Basin.         Back then
       14    it was a warehouse, a music distribution
       15    warehouse.
       16         Q.    And what did you do there?
       17         A.    Just basic warehouse work.         ____
       18    forklift driving.
       19         Q.    And why did you leave there?
       20         A.    Got back in school.
       21         Q.    Okay.
       22         A.    I wanted to go back to college.           I
       23    wanted to continue my education.
       24         Q.    And you never obtained a degree from
       25    Central State, correct?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 13 of
                                     317

                                                                       Page 13
        1         A.     No.
        2         Q.     And then you went to work where
        3    after that university?
        4         A.     I left Central State, I came back
        5    home.     I got a job with -- I think it was
        6    Initial Talent Tree Staffing.          It was a
        7    talent -- it was a staffing agency.
        8         Q.     What was the name of the staffing
        9    agency?
       10         A.     Initial Talent Tree.
       11         Q.     And what did you do there?
       12         A.     It was just various warehouse jobs.
       13         Q.     How long were you there?
       14         A.     I was with the agency for like, like
       15    a year.
       16         Q.     Why did you leave?
       17         A.     The agency?
       18         Q.     Yes.
       19         A.     I just wanted to find something full
       20    time.     I wanted something permanent, full
       21    time because they was signing people to
       22    temporary job assignments, but they weren't
       23    really turning out the full time work.
       24         Q.     So you went where?
       25         A.     1997 -- that was 1997.       Let me ask


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 14 of
                                     317

                                                                       Page 14
        1    you, how far back are you taking me?
        2         Q.     Well, you gave an answer to
        3    interrogatories talking about the last 15
        4    years so that's a good place to start.
        5         A.     But you asked for how many years?
        6    Ten?
        7         Q.     Let's go in order.
        8         A.     No, I'm ask -- I want to ask you that
        9    question.
       10         Q.     That's not the way it works.         Let me
       11    explain something to you, Mr. Hilliard.
       12         A.     Go ahead.
       13         Q.     I get to ask the questions and you
       14    get to answer them.
       15         A.     All right.
       16         Q.     So when I ask you where you work
       17    next, it's not telling me how many years
       18    you're going to tell me about --
       19         A.     I'm just curious.
       20         Q.     Okay.   Well, where did you work
       21    next --
       22         A.     I know what -- I know what you're
       23    interri -- your interrogation asked for.
       24    They asked for ten years.
       25         Q.     Okay.   I asked you a question and


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 15 of
                                     317

                                                                       Page 15
        1    it's a very simple one.
        2         A.    Uh-huh.
        3         Q.    Where did you work after you left
        4    that creative action agency?
        5         A.    Let's see, that's so far back.
        6               I'm gonna be honest with you, man, I
        7    can't think that far back, man.
        8         Q.    Did you work for the Division of
        9    Vocational Rehabilitation?
       10         A.    Did I work for the Division of
       11    Vocational Rehabilitation?
       12         Q.    Okay.    Let's go through what you put
       13    down on your answers to interrogatories.
       14         A.    That -- that -- that'll be more
       15    helpful.
       16         Q.    But this is way later.
       17         A.    I can cooperate with you before --
       18    better, better.
       19         Q.    See that's my problem, it doesn't go
       20    back as far as I want to go.          So I'm going to
       21    start with where I want to go.
       22         A.    That's cool.
       23         Q.    And we're at 1997.
       24               So where did you work after the
       25    creative agency?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 16 of
                                     317

                                                                       Page 16
        1         A.     Let's see, 1997, think, think.
        2                I'm gonna be honest with you, man, I
        3    write -- I write stuff down.          I'll have to
        4    look back over it.
        5         Q.     Well, I see you wrote stuff down and
        6    then --
        7         A.     To remember.
        8         Q.     -- the stuff you wrote down under
        9    your interrogatories, you put down employment
       10    search information from 2015 to now, 2019,
       11    and you wrote down Creative Action, Inc.
       12         A.     I went -- put down from 2015 to 2019?
       13         Q.     That's what you wrote in your --
       14         A.     Three years?
       15         Q.     That's what you wrote in your
       16    handwriting, sir.
       17         A.     No, I put --
       18         Q.     Four years is the way I count.
       19         A.     I put more -- I put more than four
       20    years.
       21         Q.     Okay.   So that's why I'm asking you.
       22    This doesn't make sense if you said you
       23    worked there in 1997 and your answers to
       24    interrogatories you said it was from 2015 to
       25    2019.     So let's --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 17 of
                                     317

                                                                       Page 17
        1         A.    I'ma let you -- I'ma let you ask my
        2    lawyer these questions because --
        3         Q.    No.
        4         A.    -- what -- what I recall.
        5               What?
        6               What I recall is you asking for ten
        7    years.
        8         Q.    I don't know where you got that
        9    from --
       10         A.    I sent --
       11         Q.    -- and let me explain something to
       12    you.
       13         A.    I sent 15 years.       I sent 15 years to
       14    my -- I sent that personally to my lawyer.
       15         Q.    Okay.    Let me explain something to
       16    you, we have a videographer here, we have a
       17    court reporter sitting to your left.
       18         A.    I know.
       19         Q.    All you have to do is answer my
       20    questions --
       21         A.    And I'm doing my best to answer them.
       22         Q.    -- and everybody's going to be able
       23    to see the questions in the order in which we
       24    did.
       25         A.    And I'm answering them to the best --


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 18 of
                                     317

                                                                       Page 18
        1    to the best I can.
        2         Q.     Okay.   So let's go in order.        Where
        3    did you work after you --
        4         A.     With my -- with my disabilities, I'm
        5    answering -- I'm answering them to the best
        6    that I can.
        7         Q.     And what disabilities might that be,
        8    sir?
        9         A.     Oh, you know.
       10         Q.     I know that no one has described the
       11    disability in regard to the Social Security
       12    Administration; isn't that correct?
       13         A.     Nah, they did.
       14         Q.     They did?
       15         A.     They did, they did.
       16         Q.     So they didn't deny your Social
       17    Security?
       18         A.     The -- that's -- that's Social
       19    Security benefits.
       20         Q.     Okay.   Social Security you
       21    applied --
       22         A.     We talking about -- we talking about
       23    disabilities.
       24         Q.     Okay.   You applied for SSI recently?
       25         A.     No.   And that's still going on.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 19 of
                                     317

                                                                       Page 19
        1         Q.     And they denied your SSI, correct?
        2         A.     It's still in the process.
        3         Q.     You've got to answer the questions
        4    that are before you and if you go in order --
        5    because it's going to take a long time if you
        6    answer your questions not mine.
        7                So my question was Social Security
        8    denied your application, correct?
        9         A.     In the first stage.
       10         Q.     And then you appealed that, correct?
       11         A.     Yes.
       12         Q.     And then they denied it again,
       13    correct?
       14         A.     Yes.
       15         Q.     Okay.
       16         A.     And I'm appealing it again.
       17         Q.     When you went to Workman's Comp --
       18         A.     It's still -- it's still appealing.
       19         Q.     Okay.   You can appeal, that's fine.
       20         A.     So it's not done.
       21         Q.     You had Workman's Comp, correct,
       22    from C&S?
       23         A.     C&S, yes.
       24         Q.     And they said you could return to
       25    work with zero percent disability, correct?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 20 of
                                     317

                                                                       Page 20
        1         A.    Not to my knowledge, I retired from
        2    there.    That's -- what I -- I retired from
        3    there.    We agreed that I retired.
        4         Q.    So you're not aware of the fact that
        5    the doctors said you can return to work and
        6    there's zero percent disability based upon
        7    the injury you suffered in C&S?
        8         A.    That there I'm not aware of, but the
        9    injuries that I suffered at C&S, yeah.            I
       10    suffered an injury to my ankle and to my
       11    lower back but the hips that I have -- the
       12    history that I have with my hips, the birth
       13    -- the birth defects that I have with my
       14    hips, you know, I didn't -- I didn't suffer
       15    those from the job so that's what I'm dealing
       16    with right now, physically.
       17         Q.    So you're only dealing with your hip
       18    you're claiming is your disability?
       19         A.    No, that's not the only thing I'm
       20    dealing with.      That's the main thing I'm
       21    dealing with.
       22         Q.    The main thing?
       23         A.    Yes.
       24         Q.    Okay.    When you brought up that
       25    injury that happened at C&S, how did that


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 21 of
                                     317

                                                                       Page 21
        1    accident happen?
        2          A.     Well, it was just a typical day at
        3    work.      I came into work like I usually do, we
        4    got prepared, we operate electric forklifts.
        5                 You know what a electric forklift
        6    is?
        7          Q.     Just go ahead and tell me how the
        8    accident happened.
        9          A.     I'm trying to get you to visualize
       10    it.
       11                 We operate electric fork --
       12    forklifts.     Evidently, when I -- I found out
       13    that the lift I had it was -- it was
       14    defaulted, it had an issue.         I didn't know,
       15    but as I was operating it to go retrieve my
       16    -- my work order, when I jumped off it it
       17    kept going and ran into the back of my ankle,
       18    it knocked me down.       I sustained like a shock
       19    to my back, but, you know what I'm saying,
       20    being a warrior I am I kept working.
       21          Q.     Okay.   So let me make sure.       So you
       22    were on the forklift, you jumped off?
       23          A.     You got to get off to go get -- to
       24    go --
       25          Q.     Just listen to my question.        If we


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 22 of
                                     317

                                                                       Page 22
        1    go in order, it will get done a lot quicker.
        2         A.    What's the order?
        3         Q.    The order is my questions and your
        4    answer to my questions, okay?
        5               So did you ever tell anybody that
        6    someone rolled a pallet and it hit your ankle
        7    and that's the way you got injured on the
        8    job?
        9         A.    That's the only way -- actually,
       10    that's actually how everything came about.
       11         Q.    So you didn't have two different
       12    stories of how the accident happened?
       13         A.    No.    I had --
       14         Q.    So when the doctor wrote down that
       15    one story was you jumped off the forklift and
       16    injured your ankle and your back and the
       17    other story you told them was you were
       18    standing and the pallet rolled into you.
       19         A.    No.    I won that case so the story I
       20    said was correct.
       21               There -- yeah, there was a -- there
       22    was a guy he was shadowing me so he saw the
       23    whole incident, he saw it.         And when I told
       24    him, I said, Man, you saw the machine hit my
       25    ankle?    I said, Man, I just need to go get an


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 23 of
                                     317

                                                                       Page 23
        1    Ace bandage.
        2         Q.     What was name of that person that
        3    saw that?
        4         A.     I can't recall that.       I can't recall
        5    his name, but I told him I just wanted an Ace
        6    bandage.     He took me to the office and
        7    reported the whole injury and the next thing
        8    I know I was taken off the floor, I was being
        9    drug tested, everything.         And a couple --
       10    couple of years later the matter was resolved
       11    and I was right and they were wrong.
       12         Q.     Okay.   So let's go back to where you
       13    were.     After the agency, creative agency,
       14    where did you go to work?
       15         A.     All right.    You taking me here, you
       16    taking me there, all right, let me think.
       17                The staffing creative agency so we
       18    talking about '97.       I don't know, man, I got
       19    this thing.     Some things in my brain is
       20    sharper than others.        '97.
       21                That's why I have a situation when I
       22    need to retrac -- retract something I need to
       23    see it.     That's one of my reasons why I write
       24    stuff down.     That's why I wrote that --
       25    that's why I write -- I wrote all those jobs


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 24 of
                                     317

                                                                       Page 24
        1    down.     I didn't write those -- honestly, I
        2    didn't write those down for you.
        3         Q.     I don't know what you're talking
        4    about "those."      I'm looking at a chart that I
        5    prepared.     So let's go --
        6         A.     No, I know my job history because I
        7    wrote it down and I gave it to my lawyer.
        8         Q.     Yeah, I know.     And is this you're
        9    handwriting?
       10                I'm going to show you some answers
       11    to interrogatories.
       12         A.     Yes, it is.
       13         Q.     So that's your handwriting?
       14                MS. GOODWIN:     Yes, I just ask if
       15         you're going to show it to him, you show
       16         him the whole thing.        I have in my copies
       17         that he actually did produce.          It starts
       18         with past -- Exhibit A past 15 year work
       19         history.
       20                MR. SWITKES:     That's exactly what I
       21         got.
       22                MS. GOODWIN:     Yes.
       23                MR. SWITKES:     But I'm not --
       24                THE WITNESS:     '97?
       25                MR. SWITKES:     -- referring to that


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 25 of
                                     317

                                                                       Page 25
        1         now so don't think that I'm referring to
        2         your answers?
        3                THE WITNESS:     No, I'm okay.      I'm
        4         cool with it.      I'm okay with whatever,
        5         but I just wanna -- I wanna do my best
        6         to, you know what I'm saying, to keep up
        7         -- to keep up with -- with this you're
        8         doing, but it's not -- I'm not hiding
        9         anything 'cause you have it.
       10    BY MR. SWITKES:
       11         Q.     Okay.   So let's go in some kind of
       12    order that you might remember.
       13         A.     Okay.
       14         Q.     You went to work at Medi Nurse
       15    Behavorial Solutions, correct?
       16         A.     Yes.
       17         Q.     And what was your job there?
       18         A.     I was a behavorial tech -- technician
       19    if I'm not mistaken.
       20         Q.     And why did you leave there?
       21         A.     That was just a temporary -- that was
       22    a part time -- a part time --
       23         Q.     So you quit?
       24         A.     You going to let me answer the
       25    question?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 26 of
                                     317

                                                                       Page 26
        1               That was a part-time job.
        2         Q.    Okay.    And I asked you why you left.
        3    Did you get terminated or did you quit?
        4         A.    No, I didn't get terminated from that
        5    job.    Them people wanted me to stay there.
        6         Q.    Did you quit?
        7         A.    I don't recall quitting.         I had an
        8    issue with my car, I couldn't continue -- I
        9    couldn't continue with the job anymore.            I
       10    liked -- I -- I loved that job.
       11         Q.    Okay.
       12         A.    I really enjoyed that job, but I was
       13    driving from -- I was driving from Miami to
       14    Oakland Park Boulevard.
       15         Q.    The question was did you quit or
       16    were you terminated?
       17         A.    No, I wasn't terminated.
       18         Q.    So you quit?
       19         A.    I don't like the word "quit."          I put
       20    in my resignation.
       21         Q.    Okay.
       22         A.    So I reside.
       23         Q.    So you were there for all of about
       24    six months, right?
       25         A.    Could have been six, could have been


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 27 of
                                     317

                                                                       Page 27
        1    three, could have been eight.          But I was one
        2    of the best workers like everywhere,
        3    everywhere I worked at.        Could have been one
        4    week.
        5         Q.    You were one of the best workers --
        6         A.    Yes.
        7         Q.    -- everywhere you worked?
        8         A.    Yes.
        9         Q.    Are you aware of the fact of how
       10    many times you've been terminated from
       11    employment?
       12         A.    After 2008.
       13         Q.    Are you aware of how many times
       14    you've been terminated?
       15         A.    After 2008 I am.
       16         Q.    So how could you say you are one of
       17    the best workers everywhere you worked if you
       18    were terminated from most of your employment?
       19         A.    That's how it all started.         My
       20    lawyer, she has the documents, she has all
       21    the certificates.
       22         Q.    Let me explain something to you.
       23         A.    I got promoted within two years.           I
       24    did too -- I did too well too quick too soon
       25    as a black man.      That's what happened.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 28 of
                                     317

                                                                       Page 28
        1         Q.    Each place you were terminated
        2    because you did too --
        3         A.    I'm talking about --
        4         Q.    -- well and your learned too quick?
        5         A.    I'm talking about -- I'm talking
        6    about the inception.        I'm talking about when
        7    it -- when it -- when it all started.
        8         Q.    Okay.
        9         A.    From 2006 to 2008 --
       10         Q.    If we start from there --
       11         A.    No, you're talking about my
       12    termination from 2006 to 2008.          Go check it.
       13         Q.    Try to listen to my question.
       14         A.    I'm listening to them as best as I
       15    can.
       16         Q.    I'm glad because we're all watching
       17    and there's a video of this.
       18         A.    I'm cool.     I'm okay.
       19         Q.    So once --
       20         A.    I'm not gonna say okay because right
       21    now that's not a good term to use this day
       22    and time, but I'm all right with it.
       23         Q.    I have no idea what you're all right
       24    with, I want you to answer my questions.
       25               So when I asked you why were you


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 29 of
                                     317

                                                                       Page 29
        1    terminated from so many of your employers
        2    when you're telling me you were the best
        3    employee ---
        4         A.     What job was I terminated from?
        5         Q.     What job weren't you terminated
        6    from?     Let's go down the list.
        7         A.     Do it.
        8         Q.     Were you terminated at TSA?
        9         A.     No, I resigned for personal reasons.
       10         Q.     After you were terminated?
       11         A.     Yeah.    After I fought that case and
       12    won it.
       13         Q.     So when I asked you if you were
       14    terminated, why did you say no?
       15         A.     Because I wasn't.      I resigned for
       16    personal reasons.
       17         Q.     After you were terminated?
       18         A.     Yes.
       19                MS. GOODWIN:     Object to the form of
       20         the question.
       21    BY MR. SWITKES:
       22         Q.     Okay.    So let's go back --
       23         A.     I was -- I was terminated, I fought
       24    that, and they were wrong there and I was
       25    allowed to resign for personal reasons.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 30 of
                                     317

                                                                        Page 30
        1         Q.     You did that almost every place you
        2    ever worked, right?
        3                MS. GOODWIN:     Objection to form.
        4                THE WITNESS:     No, not after 2008.
        5    BY MR. SWITKES:
        6         Q.     Okay.   So you worked at --
        7         A.     And I'm here in the flesh to talk
        8    about it.
        9         Q.     Okay.
       10         A.     Just like I am with this case here.
       11         Q.     Okay.   You worked at United Cerebral
       12    Palsy, correct?
       13         A.     Yes.
       14         Q.     From when to when?
       15         A.     Let me see.     That was after-school
       16    program I was -- I was the best staff member
       17    there, I have the award.         I have the award to
       18    prove it.
       19         Q.     I asked you -- this is going to take
       20    forever if you keep --
       21         A.     It may do.     I'ma answer your
       22    questions, I'ma answer them.
       23         Q.     You can't ask me any questions.          All
       24    you have to do is answer my questions.
       25         A.     If you keep interr -- if you keep


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 31 of
                                     317

                                                                       Page 31
        1    interrupting me it's going to take forever.
        2         Q.    'Casue I asked you when you worked
        3    some place and you're telling me --
        4         A.    I'm telling you --
        5         Q.    -- how great you were at every place
        6    you worked.
        7         A.    It's gon' take a while -- it's gon'
        8    take a while for me to recall.          I don't know
        9    exactly, you know what I'm saying, what it
       10    is, what the reason is, but I don't want to
       11    feel like I'm being picked at due to my
       12    disabilities and my disability.
       13         Q.    Sir, you filed this federal lawsuit.
       14         A.    Uh-huh.
       15         Q.    And this federal lawsuit I'm allowed
       16    to depose you which is what we're doing
       17    today.
       18         A.    I got no problem with that.
       19         Q.    Excuse me?
       20         A.    I have -- I have no problem with
       21    that.
       22         Q.    Okay.
       23         A.    That still doesn't take away from me
       24    being disabled so you bear with me.           So
       25    lets's answer -- let's -- let's -- let's try


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 32 of
                                     317

                                                                       Page 32
        1    to get through this as best as we could with
        2    my disabilities.       I don't know your
        3    disabilities.      You know mines.
        4         Q.    Sir, I'm going to ask you questions,
        5    if you answer my questions we'll get done
        6    today.    If you continue like this --
        7         A.    I understand that.
        8         Q.    -- we won't get done today.
        9         A.    I understand that and I'm telling --
       10         Q.    Okay.    Sir --
       11         A.    -- you I'm doing my best and I'ma do
       12    my best.
       13         Q.    Well, do a little better and just
       14    answer my questions.
       15               You left the United Cerebral Palsy
       16    because?
       17         A.    Because I felt like it.         I didn't --
       18    I --
       19         Q.    Okay.    And then you went to Miami
       20    Behavorial Spectrum Program, correct?
       21         A.    Yes.
       22         Q.    And that was from 11/2005 to April
       23    of 2006, right?
       24         A.    Yeah, that was a temporary hurricane
       25    relief project so that was only for a few --


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 33 of
                                     317

                                                                        Page 33
        1         Q.    And you quit or you -- or you --
        2         A.    I just told you it was temporary.           I
        3    -- I didn't get fired from that.           That --
        4    that was temporary assignment.          The funding
        5    -- the funding ran out.
        6         Q.    Okay.    And then you went to --
        7         A.    I just felt like working.         I -- I
        8    wanted to work.      I don't know what's the
        9    problem with me wanting to work, I worked.
       10    All of those are jobs.
       11         Q.    Where are you working now?
       12         A.    I'm disabled right now.
       13         Q.    When was the last time you worked?
       14         A.    Last time I worked was C&S.
       15         Q.    And that was in what year?
       16         A.    That was 2000 -- I got injured 2014.
       17    2014.
       18         Q.    I thought you said you always
       19    worked?    You haven't worked in the last five
       20    years?
       21         A.    I have always worked.
       22               MS. GOODWIN:      Object to the form.
       23               THE WITNESS:      I have -- I have --
       24    BY MR. SWITKES:
       25         Q.    You haven't worked in the last five


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 34 of
                                     317

                                                                       Page 34
        1    years?
        2               MS. GOODWIN:      Object to the form.
        3               THE WITNESS:      I actually had a job
        4         offer two months ago.
        5    BY MR. SWITKES:
        6         Q.    And what happened?
        7         A.    They told me I was -- they told me I
        8    had a felony.
        9         Q.    I thought you had a job offer?
       10         A.    I did.    I had a job offer.
       11         Q.    Job offer means they offered you the
       12    job --
       13         A.    Meaning I was --
       14         Q.    And you either accepted or rejected.
       15         A.    -- prepared to get -- I was prepared
       16    to get fired -- I was prepared to get hired
       17    with the security.       The security license that
       18    I obtained, I was prepared to get hired until
       19    they told me that I was a felon.
       20         Q.    So in the last five years that's the
       21    only place that someone wants to work has
       22    been able to find work?
       23         A.    No, I've been dealing with a
       24    disability for the past -- let me see, has it
       25    been five years?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 35 of
                                     317

                                                                       Page 35
        1               2014, '15, '16, '17, '18.
        2               Yeah, from 2014 to now I've been
        3    dealing with a disability.         I'm still -- I'm
        4    still dealing with it and I'm still trying.
        5         Q.    Have you applied for more than one
        6    job in the --
        7         A.    You know what, I'm --
        8         Q.    Excuse me, listen to my question.
        9               Have you applied for more than one
       10    job in the last five years?
       11         A.    That's the first job I applied for
       12    since.
       13         Q.    Okay.    So --
       14         A.    I mustered the strength to apply for
       15    that and I did it.
       16         Q.    Okay, great.
       17               Now you worked at All Roving Leaders
       18    Alternative Educational Program, correct?
       19         A.    Yes.
       20         Q.    And you were working security?
       21         A.    Yes.
       22         Q.    And you worked there for how long?
       23         A.    Let me see.      It probably was like
       24    about four months.
       25         Q.    And you quit or you were --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 36 of
                                     317

                                                                       Page 36
        1         A.    No they --
        2         Q.    -- terminated?
        3         A.    They lost funding to the program.
        4    That was unfortunate, man.         You ever heard of
        5    Justca (phonetic) Program?         Dorian Rowe?
        6    That was another program.
        7         Q.    And you next -- and you next went to
        8    work at the TSA?
        9         A.    That's when.      That's when it all
       10    started when I went to TSA.
       11         Q.    Okay.    And you worked there from
       12    when to when?
       13         A.    That was from 2006 to 2008.          From --
       14         Q.    And you were terminated there?
       15         A.    Initially I was terminated two months
       16    before my two year probationary period, but
       17    there was an -- there was an EEO claim
       18    against that and I proved that.          That's --
       19    that's one of my proudest moments there.             I
       20    proved that here in Miami, Florida that a
       21    black man can be singled out and
       22    discriminated against --
       23         Q.    So the TSA --
       24         A.    -- for just doing his job.
       25         Q.    So the TSA discriminated against


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 37 of
                                     317

                                                                       Page 37
        1    you?
        2         A.    It was TSA/DHS, yes.
        3         Q.    And you collected unemployment
        4    compensation?
        5         A.    Yeah.    You know when I got -- when I
        6    initially got terminated from them they --
        7    they tried to claim that I didn't deserve the
        8    benefits because I was terminated and I
        9    proved that I did.
       10         Q.    How many times have you collected
       11    unemployment compensation?
       12         A.    Let me see.      I definite -- TSA --
       13    honestly, if I -- you tell me.          I've been
       14    terminated so many times.         If I ever been
       15    terminated, I applied for unemployment.             And
       16    if I was -- and if I was granted in my
       17    unemployment, that meant I was right.
       18         Q.    How many times?
       19         A.    I can't recall.
       20         Q.    Give me your best estimate?
       21         A.    Two.
       22         Q.    After being terminated at TSA you
       23    went to General Hauling Services, correct?
       24         A.    No, after being terminated from TSA,
       25    I fought that case and I was allowed to


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 38 of
                                     317

                                                                        Page 38
        1    resign for personal reasons.
        2         Q.    Okay.
        3         A.    So on paper it's actually just a --
        4    it's a resignation.
        5         Q.    Okay.    And then --
        6         A.    I don't understand why you don't want
        7    to -- why you don't want to honor that and
        8    respect that.
        9         Q.    And then you went to General Hauling
       10    Service, correct?
       11         A.    Yeah, I went and got my CDL Class B
       12    license and I went on General Hauling.
       13         Q.    And you were a driver/helper,
       14    correct?
       15         A.    Yes.
       16         Q.    For the trash company?
       17         A.    Yes.
       18         Q.    And you were terminated there,
       19    right?
       20         A.    I was terminated there and that
       21    business been around for about 50 years.             The
       22    business doesn't even exist anymore.
       23         Q.    All I asked you was, you were
       24    terminated --
       25         A.    I felt like saying that.         I felt like


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 39 of
                                     317

                                                                       Page 39
        1    saying that.
        2         Q.    -- you can answer yes or no.
        3         A.    That business been around for 50
        4    years.    It seems like anywhere where I go,
        5    I'm being targeted.       To the point where
        6    they'd take a whole business down.
        7         Q.    So you're saying the whole business
        8    went down --
        9         A.    Yeah.
       10         Q.    -- just because of you?
       11         A.    I don't know if it's just because of
       12    me, I don't know if that's a coincidence.
       13    That's a big coincidence to me.
       14         Q.    Mmm-hmm.
       15               And then you went to work for Kelly
       16    Services as a temp, right?
       17         A.    Yeah, Kelly Staff and Services.
       18         Q.    And you worked there for all of one
       19    month, right?
       20         A.    It's a temporary -- it's a temporary
       21    agency.    I can go -- I can go back there and
       22    work right now if I want to.          It's a staffing
       23    agency.
       24         Q.    Okay.    You --
       25         A.    If I need --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 40 of
                                     317

                                                                       Page 40
        1         Q.    The question was you worked there
        2    one month; is that correct?
        3         A.    I can't recall if it was one month.
        4         Q.    And then you went to work for AAA
        5    Auto Club South, correct?
        6         A.    Yes, Triple A.
        7         Q.    And you were terminated there,
        8    right?
        9         A.    Yeah, a state trooper -- yes, yeah.
       10    I can prove everything.
       11         Q.    And you got unemployment
       12    compensations --
       13         A.    From them?
       14         Q.    -- from there, correct?
       15         A.    If I was right I did.
       16         Q.    Did you get unemployment
       17    compensation?
       18         A.    If I unfairly got terminated, I did.
       19         Q.    Did you get --
       20         A.    If I was unfairly terminated, I did.
       21    That's my answer.
       22               MS. GOODWIN:      Are you asking him if
       23         he remembers if he got unemployment from
       24         that --
       25               MR. SWITKES:      I asked him if he got.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 41 of
                                     317

                                                                       Page 41
        1         I don't think that question is --
        2                THE WITNESS:     More than likely.
        3                MR. SWITKES:     -- very difficult.
        4                THE WITNESS:     More than likely I
        5         did.    If I was unfairly terminated.
        6    BY MR. SWITKES:
        7         Q.     And then you --
        8         A.     Because you don't get -- you don't
        9    get unemployment benefits if you're fairly
       10    terminated and you know that.
       11         Q.     And then you went to Mac Town,
       12    correct?
       13         A.     Yes, good-ole Mac Town.
       14         Q.     And you worked at good-ole Mac Town
       15    for how long?
       16         A.     Let me see.     That's with the disabled
       17    adults, I did a lot of guards work.           I was
       18    there for I think a year it was like -- No, I
       19    think it was like two years.
       20         Q.     And then you got terminated?
       21         A.     Yes.
       22         Q.     Ah.
       23         A.     Now ask about employment.
       24         Q.     Did you collect unemployment?
       25         A.     Yeah, and they -- they --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 42 of
                                     317

                                                                       Page 42
        1         Q.    Yeah.
        2         A.    -- they initially tried to fight it,
        3    but I won that too.
        4         Q.    And then you went to work at C&S
        5    Wholesale, correct?
        6         A.    Yes.
        7         Q.    And that's where we talked about you
        8    got injured, correct?
        9         A.    Yes.
       10         Q.    And the doctor that was treating you
       11    said you --
       12         A.    Hold up.
       13         Q.    -- had healed and that you had --
       14         A.    I -- I --
       15         Q.    Excuse me, you can't talk over me.
       16         A.    Go ahead.
       17         Q.    The court reporter sitting to your
       18    left is going to take down both of us so when
       19    I'm done with the question you're going to
       20    have all time you need to answer.
       21         A.    Go ahead.
       22         Q.    After --
       23         A.    No, start from the beginning.          You
       24    said doc -- you said doctor or doctors.
       25         Q.    The doctor, one doctor.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 43 of
                                     317

                                                                       Page 43
        1         A.    Okay.
        2         Q.    Found that you had no disability and
        3    you return -- you could return to work and
        4    you told him you have no intention of
        5    returning to work, correct?
        6         A.    I don't recall that.
        7         Q.    Okay.
        8         A.    I've seen numerous doctors.          That's
        9    why --
       10         Q.    Okay.    Do you remember Dr. Meli?
       11         A.    Dr. Meli.
       12         Q.    Yeah.    Oh, excuse me for
       13    mispronouncing it.
       14               Do you remember him?
       15         A.    Yeah.
       16         Q.    Didn't he tell you, you were cleared
       17    with zero disability and you could return to
       18    work?
       19               MS. GOODWIN:      Object to the form.
       20               THE WITNESS:      He treated me for my
       21         ankle.    He treated me for one thing.
       22    BY MR. SWITKES:
       23         Q.    The question is yes or no.
       24         A.    I don't -- I don't -- I don't recall
       25    that.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 44 of
                                     317

                                                                       Page 44
        1         Q.     You don't recall that?
        2         A.     If he treated me for my ankle and he
        3    felt like his time was up with me for my
        4    ankle, that's one doctor.         I was seeing
        5    another doctor.
        6         Q.     So the answer is yes he told you
        7    that?
        8         A.     I was cleared for my ankle by Dr.
        9    Meli, yes.
       10         Q.     Okay.
       11         A.     And do you know that --
       12                MS. GOODWIN:     There's not a
       13         question.
       14                THE WITNESS:     Go ahead.
       15    BY MR. SWITKES:
       16         Q.     You ever been arrested?
       17         A.     Yeah, you know that.
       18         Q.     How many times?
       19         A.     That's why -- that's why I'm here
       20    now.
       21         Q.     How many times?
       22         A.     I was arrested in 1999.
       23         Q.     For what?
       24         A.     For resisting arrest without
       25    violence.     That's nolle pros, that case was


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 45 of
                                     317

                                                                       Page 45
        1    thrown out.
        2         Q.    What department were you arrested by
        3    in 1999?
        4         A.    That was probably City of Miami.
        5         Q.    And your next arrest?
        6         A.    Two -- when was that?
        7               2016.
        8               No, it wasn't --
        9         Q.    Are you forgetting a few?
       10         A.    I forget them all because they was
       11    all B.S. but.
       12         Q.    Whether you think they were B.S. or
       13    not, I asked you have you ever been arrested.
       14         A.    And I told you --
       15         Q.    Give me the dates.
       16         A.    And I told you, yes.
       17         Q.    Okay.    You told me about the first
       18    arrest in 1999 resisting without.           And I
       19    asked you what other arrests have you had?
       20         A.    And I'm trying my best to recall.
       21         Q.    And you don't recall them?
       22         A.    And you're still being insensitive to
       23    my disabilities.
       24         Q.    I'm asking you questions --
       25         A.    Speaking on --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 46 of
                                     317

                                                                       Page 46
        1         Q.    -- because you filed a lawsuit and I
        2    am not going to discuss this --
        3         A.    And I'm going to prove my lawsuit
        4    too.
        5         Q.    Okay.
        6         A.    Speaking on -- speaking on my arrest,
        7    it kind of takes me back and it's kind of
        8    putting me in a dark place right now so I
        9    want to take a break right now.
       10         Q.    You can --
       11         A.    And then I'll --
       12         Q.    You can take a break.
       13         A.    And then I'll come back.
       14         Q.    Okay.
       15         A.    Hopefully I can, you know what I'm
       16    saying, answer questions.
       17         Q.    We've been going all of about 30
       18    minutes, but we'll take the --
       19         A.    I don't need 30 minutes.
       20         Q.    -- first break right ahead.
       21               THE VIDEOGRAPHER:       We'll go off the
       22         record, standby.
       23           (A brief recess was taken at 2:35 p.m.)
       24               THE VIDEOGRAPHER:       We're back on the
       25         record, sir.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 47 of
                                     317

                                                                       Page 47
        1    BY MR. SWITKES:
        2         Q.     Now that you've had a short break,
        3    can you recall your other arrests?
        4         A.     Not mistaken 2009.
        5         Q.     And what were you arrested for in
        6    2009?
        7         A.     I think it was for -- they said doing
        8    business without a license.
        9         Q.     And what were you doing at the time
       10    that they said that?
       11         A.     I was just talking into the store,
       12    that was it.       When I came back out I was
       13    arrested.
       14         Q.     Excuse me?
       15         A.     When I came back out the store I was
       16    arrested.
       17         Q.     And you weren't doing any business?
       18         A.     No.
       19         Q.     Okay.   And what was the next arrest?
       20         A.     I think that's the last time I was
       21    targeted until this arrest here.
       22         Q.     That was the last time you were
       23    targeted you said?
       24         A.     Yes.
       25         Q.     Okay.   And have you been involved in


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 48 of
                                     317

                                                                       Page 48
        1    any accidents, sir, other than the C&S we
        2    already heard about that?
        3         A.     No.
        4         Q.     You didn't have any automobile
        5    accidents?
        6         A.     No, I don't do that stuff.        I've been
        7    blessed.
        8         Q.     Have any accidents while playing
        9    football?
       10         A.     No, acc -- no, no accidents.
       11         Q.     How about injuries playing sports or
       12    anything else --
       13         A.     Yes.
       14         Q.     -- during your lifetime before you
       15    applied for H.H.A.?
       16         A.     Yes.
       17         Q.     Where and when?
       18         A.     My junior year in high school I
       19    fractured my right hand and I had a cast on
       20    that hand for about two months.          They wanted
       21    me to have one more four, but I took it off
       22    in two and a half.
       23         Q.     And your next injury?
       24         A.     That's it.    That's the only football
       25    injury I ever had.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 49 of
                                     317

                                                                       Page 49
        1         Q.    Have you ever been treated by a
        2    psychologist or psychiatrist?
        3         A.    Yes.
        4         Q.    When was the first time?
        5         A.    From what I know first time it was
        6    when I went to New Horizon.
        7         Q.    And when is that, sir?
        8         A.    That was 2015.
        9         Q.    And why did you go to New Horizons?
       10         A.    I -- that was right after the work
       11    injury at C&S and when I found out about the
       12    history with my hips it was just a
       13    coincidence that I found out about my hip
       14    injuries during the Work Comp situation.
       15               The doctor, she was looking at my
       16    lower back and she noticed both of my hips.
       17    She said, Your hips are about to go.
       18               I was like, What?
       19               I didn't understand it and that
       20    actually is what really sent me into
       21    depression because I was wondering what --
       22    what was some of the pain I was dealing with,
       23    with my hips.      I tried to find out for years
       24    and years and years and years. I never could
       25    find out and that's when I found out that I


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 50 of
                                     317

                                                                       Page 50
        1    have a hip deformity in both of my hips
        2    and that's what sent me into a depression.
        3         Q.    You have a case of mild arthritis in
        4    both hips; isn't that correct?
        5         A.    Case of mild arthritis?
        6         Q.    Yes, sir.
        7         A.    No, that's not -- that's not --
        8    that's not true.
        9         Q.    Okay.    What -- what do you think the
       10    records show that your hip diagnosis was?
       11         A.    That's not what I think.         My doctor,
       12    Dr. Edward Silverman.
       13         Q.    Yeah.
       14         A.    He told me my hips are to the point
       15    where I can get two hip replacements next
       16    year if I need so to, but he won't recommend
       17    it 'cause I'm too young and they're too --
       18    they're too far gone to do any corrective
       19    surgery so that's what I'm swallowing in life
       20    right now.
       21         Q.    Okay.    But my question was why did
       22    you go to New Horizons way back when when I
       23    asked that question?
       24         A.    For that reason.
       25         Q.    'Cause your hip diagnosis?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 51 of
                                     317

                                                                       Page 51
        1         A.    Yes, it sent me into a depression.
        2         Q.    Had you ever been diagnosed with
        3    depression before 2015?
        4         A.    No.
        5         Q.    And who placed you in New Horizons?
        6         A.    I volunt --
        7         Q.    Did you voluntarily go in?
        8         A.    I volunteered myself.
        9         Q.    Did you ever threaten suicide?
       10         A.    That's not a hospital.        That's --
       11    that's -- that's -- that's a walk in, walk
       12    out facility.
       13         Q.    Okay.    So you went into New Horizons
       14    because you were depressed about your hip
       15    diagnosis?
       16         A.    Hips.
       17         Q.    Hips.
       18         A.    Plural.
       19         Q.    Both hips.     You have a mild
       20    deformity of the femoral --
       21         A.    You keep saying I have --
       22         Q.    Listen to my question and don't talk
       23    over me --
       24         A.    You keep saying --
       25         Q.    -- because the court reporter --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 52 of
                                     317

                                                                       Page 52
        1         A.    You keep saying I have a mild hip
        2    deformity.
        3         Q.    If you listen to my question you can
        4    say anything you want after.
        5         A.    Okay.    Let's go.
        6         Q.    I've read the records.        Your records
        7    indicate that you have a small growth at the
        8    end of your fibula which is a arthritic
        9    problem and it is a mild to moderate
       10    condition that many people have.           You were
       11    only in your 40s when it was diagnosed,
       12    correct?     And you've had some injections for
       13    that condition, correct?
       14         A.    No, I guess --
       15               MS. GOODWIN:      Object to the form.
       16    BY MR. SWITKES:
       17         Q.    Correct?
       18               MS. GOODWIN:      You can answer if you
       19         know the answer.
       20               THE WITNESS:      Nope.
       21    BY MR. SWITKES:
       22         Q.    You haven't had injections into your
       23    hip?
       24         A.    I don't want to answer your question.
       25         Q.    Well, you have to answer my


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 53 of
                                     317

                                                                       Page 53
        1    question.
        2                MS. GOODWIN:     Answer the question.
        3                THE WITNESS:     Oh.   Yes, that's
        4         what's getting me through.         Thank God for
        5         those injections.       I'ma get them every
        6         three months for the rest of my life
        7         until I get hip replacements.
        8    BY MR. SWITKES:
        9         Q.     Okay.   And you're saying the hip
       10    depression was the reason why you were put in
       11    there, in New Horizons?
       12         A.     You keep saying I was put in
       13    somewhere.     New Horizons isn't a place -- are
       14    you familiar with New Horizons?          That's not a
       15    place you're put into.
       16         Q.     Okay.
       17         A.     That's a walk -- that's a, you know
       18    what I'm saying --
       19         Q.     How long were you at New Horizons?
       20         A.     I was going to New Horizon seeing
       21    Dr. Poitier for about two years.
       22         Q.     Okay.   Have you been placed in any
       23    other psychiatric facility?
       24         A.     I never was placed in a psychiatric
       25    facility.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 54 of
                                     317

                                                                       Page 54
        1         Q.    So you voluntarily went in what
        2    other psychiatric facility?
        3         A.    Yeah, that's my right.        I went there
        4    voluntarily.
        5         Q.    What other was the question not if
        6    you have a right.
        7         A.    No, I don't like the way you're
        8    phrasing the question.
        9               MS. GOODWIN:      Just answer the
       10         question, Elgin.
       11               THE WITNESS:      I'ma take -- I'ma take
       12         another break.
       13    BY MR. SWITKES:
       14         Q.    If you need a break, you'll tell us
       15    whenever you need it and we'll start taking
       16    how much time on these breaks --
       17         A.    One thing about it, when you're wrong
       18    I'ma correct you.
       19         Q.    I'm not going to get into dialogue,
       20    that's what you're attorney's for, but we'll
       21    take another break.
       22         A.    Let's do it.
       23               MS. GOODWIN:      We're off the record
       24         at 2:44.
       25          (A brief recess was taken at 2:44 p.m.)


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 55 of
                                     317

                                                                       Page 55
        1               THE VIDEOGRAPHER:       And we're back on
        2         the record at 2:48.
        3    BY MR. SWITKES:
        4         Q.    Sir, I think the question was have
        5    you ever been in any other psychiatric
        6    facilities?
        7         A.    I never been in one before.
        8         Q.    So you weren't placed in a facility
        9    because you claimed you were going to commit
       10    suicide?
       11         A.    No.
       12         Q.    You didn't tell someone working at
       13    C&S's claim department that you were going to
       14    be a threat to yourself or others and you
       15    intended to take a knife and cut your throat?
       16         A.    No, I didn't say a that.
       17         Q.    Did you go to Jackson Memorial
       18    Hospital for psychiatric treatment?
       19         A.    Yes.
       20         Q.    I thought you weren't in any other
       21    psychiatric facilities?
       22         A.    I wasn't placed in that facilities, I
       23    volunteered myself there.          Actually my wife
       24    -- my ex-wife volunteered me.          That's how --
       25    that's how I wound up going in.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 56 of
                                     317

                                                                       Page 56
        1         Q.     See it's difficult for someone else
        2    to volunteer you.
        3         A.     No, it's not.     That's how it went.
        4         Q.     You can volunteer yourself when
        5    someone else takes you some place, it isn't
        6    you volunteering.       Do you understand the
        7    distinction?
        8         A.     I know -- I -- I -- I know.
        9         Q.     And isn't the record from Jackson
       10    that you threatened to commit suicide --
       11         A.     No, it's not.
       12         Q.     -- by taking a knife and cutting
       13    your throat?
       14         A.     That's not what I said.        That's what
       15    she said.
       16         Q.     Who is "she"?     Your wife?
       17         A.     Yeah.
       18         Q.     Your ex-wife?
       19         A.     Yeah.
       20         Q.     So your ex-wife lied about the
       21    reason why she brought you there?
       22         A.     I don't know if she lied or not, but
       23    that's what she said.        What I was saying they
       24    were ready to send me home.         They wasn't even
       25    going to do the intake on me until she said


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 57 of
                                     317

                                                                       Page 57
        1    that.
        2                Do your research, man.
        3         Q.     Okay.   So your wife lied about what
        4    she heard you say?
        5         A.     I don't know what she --
        6                MS. GOODWIN:     Object to the form.
        7                THE WITNESS:     I don't know if she
        8         lied or told the truth, man.
        9    BY MR. SWITKES:
       10         Q.     It's in the medical records.
       11         A.     That's what she said.
       12         Q.     Yeah, that's what she said.
       13         A.     You said, I said it.       Who said it?
       14         Q.     Well, actually --
       15         A.     I said it or she said it?
       16         Q.     Both of you.
       17         A.     I didn't say it.
       18         Q.     Didn't you tell the claim worker
       19    at C&S --
       20         A.     I wouldn't have been let out if I
       21    said that.
       22         Q.     Excuse me, you keep interrupting me.
       23         A.     And like I told you before --
       24                Go ahead.    Go ahead.
       25                MS. GOODWIN:     Listen to him and


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 58 of
                                     317

                                                                       Page 58
        1         answer.
        2               THE WITNESS:      All right.
        3               MR. GOODWIN:      Ask the question.
        4         Take a breath, then answer.
        5               THE WITNESS:      Go ahead.     Nah, go
        6         ahead, man.
        7    BY MR. SWITKES:
        8         Q.    Did you call a claims officer at C&S
        9    and tell her that you are a danger to
       10    yourself and others?
       11         A.    No, I don't know where you're getting
       12    that from.
       13         Q.    From the records at C&S.
       14         A.    That's not true.
       15         Q.    So she lied about it?        So now we
       16    have your wife lying about it and the
       17    caseworker lying about it?
       18         A.    This issue you're talking about, I
       19    have no clue who you talking about.
       20         Q.    It's the claims person who was
       21    handling your Workman's Comp claim.
       22               MS. GOODWIN:      Object to the form.
       23               THE WITNESS:      I'm saying no.      I'm
       24         saying I don't rec'it, under oath.
       25    BY MS. SWITKES:


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 59 of
                                     317

                                                                       Page 59
        1         Q.     Okay.    How many hours were you at
        2    Jackson after your wife placed you at
        3    Jackson?
        4         A.     I'm not saying she placed me in
        5    there.    She's the one that said about me
        6    cutting my knife -- my neck with a knife.             I
        7    didn't -- I didn't say that.
        8         Q.     How long were you at Jackson, sir?
        9         A.     I was in there -- let me use your
       10    term.     Every little bit of -- what's two and
       11    a half days?       It wasn't even a full three
       12    days.     At one point I said, I'm ready to go
       13    home and they let me go.
       14         Q.     Okay.    Did you go to treatment
       15    sessions while you were there?
       16         A.     Yes.
       17         Q.     And did you tell them that the
       18    treatment was helping you?
       19         A.     I don't even think it was about the
       20    treatment help -- helping me or not.
       21         Q.     The question was --
       22         A.     That's their -- that's their --
       23    that's their -- their decision, that's not my
       24    decision.     I can't tell -- I can't tell them
       25    if something's helping me.         They gotta tell


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 60 of
                                     317

                                                                       Page 60
        1    me how to help me.
        2         Q.    Okay.    But sir --
        3         A.    Go ahead.
        4         Q.    -- the records say that the patient
        5    advised that the treatment is helping.            Are
        6    you denying you said that to them?
        7         A.    No, if I was there two and a half
        8    days and I was released, evidently, whatever
        9    -- whatever they were doing it helped for
       10    that time period.
       11         Q.    Okay.
       12         A.    And I'm here.
       13         Q.    Okay.    And then you were seeing Dr.
       14    Poitier, correct?
       15         A.    That's the first person I saw.
       16         Q.    You saw him before you went to
       17    Jackson?
       18         A.    Give me a minute, man.        I'm going to
       19    sip this water real quick.
       20         Q.    Excuse me?
       21         A.    I said give me one, let me sip on
       22    this water.     I got to take a sip of water.
       23    Like you sip tea, I'm going to sip this
       24    water.
       25               You ready?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 61 of
                                     317

                                                                       Page 61
        1         Q.     Okay.   The question was did you see
        2    Dr. Poitier before you went to Jackson or
        3    after?
        4         A.     Like I told you, Dr. Poitier that's
        5    the psychiatrist that I was seeing at New
        6    Horizons.     That's the first psychiatrist I
        7    ever saw.
        8         Q.     And what did you tell him about
        9    substance abuse?
       10         A.     Poitier?
       11         Q.     Yeah.
       12         A.     I don't do drugs.      I don't -- I don't
       13    -- I don't do drugs.
       14         Q.     So --
       15         A.     I may -- I may have told him when I
       16    first went there in 2015 that my pain was so
       17    severe that I considered doing -- doing
       18    illegal drugs, but I don't -- I don't do
       19    illegal drugs.
       20         Q.     So if his records says you gave him
       21    history of using cocaine and alcohol --
       22         A.     That's not true.
       23         Q.     -- and medication, Dr. Poitier would
       24    have not taken down the correct history from
       25    you?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 62 of
                                     317

                                                                       Page 62
        1         A.     Dr. Poitier?
        2         Q.     Yeah.
        3         A.     If his words were bond, I would have
        4    -- I would have been received my disability
        5    because he say a lot of stuff.          He was the
        6    one that said I was disabled, but they
        7    didn't hold his -- his --
        8                MS. GOODWIN:     Just answer the
        9         question he asked.
       10                THE WITNESS:     He have no way.
       11    BY MR. SWITKES:
       12         Q.     You're not answering my questions.
       13         A.     I am.   I did answer your question.         I
       14    told you --
       15         Q.     Did you tell him that you were using
       16    cocaine?
       17         A.     No.
       18         Q.     So the records say that he's
       19    mistaken?
       20                MS. GOODWIN:     Object to the form.
       21                THE WITNESS:     You tell me.     I'm
       22         telling you what I said.
       23    BY MR. SWITKES:
       24         Q.     Okay.
       25         A.     I can't tell you what he said.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 63 of
                                     317

                                                                       Page 63
        1          Q.   Have you ever filed any lawsuits,
        2    sir?
        3          A.   Yes.
        4          Q.   Against who?
        5          A.   C&S.    You know that, we talked about
        6    it.
        7          Q.   Any other lawsuits, sir?
        8          A.   If you call EEO -- EEOC that's --
        9    EEOC if you call that a lawsuit, yes.
       10          Q.   You filed a claim with EEOC against
       11    TSA?
       12          A.   Yeah.
       13          Q.   Any other, sir?
       14          A.   No, that's it.      The only -- the only
       15    two times I had to fight and win.
       16          Q.   How many Workman's Comp claims have
       17    you ever filed?
       18          A.   How many Workman's Comp claims have I
       19    filed?
       20          Q.   Yes, sir.
       21          A.   Workman Comp lawsuits?
       22          Q.   Workman's Comp claims.        Injuries on
       23    the job that lasted more than 14 days?
       24          A.   I had a -- I had a injury on the job
       25    with Three Springs.       I had a hernia.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 64 of
                                     317

                                                                       Page 64
        1         Q.    How did that happen?
        2         A.    Working through the night we -- we
        3    were responsible for doing laundry.           And the
        4    laundry bucket, it was heavy, heavier than I
        5    suspected.     I don't know, 75 pounds.         I tried
        6    to pick it up and damaged, I sustained a
        7    hernia.
        8         Q.    And who treated you for the hernia?
        9         A.    Dr. Maria.
       10         Q.    And then what treatment did she
       11    provide?
       12         A.    It's called inaugural hernia surgery.
       13    She's -- she's the one did my surgery.
       14         Q.    And where was the surgery?
       15         A.    Let me think.
       16               I'd be guessing.       I think it was
       17    Mercy Hospital.
       18         Q.    And approximately when was that,
       19    sir?
       20         A.    It was -- it happened like a few
       21    months after the injury.         Everything -- it
       22    was all quick.
       23         Q.    In what year, sir?
       24         A.    That was two thousand -- yeah, it had
       25    to been 2003 if it I'm not mistaken.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 65 of
                                     317

                                                                       Page 65
        1         Q.    Any other Workman's Comp injury,
        2    sir?
        3         A.    No, that's the only -- that's the
        4    only other one.
        5         Q.    Okay.
        6         A.    That was just an injury.         I was back
        7    to work I think four months after that.
        8         Q.    Okay.    And what were you doing at
        9    Three Springs.
       10         A.    We working with youth sex offenders
       11    that were ordered by the courts.
       12         Q.    And how long did you stay there?
       13         A.    I stayed at Three Springs if I'm not
       14    mistaken about a year.
       15         Q.    Why'd you leave?
       16         A.    I just decided not to be there
       17    anymore.     I don't know, I get --
       18         Q.    So you quit?
       19         A.    I reside.     Once I do certain -- one
       20    thing for sure, I like to work because I'm
       21    always working.      I just don't like to hang
       22    around too long.
       23         Q.    You haven't worked for the last five
       24    years, but you like to work?
       25               MS. GOODWIN:      Object to the form.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 66 of
                                     317

                                                                       Page 66
        1                THE WITNESS:     Huh?
        2    BY MR. SWITKES:
        3         Q.     You haven't worked for the last five
        4    years, but you like to work?
        5         A.     If I kick this disability I will.
        6         Q.     Are you -- do you think that with
        7    what you think are your disabilities there
        8    are no jobs out there that you can perform?
        9         A.     No, there may be.       I don't know but
       10    -- I don't know, maybe, it's a black male
       11    thing.    It's hard for black men to find jobs
       12    here in Miami.
       13         Q.     I asked you are there any jobs that
       14    you could perform.       It had nothing to do with
       15    race.     Can you answer my question?
       16         A.     If I was to get another job, I feel
       17    like I'm gonna be targeted again, I'm gonna
       18    be terminated again.
       19         Q.     So why --
       20         A.     That's why --
       21         Q.     So you haven't looked for a job
       22    because you think you're going to be
       23    targeted?
       24         A.     I'm dealing with my disability.          Once
       25    I get over the disability -- aside from the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 67 of
                                     317

                                                                       Page 67
        1    security thing, I looked for the job with the
        2    security thing but they sent me -- this
        3    arrest set me back, man.
        4         Q.    So if you can apply for a job as a
        5    security guard --
        6         A.    Uh-huh.
        7         Q.    -- are there any other jobs you
        8    think you can perform?
        9         A.    That's the thing, see, even with the
       10    security thing I don't know because I haven't
       11    even done it yet.       And do you know that I'm
       12    -- I'm going to through that.          Through a
       13    disability program so that disability program
       14    deemed me disabled.       They're the ones that
       15    recommended the security career for me.
       16         Q.    What disability program are you
       17    there for?
       18         A.    What's that thing called?
       19               The Vocational Rehabilitation
       20    Program.     That's the disability program that
       21    actually paid for my security license.            And
       22    if I wasn't deemed disabled, I wouldn't -- I
       23    wouldn't even be a part of that program so
       24    thank God for that program, I'ma part of it
       25    and I'm in pretty good hands with them right


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 68 of
                                     317

                                                                       Page 68
        1    now.
        2          Q.    When did you apply for the
        3    Vocational Rehabilitation Program?
        4          A.    That was around Thanksgiving time
        5    2018.
        6          Q.    So for --
        7          A.    November 2018.
        8          Q.    You didn't apply anywhere else to
        9    work between --
       10          A.    That's -- that's --
       11          Q.    -- that date and the date --
       12          A.    That's a disability program.
       13          Q.    Okay.
       14          A.    I was trying to figure out why am I
       15    having all these issues with jobs and I kind
       16    of got the idea when I got -- when I went to
       17    the disability program.        So that's where I'm
       18    at.     I'm with them right now and no telling
       19    how long I'm going to be there with them, but
       20    I'm in pretty good hands with them and I feel
       21    -- I feel safe with them.
       22          Q.    Okay.   My question was how many
       23    other jobs between the time that you were
       24    denied with Hialeah Housing Authority and the
       25    present time have you applied for jobs?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 69 of
                                     317

                                                                       Page 69
        1         A.    During my disability, none.
        2         Q.    None.
        3         A.    And if it wasn't for -- if it wasn't
        4    for this work program who knows.
        5               MS. GOODWIN:      Just answer the
        6         question.
        7               THE WITNESS:      That stuff eventually
        8         plays on people psyche, man.
        9    BY MR. SWITKES:
       10         Q.    Had you ever applied at Hialeah
       11    Housing Authority for housing assistance
       12    before you went there in 2016?
       13         A.    No.
       14         Q.    That's not true.       There's a record
       15    of you doing that back in the late 1990s.
       16         A.    Me?
       17         Q.    You don't -- you don't remember
       18    that?
       19         A.    Me?
       20         Q.    Yeah, you.
       21         A.    That's not true.
       22         Q.    Okay.    Did your mother do that?
       23         A.    I don't know, man, I can't tell you.
       24    I couldn't tell you that, I don't know.
       25         Q.    What medications are you presently


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 70 of
                                     317

                                                                        Page 70
        1    taking --
        2         A.     Like I said.
        3         Q.     -- besides those two drugs you told
        4    me about?
        5         A.     That's it.
        6         Q.     Were you taking OxyContin at any
        7    time after the H.H.A. denial?
        8         A.     I never took OxyContin.
        9         Q.     So if you told doctors you were
       10    taking it four to five days -- times a day
       11    that would be incorrect?
       12         A.     OxyContin?
       13         Q.     Yeah, OxyContin.
       14         A.     I never -- I never take OxyContin.
       15                You're not as sharp as I thought you
       16    were.
       17         Q.     Excuse me?
       18                MS. GOODWIN:     Just --
       19    BY MR. SWITKES:
       20         Q.     I couldn't hear what you said
       21    underneath your breath.        What'd you say?       You
       22    don't remember what you said?
       23                MS. GOODWIN:     You have to answer the
       24         question now.
       25                THE WITNESS:     Oh, I said you're not


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 71 of
                                     317

                                                                       Page 71
        1         as sharp as I thought you were.
        2    BY MR. SWITKES:
        3         Q.    Okay.    When you applied at H.H.A.
        4    who were you living with at the time?
        5         A.    My kid's mother, my ex-wife.
        6         Q.    And how long had you been living
        7    there?
        8         A.    Off and on however long she let me
        9    live there.     It's her place, it's her house,
       10    you know what I'm saying?         It's not my place.
       11    She -- she allows me to come there and sleep
       12    there and bring my clothes there.           As long as
       13    she's at her place.
       14         Q.    Listen to my question.        When did you
       15    first start living there?         Give me a date.
       16    That was the question.
       17         A.    Let me think.      She -- honestly I
       18    can't recall that.
       19         Q.    Give me a year.       I'm not asking you
       20    for a specific day.
       21         A.    I start living there with her -- I
       22    don't know, man, that's hard to answer.
       23         Q.    I have no idea what that answer
       24    means.
       25         A.    It means during the period of time I


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 72 of
                                     317

                                                                       Page 72
        1    was homeless, I was living in my car so if I
        2    had a opportunity to go in her house and
        3    sleep -- I don't know that constitute me
        4    living there with her.
        5         Q.    Living there means sleeping there.
        6    Going into a bed or a couch or the floor and
        7    sleeping there.      I asked you a date and time
        8    because when you applied for H.H.A. that's
        9    where you were living, correct?
       10         A.    Possibly.
       11         Q.    Okay.    So how long before your
       12    application did you start living there?
       13         A.    Like I said off and on -- let me see,
       14    she got her place.       Let me see.     When did
       15    they get that place?        I'm trying to see when
       16    they got that place.
       17               I think they got that place in 2010
       18    or 2011 so as long -- as long as she had the
       19    place, we had decent accord with each other,
       20    I can say yes.
       21         Q.    So you're living there from 2010
       22    till 2016.     Were you ever paying rent?
       23         A.    It's her place so if I'm able to pay
       24    her -- I pay -- I paid her whenever I was
       25    able to.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 73 of
                                     317

                                                                       Page 73
        1         Q.    Okay.    And how much rent were you
        2    paying her?
        3         A.    There's times when I had the money
        4    when I was working I was giving her excess up
        5    to 400 a month when I was working.
        6         Q.    Okay.    When you say while you were
        7    working, from 2010 to 2016 were you working
        8    most of that time?
        9         A.    Yes.
       10         Q.    Okay.    And you had the accident when
       11    at C&S?
       12         A.    I had it 2014.
       13         Q.    And after 2014 you continued to live
       14    there.    Did you continue to pay her the
       15    $400.00 a month?
       16         A.    That's when it kind of went down
       17    because I was receiving Work Comp.
       18         Q.    And how much was your salary before
       19    Work Comp?
       20         A.    Before Work Comp I was receiving -- I
       21    was earning 500 a week.
       22         Q.    And then after Work Comp you were
       23    receiving how much?
       24         A.    After Work Comp or after the injury
       25    in the job?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 74 of
                                     317

                                                                       Page 74
        1         Q.     That's the same thing.
        2         A.     No, it's not.
        3         Q.     After you started getting Work
        4    Comp --
        5         A.     After Work Comp I wasn't receiving
        6    anything.
        7         Q.     Okay.   While you're on Work Comp how
        8    much were you getting?
        9         A.     Oh, okay.
       10                I was receiving like 350 a week
       11    through Work Comp.
       12         Q.     And what were you other expensis
       13    besides paying your ex-wife $400.00 a month
       14    while you're on Work Comp?
       15         A.     That was basically it, basically, you
       16    know what I'm saying?        We got a daughter
       17    together however much I can contribute toward
       18    my daughter during that period, but I didn't
       19    really have any other expenses -- any other
       20    expenses.
       21         Q.     Okay.   Did you own a car?
       22         A.     Eventually I got a vehicle.
       23         Q.     While you were on Work Comp did you
       24    buy the car?
       25         A.     Yes.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 75 of
                                     317

                                                                       Page 75
        1         Q.     And what kind of car was that?
        2         A.     It was a Hyundai Elantra.
        3         Q.     A Hyundai Elantra two thousand and
        4    what?
        5         A.     If I'm not mistaken it was brand new,
        6    2016.
        7         Q.     And how did you pay for that?
        8         A.     I had pretty decent credit at that
        9    time, my credit was good so I had a few
       10    credit cards.       Work Comp income and I
       11    actually -- I actually got that vehicle -- it
       12    really was to get up and down the roads to
       13    support my son for his last year of college.
       14         Q.     Okay.   How much was the car when you
       15    purchased it?
       16         A.     The car was 19,000 if I'm not
       17    mistaken.
       18         Q.     And where did you purchase it from?
       19         A.     The Hyundai dealership on 441 I can't
       20    remember the street.
       21         Q.     And you filled out a financial
       22    affidavit for that?
       23         A.     Yeah.
       24         Q.     And how much did you put down?
       25         A.     If I'm not mistaken I think it was


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 76 of
                                     317

                                                                       Page 76
        1    1,000.    $1,000.00 I had to put down.          Two
        2    credit cards, 500 a piece.
        3         Q.    Okay.    Did you have a cell phone?
        4         A.    Probably did have a cell phone.
        5               Honestly, back then I'm trying to
        6    see.    Did I have a cell phone, my own cell
        7    phone?
        8               I probably did have a cell phone
        9    back then of my own
       10         Q.    Do you remember what brand cell
       11    phone it was?
       12         A.    I can't remember.
       13         Q.    How much a month were you paying for
       14    that?
       15         A.    For the cell phone bill?
       16         Q.    Yeah.
       17         A.    That's what I'm trying to recall if I
       18    was paying it.
       19         Q.    Does $80.00 sound about right?
       20         A.    $80.00 for one phone bill?
       21         Q.    Yeah, her phone bill.
       22         A.    Nah, I doubt that.       I doubt that I
       23    paid for a phone bill.
       24         Q.    Okay.    Do you remember what you were
       25    paying?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 77 of
                                     317

                                                                       Page 77
        1          A.   I'd be assuming.       Probably $40 or
        2    $50.
        3          Q.   Okay.    What other expenses?        You had
        4    health insurance?
        5          A.   If I was still on Work Comp I had the
        6    health insurance from the job --
        7          Q.   Yeah.
        8          A.   -- if I'm not mistaken.
        9          Q.   How much was that costing you a
       10    month?
       11          A.   A month?
       12          Q.   Yeah.
       13          A.   I was paying $25.00.
       14          Q.   Are you sure it wasn't $68.00 a
       15    month?
       16          A.   I can't -- I can't -- I can't get my
       17    answers out.      You keep interrupting me.
       18          Q.   Well, you said you think and I think
       19    you put down somewhere it was 68 so I'm just
       20    trying to refresh your recollection.            If you
       21    disagree, just say it on the record.
       22          A.   Whatever I put down, that is what it
       23    is.
       24          Q.   Ah, okay.
       25          A.   I can assure you that.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 78 of
                                     317

                                                                       Page 78
        1          Q.   Okay.
        2          A.   But trying to make me recall, I don't
        3    know if it's something with -- with -- with
        4    me.
        5          Q.   So remember when I said at the
        6    beginning if you don't know the answer just
        7    ask me to rephrase the question and if you
        8    don't know the answer to a question say you
        9    don't know.
       10          A.   I don't recall.
       11          Q.   Okay.
       12          A.   I -- I don't even remember you saying
       13    that.
       14          Q.   I do.    Remember I said $68.00 --
       15          A.   I don't.     I don't recall, but if --
       16    But I'm telling you, if -- if I wrote it, I
       17    said it.     If it's there, I said it.
       18          Q.   Okay.    And when you say "it's
       19    there," I've got a lot of documents on my
       20    desk so it doesn't mean that you said it, it
       21    means that I got it from some source so don't
       22    look at my desk and think I got it.
       23          A.   I'm saying if -- if I wrote it.           If I
       24    said it.
       25          Q.   If you said it?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 79 of
                                     317

                                                                       Page 79
        1         A.    If it's my handwriting, I said it.
        2         Q.    Okay.    So your on Worker's Comp,
        3    you're getting $350.00.
        4         A.    Mmm-hmm.
        5         Q.    You're living with Ms. Richardson --
        6         A.    Yes.
        7         Q.    -- since 2010, and you put your name
        8    on an application at the Hialeah Housing
        9    Authority; is that correct?
       10         A.    Yes.
       11         Q.    And as a result of putting your name
       12    on the Hialeah Housing Authority, you were
       13    brought to an orientation, weren't you?
       14         A.    Yes.
       15         Q.    And at the orientation they told you
       16    all of the things that you had to do to
       17    justify getting public assistance for
       18    housing; isn't that correct?
       19         A.    Yes.
       20         Q.    And they also told you, you were
       21    going to have to bring in all kinds of
       22    financial information relating to your
       23    applicability for public housing, correct?
       24         A.    Yes.
       25         Q.    And you produced a few documents


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 80 of
                                     317

                                                                       Page 80
        1    that said you're homeless, but that wasn't
        2    true because you were living with Mrs.
        3    Richardson, correct?
        4         A.     I just answered that question before
        5    that.     I said there was a period of time I
        6    was homeless.      If you constitute homeless --
        7    that's why I said what do you consider me
        8    living there with her.        Like I told you,
        9    there was times I was living --
       10         Q.     Homeless is living on a street.
       11    Living in your ex-wife's house or apartment
       12    is not homeless.       You consider living with
       13    your ex-wife homeless?
       14         A.     If I stayed there one day out the mon
       15    -- out the week, where was I staying the rest
       16    of the time?
       17         Q.     You tell me that.      You were paying
       18    her $400.00 a month.        Why would you pay her
       19    $400.00 a month if you were staying there one
       20    -- one day a week?
       21         A.     We have a daughter together.
       22         Q.     Excuse me?
       23         A.     We have a daughter together.
       24         Q.     But why would you pay her $400.00 a
       25    month if you staying one day a week?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 81 of
                                     317

                                                                       Page 81
        1         A.     I'm telling you why.
        2                Actually, I should've been giving
        3    her more.
        4         Q.     So you're paying her $100.00 a day
        5    to stay at her house?
        6         A.     Actually, I should have been giving
        7    her more than that, we have a daughter
        8    together.     Ask me about child support.
        9         Q.     What does that have to do with
       10    whether you're living with your ex-wife or
       11    you're homeless?
       12         A.     You tell me.
       13         Q.     Well, I'm asking you.
       14                While you're living with you ex-wife
       15    you weren't homeless, were you?
       16         A.     You could roll the tape.        I told you,
       17    there was a period of time I was homeless.
       18    If you constitute me staying in -- sleeping
       19    in somebody's house here and there, me
       20    staying there that's -- that's what you say.
       21    I don't know what to tell you, honestly.
       22         Q.     Okay.   Well, honestly were you
       23    living at her house or weren't you living at
       24    her house?
       25         A.     I answered that question already.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 82 of
                                     317

                                                                       Page 82
        1         Q.    And the answer is?
        2         A.    I'm not gonna answer it again.
        3         Q.    Well, you are going to answer it.
        4         A.    It's on -- it's on -- it's on tape.
        5    I answered it, I recall answering it.
        6         Q.    Were you living there one day a week
        7    or were you living there permanently for six
        8    years like you testified under oath today?
        9         A.    Who -- who said that they lived there
       10    six years?     You said that, I didn't say that.
       11         Q.    No, you said you lived there from
       12    2010 --
       13               MS. GOODWIN:      Objection.
       14    BY MR. SWITKES:
       15         Q.    -- to 2016.
       16         A.    I told you she got a place in 2010.
       17    However long she had that place, there was a
       18    period of time I was homeless, there was a
       19    period of time I was working, there was a
       20    period of time I wasn't working.           There were
       21    times I was staying there with her, there was
       22    times I wasn't staying there with her.            There
       23    were times we were on good terms, there were
       24    times we were on bad terms.
       25         Q.    Sir --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 83 of
                                     317

                                                                       Page 83
        1         A.    It's not my place.
        2         Q.    Did you ever --
        3         A.    It's not my house.
        4         Q.    Did your wife -- ex-wife throw you
        5    out?
        6         A.    Of course she threw me out.          I got
        7    thrown out plenty -- a few times just
        8    sleeping there, but like I said, how can
        9    somebody throw me out of some place that's
       10    not mines?     If she wants me to stay there, I
       11    stay there.     If she don't, I got to find
       12    somewhere else to stay.
       13         Q.    So when you said you were paying her
       14    $400.00 a month for what period of time was
       15    that?
       16         A.    I was giving her -- I was giving her
       17    $400.00 a month.       Like I told you, I wasn't
       18    paying child support so I calculated that and
       19    decide that.      $400.00 when I was working I'd
       20    pay $400.00, you gotta make that work.
       21         Q.    Your wife said that that was the
       22    rent you were paying.
       23         A.    Okay.
       24         Q.    Was she telling the truth or --
       25         A.    Whatever she --


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 84 of
                                     317

                                                                       Page 84
        1          Q.    -- is that not the truth?
        2                MS. GOODWIN:     Object to the form.
        3                THE WITNESS:     If that's what she
        4          said, that's what she said.
        5    BY MR. SWITKES:
        6          Q.    Is that the truth or is that not the
        7    truth?
        8          A.    However you want to put it.
        9          Q.    I want you to tell me how you put
       10    it.     You're the deponent, sir.
       11          A.    One thing I don't want to do I don't
       12    want to waste too much time on something like
       13    this.
       14          Q.    It's not --
       15          A.    I was -- I was fal --
       16          Q.    It's not your place to tell --
       17          A.    I was falsely arrested, let's focus
       18    on that.     I was falsely denied my housing,
       19    let's focus on that.        I don't want to waste
       20    my time with little penny-nanny stuff like
       21    he-he-he $400.00 there $400.00.
       22                Come on, man.
       23          Q.    Let me explain something to you --
       24          A.    Come on, man.
       25          Q.    -- if you don't want to answer my


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 85 of
                                     317

                                                                       Page 85
        1    questions --
        2         A.     I'ma answer those -- I'ma answer
        3    those questions.
        4         Q.     You're interrupting me.
        5                If you won't answer my questions,
        6    we're going to ask the federal judge to get
        7    involved.
        8         A.     We can ask the federal Judge --
        9         Q.     You're interrupting me.
       10                It's not your position to tell me
       11    what questions you're going to answer and
       12    what you aren't.
       13         A.     My livelihood had been interrupted
       14    with this arrest, man.
       15         Q.     Are you going to answer my
       16    questions?
       17         A.     I'm trying to best to answer them.
       18         Q.     Okay.
       19         A.     I've answered them.
       20         Q.     So when you went to Hialeah Housing
       21    Authority after the orientation, they asked
       22    you to produce documents as to your financial
       23    well being, correct?
       24         A.     Uh-huh.
       25         Q.     What is that?     "Uh-huh" doesn't --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 86 of
                                     317

                                                                       Page 86
        1    you have to say yes, no, or I don't know.
        2    "Uh-huh" doesn't read back when we read the
        3    deposition.        Remember I instructed you at the
        4    beginning?
        5         A.     I can't remember that.       See, my
        6    memory -- my memory span is -- is short.             I
        7    don't know that's part of my disability or
        8    what, but I do have that issue, but I do -- I
        9    do -- I do have that issue.         I'm going to try
       10    my best to recall and remember.
       11                Yes.
       12         Q.     Okay.    Now it's yes, okay.
       13         A.     "Uh-huh" means yes.
       14         Q.     When I started off we said the court
       15    reporter can't write down what --
       16         A.     I can't remember that, man.         I
       17    can't --
       18         Q.     That's why I reminded you.
       19         A.     But you keep holding a disabled
       20    person to something that they may can't
       21    remember.
       22         Q.     Okay.
       23         A.     I'm trying to figure out what type of
       24    person are you, man?        I'm disabled, I worked
       25    with disabled people.        I don't have -- I've


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 87 of
                                     317

                                                                       Page 87
        1    never handled them in the manner that you're
        2    trying to handle me.
        3         Q.    You work with disabled people right
        4    now?
        5         A.    I not working with anybody right now.
        6         Q.    Okay.    So let's talk about right now
        7    and not what you did in the past.
        8               They asked you to --
        9         A.    You asked me about my past.
       10         Q.    You ask -- they asked you to produce
       11    information as to your income and you
       12    produced a letter to them talking about
       13    leaving your job.
       14         A.    Mmm-hmm.
       15         Q.    And I'm going to have the court
       16    reporter mark this --
       17         A.    Yes.
       18         Q.    -- this as Defendant Exhibit No. 1.
       19           (Whereupon, Defendant's Exhibit No. 1
       20            was marked for Identification.)
       21               THE WITNESS:      This what --
       22               MR. SWITKES:      You can hand it to the
       23         witness.
       24    BY MR. SWITKES:
       25         Q.    Wait till she gets back on the


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 88 of
                                     317

                                                                       Page 88
        1    record before you say anything.
        2               MS. GOODWIN:      And wait till a
        3         question is asked.
        4    BY MR. SWITKES:
        5         Q.    There's not question asked yet.
        6               Do you recognize this document?
        7         A.    Yes.
        8         Q.    And is that your handwriting?
        9         A.    Yes.
       10         Q.    And did you submit that to the
       11    Hialeah Housing Authority?
       12         A.    Yes.
       13         Q.    Dated April 25, 2016?
       14         A.    Yes.
       15         Q.    And this states that you officially
       16    resigned from your job for personal reasons,
       17    correct?
       18         A.    Yes.
       19         Q.    And that was referring to C&S,
       20    correct?
       21         A.    Yes.
       22         Q.    Okay.    You can hand that back to the
       23    court reporter.
       24         A.    That there --
       25         Q.    There's no question pending.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 89 of
                                     317

                                                                       Page 89
        1                 And then --
        2         A.      That --
        3         Q.      There's no question pending.
        4                 And then when they said to you we
        5    need documents to reflect what your income
        6    was, I'm going to hand you another document
        7    that you submitted to them and see -- this is
        8    your handwriting, as well.         This is
        9    Defendant's Exhibit No. 2.
       10          (Whereupon, Defendant's Exhibit No. 2
       11            was marked for Identification.)
       12                 THE WITNESS:    I have no idea what he
       13         said.
       14    BY MR. SWITKES:
       15         Q.      Do you recall that letter, sir?
       16         A.      Yes.
       17         Q.      And this letter talks about your
       18    lump-sum settlement from your previous job,
       19    correct?
       20         A.      Yes.
       21         Q.      And then you say that you are on
       22    light duty -- I'm reading, you can read along
       23    with me if you want.
       24         A.      I don't.
       25         Q.      For about two years and eventually


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 90 of
                                     317

                                                                       Page 90
        1    started receiving partial Work Comp checks
        2    for about half of that.          And then it goes on
        3    that says, "I was in a huge financial
        4    gambling debt's."       D-E-B-T-'S.
        5               Do you recall writing this letter,
        6    sir?
        7         A.    Yes.
        8         Q.    Okay.    What gambling debts did you
        9    have at the time you applied for H.H.A.?
       10         A.    Oh, man, it was -- it was a few of
       11    them.
       12         Q.    Well, give me all of your gambling
       13    debts at the time.       I want to know first of
       14    all what kind of gambling were you doing?
       15         A.    Just betting on games foot --
       16    anything, anything to try to -- to try to
       17    make money.       I just lost.
       18         Q.    Betting on games, what kind of
       19    games?
       20         A.    Yes, it could be just watching a
       21    football game, just simple stuff.           I bet I
       22    can -- I can cough louder than you, just any
       23    -- anything to make money.
       24         Q.    And who were you betting with?
       25         A.    Different people.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 91 of
                                     317

                                                                       Page 91
        1         Q.     Give me the names of the people.
        2         A.     I'm not giving you any names.
        3         Q.     What do you mean you're not giving
        4    me names?
        5         A.     I'm not --
        6         Q.     You filed this lawsuit, I'm asking
        7    you to give me the names of people --
        8         A.     And I'm telling you I'm not giving
        9    you any names.
       10         Q.     If you don't provide the
       11    information, sir, this lawsuit that you
       12    filed, there could be sanctions imposed
       13    against you by the Judge.         I can't force you
       14    to answer --
       15         A.     I know you can't.
       16         Q.     -- but I'm asking.
       17                Well, that's very clever, but the
       18    question is you filed a lawsuit on a claim
       19    that you're entitled to public housing
       20    assistance and you're telling me you're
       21    gambling.     I want to know who you're gambling
       22    with --
       23         A.     It's actually Section 8 --
       24         Q.     Okay.
       25         A.     -- not public housing.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 92 of
                                     317

                                                                       Page 92
        1         Q.    Okay.    Well, that's part of public
        2    housing.
        3               Let's talk about the names of the
        4    people you were gambling with.          You're not
        5    going to provide that answer?
        6         A.    Nope.
        7         Q.    And how much were you gambling?
        8         A.    Different amounts.       Just different
        9    amounts.
       10         Q.    How much?
       11         A.    Over a period of -- over a period of
       12    four years, that's a long time, man.            There
       13    was times I was playing poker.
       14         Q.    You were playing poker where?
       15         A.    Yeah, lot of different things.
       16         Q.    Where were you playing poker?
       17         A.    Lot of different things.
       18         Q.    Where were you playing poker?
       19         A.    In my head.
       20         Q.    You were gambling with yourself?
       21         A.    Yes.
       22         Q.    Okay.    So that way you won or lost
       23    so it would be a wash.        Who were you gambling
       24    with that you lost money?
       25         A.    I probably lost it to myself.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 93 of
                                     317

                                                                       Page 93
        1         Q.    Then you didn't really lose money?
        2         A.    No, a loss is a loss.
        3         Q.    No, a loss to yourself is not a
        4    loss.
        5         A.    A loss is a loss.
        6         Q.    You're playing games and it's
        7    obvious.
        8         A.    No, I'm not.
        9         Q.    Okay.    Well, I asked you -- you said
       10    you're playing poker and I said where?
       11         A.    I'm not telling you.
       12         Q.    Okay.    But you filed this lawsuit --
       13         A.    Exactly.
       14         Q.    -- on a claim that you have --
       15         A.    And I'ma go forward with it for being
       16    falsely arrested.
       17         Q.    -- on a financial basis --
       18         A.    For being falsely arrested.
       19         Q.    You're interrupting me.
       20         A.    Go ahead.
       21               For being falsely arrested.
       22         Q.    You're interrupting me.
       23               You're claiming --
       24               MS. GOODWIN:      Elgin, listen to the
       25         question.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 94 of
                                     317

                                                                       Page 94
        1    BY MR. SWITKES:
        2         Q.     -- you need financial assistance for
        3    housing --
        4         A.     I did when I start out.
        5         Q.     -- but you were asked specifically
        6    what happened to the money and you said you
        7    were gambling so I'm going to ask you
        8    questions about that.
        9         A.     That's my settlement.       I should have
       10    just said none of y'all -- none of your
       11    business.
       12         Q.     Well --
       13         A.     That's my settlement.       That's not an
       14    income.
       15         Q.     Let's talk about the gambling --
       16         A.     Let's talk about that being --
       17         Q.     Let's talk about --
       18         A.     Let's talk about that being a
       19    settlement or income.
       20         Q.     Let's talk about the gambling,
       21    that's where we're at.
       22                Are you refusing to answer my
       23    questions?
       24         A.     I'm not refusing to answer your
       25    questions.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 95 of
                                     317

                                                                       Page 95
        1          Q.    Who were you gambling with?
        2          A.    I don't want to talk about -- I don't
        3    want to talk about gambling.          I don't want to
        4    -- I don't want to be taken back to stuff
        5    that puts me in a -- it a awkward place.             I
        6    don't like to think about that.
        7          Q.    Well, you have to --
        8          A.    Because that's money -- that's my
        9    that my -- that my family could have.            That's
       10    money that could have went, you know what I'm
       11    saying, to a better cause but -- it is what
       12    it is.     I got through that time, I'm standing
       13    here today, and that's what I'm leaving it
       14    at.
       15          Q.    Okay.
       16          A.    Now you can waste your time focusing
       17    on that or you can move forward.
       18          Q.    Well, let the record reflect that
       19    you're refusing to answer the questions and
       20    I'm going to ask the Judge to impose
       21    sanctions against you.
       22          A.    Do what you do, man.
       23          Q.    I'm going to ask you the last
       24    time --
       25          A.    I'm not going to answer that


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 96 of
                                     317

                                                                       Page 96
        1    question.
        2         Q.     -- who are were you gambling with?
        3                You refuse to answer?
        4         A.     I'm not gonna -- I'm not gonna
        5    incriminate anybody.        I'm not going to tell
        6    you who I was gambling with.
        7         Q.     How much --
        8         A.     You don't tell me who you gamble
        9    with.
       10         Q.     That's easy, I don't gamble.
       11                So tell me --
       12         A.     You're gambling right now with me.
       13         Q.     Is that a threat?
       14         A.     No, I'm just saying you gam -- you
       15    taking a gamble with this case.
       16         Q.     Is that a threat?
       17         A.     That's not a threat.
       18         Q.     Okay.   What do you mean I'm gambling
       19    with you?
       20                MS. GOODWIN:     He answered the
       21         question.
       22                THE WITNESS:     Go ahead.
       23    BY MR. SWITKES:
       24         Q.     What do you mean "I'm gambling with
       25    you"?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 97 of
                                     317

                                                                       Page 97
        1         A.    I've been falsely arrested, man.           I
        2    was falsely arrested, it's that simple.
        3         Q.    Every time you say that --
        4         A.    It's that simple.
        5         Q.    -- it's irrelevant to the question
        6    I'm asking.     I'm going to ask the Judge to
        7    grant us additional time because you're
        8    refusing to answer the questions and/or
        9    sanctions.
       10         A.    I'm answering your questions.
       11         Q.    Okay.
       12         A.    I'm telling you I'm not going to give
       13    you any names and you're not going to make me
       14    give you any names.
       15         Q.    I can't make you do anything.
       16         A.    I know you can't.
       17         Q.    The Judge might able to do that, but
       18    I can't.
       19               How much were you gambling a week?
       20         A.    No -- no specific amount.         It was a
       21    period of four years, so.
       22         Q.    Okay.
       23         A.    A period of four years, who knows.
       24    Honestly, man, I can't even recall this
       25    stuff, man.     I may have had -- I may have had


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 98 of
                                     317

                                                                       Page 98
        1    gambling debts that I probably didn't even
        2    occur.
        3         Q.    You probably had gambling debts --
        4         A.    That I didn't even occur.
        5         Q.    -- that didn't occur.
        6         A.    If someone --
        7         Q.    Can you explain that one to me?
        8         A.    If someone come to me and say, Man,
        9    you know you owe me this.         You know -- you
       10    know we betted on this, we bet on that.
       11         Q.    Well, let's specifically talk --
       12         A.    I don't know.
       13         Q.    -- about your eligibility for
       14    Section 8 housing with the Hialeah Housing
       15    Authority?
       16         A.    Yes.
       17         Q.    You got a $19,000.00 settlement.
       18         A.    Yes.
       19         Q.    Was your portion of it from your
       20    Workman's Comp claim with -- with the C&S
       21    Wholesale, correct?
       22         A.    Yes.
       23         Q.    Okay.    You then have to explain how
       24    you're entitled to housing.         What did you
       25    tell them happened to the $19,000.00 plus


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 99 of
                                     317

                                                                       Page 99
        1    settlement you got from C&S?
        2         A.     Exactly what you see on this paper.
        3         Q.     What did you tell them?        You're
        4    under oath, sir, you want to answer the
        5    question?
        6         A.     Exactly what's on that paper.
        7         Q.     Answer the question.
        8                Are you refusing?
        9                MS. GOODWIN:     Just answer the
       10         question that's asked.        If you can
       11         remember, answer.
       12                THE WITNESS:     I told them some of
       13         the moneys went to assisting with -- let
       14         me be sure.
       15                Repeat the question.
       16                MR. SWITKES:     Can you read it back,
       17         please?
       18                THE WITNESS:     It's a waste of time.
       19                THE COURT REPORTER:       "What did you
       20         tell them?     You're under oath,       sir, you
       21         want to answer the question?"
       22                That's not the question, I
       23         apologize.
       24                Question:    You have to explain how
       25         you're entitled to housing.         What did you


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 100 of
                                      317

                                                                      Page 100
         1         tell them today happened the $19,000.00
         2         plus settlement you got from C&S?
         3               THE WITNESS:     Well, I told them that
         4         some of the moneys was -- was spent on a
         5         gambling debt and that was told.
         6    BY MR. SWITKES:
         7         Q.    How much of the money was spent on a
         8    gambling debt?
         9         A.    I can't give you a particular amount.
       10     It's in excess of a thousand.         It could have
       11     been 18,000, 17,000, 15,000 but whatever I
       12     said was said.
       13          Q.    Okay.
       14          A.    If this was -- if this is what I said
       15     and this was -- and this is what they had, if
       16     I didn't qualify for housing after this, all
       17     they had to do was tell me and the case would
       18     have been closed.      I would have went, I would
       19     have said, Wow, I messed up.
       20          Q.    Okay.    Let's listen to my questions
       21     and answer my questions.        So all of the money
       22     that you got -- that you got from your
       23     settlement, almost $19,000.00, the vast
       24     majority of it you claim went to pay off
       25     gambling debts; isn't that correct?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 101 of
                                      317

                                                                      Page 101
         1         A.     Gambling debts, man.      There was times
         2    I went to the casino, gambling loss, it
         3    was -- it was just like I said.
         4         Q.     What casino?
         5         A.     Different casinos.
         6         Q.     What casino?
         7         A.     I've been to almost every casino here
         8    in Miami --
         9         Q.     What casinos?
       10          A.     -- during the four year period.
       11          Q.     What casinos?
       12          A.     Let's see, Magic City.       Every casino.
       13          Q.     Sir, you got to tell me what
       14     casino --
       15          A.     You gotta give me a moment.
       16          Q.     You said Magic Casino, that's one.
       17          A.     You gotta -- yeah, give me a minute,
       18     man, I see --
       19          Q.     Take your time.
       20          A.     I see you have no -- no regards for
       21     disabled people.
       22                 I -- I actually want it -- I want
       23     that to get put out there.         You got no regard
       24     to disabled people.
       25                 MS. GOODWIN:    Just listen to the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 102 of
                                      317

                                                                      Page 102
         1         question, think about it, and answer it.
         2    BY MR. SWITKES:
         3         Q.    What other casinos?
         4         A.    Magic city.     Every casino here in
         5    Miami.    I can't recall all the names.
         6         Q.    Give me the ones --
         7         A.    I can't recall all the names.
         8         Q.    Give me the ones you can recall.
         9         A.    I'm telling you.
       10          Q.    Miccosukees?
       11          A.    Miccosukee.
       12          Q.    Okay.
       13          A.    If you call them out and I recall
       14     them, I'll tell you yes or no.
       15          Q.    Okay.    And you had a line of credit
       16     at these casinos?
       17          A.    No. Just when they were --
       18          Q.    How do you owe gambling debts at a
       19     casino if you don't have a line of credit?
       20          A.    You go in there and you lose.
       21          Q.    Well, if you go in there and lose
       22     you don't have to pay anybody back because
       23     you just lost the money, right?
       24          A.    That's some of the money.
       25          Q.    Okay.    But that's not what you told


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 103 of
                                      317

                                                                      Page 103
         1    them happened to the $19,000.00, right?
         2                You told them you took the moneys
         3    and paid off the financial gambling debts
         4    that I owed.
         5          A.    That's how -- that's how --
         6          Q.    Who did you owe gambling debts to?
         7          A.    When you gambling -- when you gamble
         8    and you lose, you owe somebody, it's paid.
         9          Q.    Okay.   But if you do it at a Magic
       10     City Casino or the Miccosukees or any other
       11     casino, there's a record of your owing money
       12     and then we could check --
       13           A.    I consider that all the money.
       14           Q.    Excuse me, I'm not done with my
       15     question.     You can answer it after I'm done.
       16                 We can check with the casinos to see
       17     when you got a line of credit --
       18           A.    I never got a line of credit.
       19           Q.    -- how much you got a line of credit
       20     for, and how much you paid back.
       21           A.    I never got a line of credit.         That's
       22     probably -- that's the way I phrase it.
       23     We're two different people.         You may phrase
       24     things differently.       I'm not you, you're not
       25     me.    I phrase things, I say things a certain


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 104 of
                                      317

                                                                      Page 104
         1    way, I write things a certain way, that's the
         2    way -- that's the way I perceive it. If you
         3    -- if somebody -- if you -- if somebody, you
         4    know what I'm saying, beat you out of
         5    something you got to give it to them, you owe
         6    them that.     I owed that, it's paid, they got
         7    it.
         8          Q.   Who's they?
         9          A.   The casinos.
       10           Q.   Well, are you telling me someone
       11     from the casinos threatened you?
       12           A.   I'm not saying that.
       13           Q.   Well, didn't you say that in
       14     writing?
       15           A.   Let me ask you, where is this gon'
       16     lead?
       17           Q.   Excuse me.
       18                MS. GOODWIN:     Just answer the
       19           question.
       20     BY MR. SWITKES:
       21           Q.   Did you say that in writing?
       22           A.   Yes.
       23           Q.   Okay.    So if someone was threatening
       24     you and you were in danger was it one of the
       25     casinos?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 105 of
                                      317

                                                                      Page 105
         1         A.     No.
         2         Q.     Who was it?
         3         A.     Maybe it was in my head.       During that
         4    time I was dealing with my psychological
         5    stuff, it probably was in my head at that
         6    time.     I may have felt like --
         7         Q.     Well, let's read number two.
         8         A.     Oh, you don't want to hear that.
         9         Q.     Let's read number two.
       10          A.     It probably was in my head.        You say
       11     a lot of stuff was in my head.
       12          Q.     "Took the moneys and paid off the
       13     financial gambling debts that I owed.           If not
       14     I felt like my life would have have in
       15     danger."
       16          A.     That's what I said.
       17          Q.     "Unfortunately, I misplaced the
       18     receipt and don't know what I did with it."
       19                 So if you felt your life was in
       20     danger, and this is in Defendant's No. 2, who
       21     was threatening your life?
       22          A.     That's the thing and that's what I'm
       23     trying to figure out.       I feel like my life is
       24     in danger right now.
       25          Q.     So this document you submitted to


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 106 of
                                      317

                                                                      Page 106
         1    the housing authority signed by notary public
         2    was a lie?
         3               MS. GOODWIN:     Object to the form.
         4               THE WITNESS:     No, no.     I answered
         5         your question.
         6    BY MR. SWITKES:
         7         Q.    So who would have put your life in
         8    danger if you didn't pay back a gambling debt
         9    is the question I've been trying to ask you
       10     and you still haven't answered it.
       11          A.    I'm answering it.
       12          Q.    And the answer is?
       13          A.    Anybody I feel like I owed.
       14          Q.    And who did you owe?
       15          A.    I owed a lot of people.
       16          Q.    And give me the names of a lot of
       17     people who you owed money to?
       18          A.    You know what, maybe, maybe it was in
       19     my head.    Maybe I -- maybe there aren't --
       20     there aren't any -- any people in particular.
       21     Maybe, maybe there's nobody specific.
       22          Q.    And maybe you didn't pay anybody
       23     back and that's why the housing authority
       24     said you have to produce proof of the fact
       25     that you claim you got rid of $19,000.00 just


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 107 of
                                      317

                                                                      Page 107
         1    before you applied for Section 8 housing.            Do
         2    you understand why they would ask that
         3    question?
         4         A.     Whatever the housing authority asked
         5    me for I presented it to them.          None of it --
         6         Q.     You presented No. 2?
         7         A.     -- constituted to me being arrested.
         8         Q.     You present3ed No. 2 which says --
         9         A.     That's what they got.
       10          Q.     -- you felt like your life would
       11     have been in danger and today you're saying
       12     maybe it was only in my head.
       13          A.     You got a problem with that?        That's
       14     what I'm saying.
       15          Q.     Okay.   So if the housing authority
       16     said, Where's the 19,000?
       17                 And you said, I paid off a debt in
       18     gambling because I thought my life was in
       19     danger.
       20                 But today under oath you're saying
       21     maybe it was only in my head, that means you
       22     still have the 19,000?
       23                 MS. GOODWIN:    Object to the form.
       24                 THE WITNESS:    After four years I
       25          still got 19,000?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 108 of
                                      317

                                                                      Page 108
         1    BY MR. SWITKES:
         2         Q.    Well, where did it go?
         3         A.    You tell me.
         4         Q.    No, see this is what questions are
         5    going to be asked by a housing agency that
         6    wants to know --
         7         A.    They should have asked -- they should
         8    have asked before they arrested me.
         9         Q.    Excuse me?
       10          A.    They should have asked these
       11     questions before they arrested me.
       12          Q.    That's incredibly interesting 'cause
       13     isn't that exactly what Maria De la Cruz met
       14     with you on multiple occasions and said to
       15     you specifically, You've put down in writing
       16     that I gave the money away to some people --
       17          A.    This the first time --
       18          Q.    Excuse me, you're interrupting --
       19          A.    That's the first -- that's the
       20     first --
       21          Q.    You're interrupting me.
       22          A.    That's the first time she asked me
       23     that.
       24          Q.    You're interrupting me.
       25          A.    I know.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 109 of
                                      317

                                                                      Page 109
         1               That's the first time she asked me
         2    that.
         3         Q.    You can't interrupt me 'cause the
         4    question is not there yet.         When I'm done you
         5    can answer.
         6         A.    Man.
         7         Q.    Didn't Maria De la Cruz ask you
         8    specifically --
         9         A.    Break time.
       10          Q.    -- for proof --
       11                MS. GOODWIN:     Hold on.
       12     BY MR. SWITKES:
       13          Q.    For proof --
       14          A.    Break time.
       15          Q.    -- that you allegedly --
       16          A.    Break time.
       17          Q.    -- gave away $19,000.00?
       18          A.    Break time.
       19          Q.    So after you answer the question.
       20                MS. GOODWIN:     You have to answer the
       21          question and then we can take a break.
       22     BY MR. SWITKES:
       23          Q.    You heard your attorney.        Are you
       24     just going to dis --
       25                MS. GOODWIN:     Please answer the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 110 of
                                      317

                                                                      Page 110
         1         question.
         2    BY MR. SWITKES:
         3         Q.      -- disregard both of us?
         4         A.      What's the question?
         5                 THE VIDEOGRAPHER:     Could you put
         6         your microphone, please?
         7                 MS. GOODWIN:   You have to put your
         8         microphone back on.
         9                 THE WITNESS:   My hips, my hips, my
       10          hips.
       11                  MS. GOODWIN:   That's fine you can
       12          stand and do what you're doing now and
       13          still -- and we can still continue but if
       14          you need a break, please answer the
       15          question and then we can take a break.
       16                  THE WITNESS:   Go ahead.     What's the
       17          question?
       18                  MR. SWITKES:   Can you read it back
       19          please?     I apologize, madam court
       20          reporter.
       21                  THE WITNESS:   I feel like Allen
       22          Iverson, we talking about practice?
       23                  MS. GOODWIN:   Just don't.
       24                  THE COURT REPORTER:     "Question:
       25          Didn't Maria De la Cruz ask you


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 111 of
                                      317

                                                                      Page 111
         1         specifically --
         2               Answer:    Break time.
         3               Question: -- for proof --
         4               Ms. Goodwin:     Hold on.
         5               Question:     For prior --
         6               Answer:    Break time.
         7               Question:     -- that you alledgedly
         8         gave away $19,000.00?
         9               Answer:    $19,000.00.
       10                After you answer the question."
       11                THE WITNESS:     On 4/28/2016, yeah,
       12          that's the first and only time she asked
       13          me about that.
       14     BY MR. SWITKES:
       15          Q.    And when you said you paid back a
       16     gambling debt, didn't she say, I need proof
       17     whether you claim you gave it away gambling,
       18     buying drugs, or anything else?
       19          A.    No, that's not true.        Nobody
       20     mentioned anything about drugs.
       21          Q.    Well, you did, didn't you?
       22          A.    When?
       23          Q.    When she asked you for proof of your
       24     finances didn't you say to her, If I rob a
       25     bank or if I sell dope what is it your


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 112 of
                                      317

                                                                      Page 112
         1    business?     That's the way I make a living.
         2                MS. GOODWIN:    Object to the form.
         3    BY MR. SWITKES:
         4         Q.     Didn't you tell her that?
         5         A.     No, I didn't.     I don't know where
         6    you're getting that from.
         7         Q.     From Ms. De La Cruz's records.
         8         A.     Oh, De la Cruz said it, okay.
         9         Q.     So she's not telling the truth?
       10          A.     Oh, no.   She's known not to tell the
       11     truth.
       12          Q.     So you didn't say that to her?
       13          A.     No, I didn't.
       14          Q.     You didn't say, I don't have to
       15     prove to you how I earn income?
       16          A.     No, I didn't.     But she's known not to
       17     tell the truth, that's documented.
       18          Q.     How is it, sir, that you are able to
       19     pay on time your car payments if you didn't
       20     have any income and all of your money went to
       21     pay off gambling debts?
       22          A.     Man, I been so good to people in my
       23     lifetime, plenty of people to help me out.
       24     Even to this day they still help me out.
       25     Five years later I haven't worked and I'm


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 113 of
                                      317

                                                                      Page 113
         1    doing well.
         2         Q.    What does that have to do with the
         3    question I just asked you?
         4         A.    It means --
         5         Q.    It means nothing.
         6         A.    Yeah, it does.
         7         Q.    Tell me how you were paying $399.00
         8    a month --
         9         A.    Financial assistance.
       10          Q.    -- when you weren't --
       11          A.    Financial assistance.
       12          Q.    -- earning any money?
       13          A.    Financial assistance.
       14          Q.    From whom?
       15          A.    I'm not telling you.       From numerous
       16     people.
       17          Q.    Okay.    See that's where --
       18          A.    I know.
       19          Q.    -- you think you can tell me what
       20     you're going to answer and what you're not
       21     going to answer and that's the same thing
       22     that happened at the housing authority.
       23                If you're telling me you had
       24     other --
       25          A.    Nothing of this constitutes to me


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 114 of
                                      317

                                                                      Page 114
         1    being arrested.
         2         Q.     You're interrupting me again.
         3                If you're telling me you had other
         4    sources of income that we're helping you pay
         5    your monthly bill for 19 -- 2016 Hyundai
         6    Elantra, you got to tell me who it was?
         7         A.     It was the Work Comp checks.
         8         Q.     No, it can't be the Workman's Comp
         9    checks because --
       10          A.     It could be the Work Comp checks.
       11          Q.     Excuse me.    Excuse me, sir.
       12          A.     How you going to tell me it wasn't
       13     the Work Comp checks?
       14          Q.     Because you've already testified in
       15     a notarized statement to the housing
       16     authority that every dime of the moneys you
       17     received from Workman's Comp went to pay off
       18     gambling debts and in fact you owed more in
       19     gambling debts than you paid off, but by
       20     giving them 17,000 or 14 or 17,000 they wiped
       21     out more money than that in debts and that
       22     wiped you out so you had no income.
       23          A.     What does that have to do with
       24     anything?
       25          Q.     So now you're telling us for the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 115 of
                                      317

                                                                      Page 115
         1    first time --
         2         A.    I'ma good saver.
         3         Q.    How much do you have saved?
         4         A.    Back then I saved.       I'm not saving
         5    anything now.
         6         Q.    How much did you have saved?
         7         A.    How much did I have saved back then?
         8         Q.    Yes, ma'am -- sir.
         9         A.    From my Work Comp checks.         Like I
       10     said, you loan money to people, you need it
       11     back, they give it back to you.
       12          Q.    Sir, you just told me --
       13          A.    I never be broke.
       14          Q.    -- you're a good saver.
       15          A.    I never be broke.
       16          Q.    How much money did you have saved?
       17          A.    I personally didn't have anything
       18     saved.    When I give somebody something and I
       19     get it back --
       20          Q.    How could you be a good saver if you
       21     don't have any money?
       22          A.    Huh?
       23          Q.    That's -- I should -- I should say
       24     what you said.
       25          A.    How am I surviving if I don't have


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 116 of
                                      317

                                                                      Page 116
         1    any money?
         2          Q.     That's what you're supposed to
         3    answer under oath.       How are you paying car
         4    bills, phone bills, insurance bills, and a
         5    current when you're claiming under oath you
         6    have no income and no money and you just
         7    admitted, despite the fact that you're a
         8    great saver, you have no savings?
         9          A.     I'ma great saver, I'ma great
       10     survivor, it's life.        When -- whenever you
       11     can walk in a black man's shoes, you'll know
       12     it.     You survive, it's called surviving.
       13           Q.     Okay.   What does that have to do
       14     with savings?        You can give all those
       15     statements you want and you're wasting our
       16     time.      You've said it about 12 times.       When I
       17     ask you a specific question --
       18           A.     I think you're the one wasting time,
       19     man.
       20           Q.     -- I expect specific answers.
       21           A.     We've been stuck on this -- we've
       22     been stuck on this for about 30 minutes, man.
       23                  MS. GOODWIN:    Elgin, if you talk
       24           when he talks you're ticking her off.
       25           She can't --


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 117 of
                                      317

                                                                      Page 117
         1                THE WITNESS:    Oh, all right.
         2                MS. GOODWIN:    She can't -- she can't
         3         type --
         4                THE WITNESS:    She -- she neutral.
         5         She innocent, I don't want to tick her
         6         off.
         7                MS. GOODWIN:    No, she's going to
         8         yell at you.
         9                THE WITNESS:    I apologize.
       10                 MS. GOODWIN:    Thank you.
       11                 MR. SWITKES:    And that's the court
       12          reporter we're talking about.
       13                 MS. GOODWIN:    Yes, that's exactly
       14          who.
       15                 THE WITNESS:    I apolo -- I Apologize
       16          to you.    Thanks for bringing that to my
       17          attention.
       18                 MS. GOODWIN:    Yes.
       19     BY MR. SWITKES:
       20          Q.     And now that you brought it to her
       21     attention, can you answer the question?
       22     Where were you getting money from since you
       23     had no savings to keep your bills current?
       24          A.     Different family members, different
       25     friends, just people, man.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 118 of
                                      317

                                                                      Page 118
         1         Q.    Who?    Who?   What family members?
         2         A.    My mother, I got a mother, I got a
         3    brother, I got a son, I got a kid's mother, I
         4    got cousins, aunts.
         5         Q.    And how much were they giving you on
         6    a monthly basis?
         7         A.    However much I need.       There's no --
         8    no particular amount.       If I got 20 -- 20
         9    people I can go to I can get at least $25,
       10     $50 a piece from them so it all depend.
       11     However much I need to survive.          I go to
       12     somebody and say, Man, I'm in a hold.
       13          Q.    And then you owe money, right?
       14          A.    Huh?
       15          Q.    Then you owe them money, correct?
       16          A.    Yeah.    It's some -- some of them I
       17     owed money back, some -- some I didn't have
       18     to pay back.      So I just did -- like I said,
       19     that money -- that money, man, that money
       20     came and went so fast, man.
       21          Q.    What does that mean?
       22          A.    Meaning the money was spent before I
       23     even got it so that's not no money that I had
       24     just sitting.      Just sitting trying to --
       25     trying to or hide anything like that, man.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 119 of
                                      317

                                                                      Page 119
         1         Q.     So you still haven't answered the
         2    question.
         3         A.     I done worked for three years.
         4         Q.     How are you paying --
         5         A.     I just told -- I just answered your
         6    question.
         7         Q.     No, you said, When I want to I can
         8    get $25.00 from this person --
         9         A.     No, I didn't.
       10          Q.     -- and that person.
       11          A.     I told you from family and friends.
       12     I specifically told you my mother --
       13          Q.     Okay.   Let's start with your mother.
       14          A.     No, I answered your question.
       15          Q.     What's your mother's name?
       16          A.     Laverne.
       17          Q.     Laverne what?
       18          A.     Hilliard.
       19          Q.     And where does Ms. Hilliard live?
       20          A.     I don't know.     I don't.
       21          Q.     How do you get money from her if you
       22     don't know where she lives?
       23          A.     She comes to me.
       24          Q.     Okay.   And how often did she come to
       25     you back at the time you applied for Section


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 120 of
                                      317

                                                                      Page 120
         1    8 housing with H.H.A.?
         2         A.     She was coming -- she was coming
         3    every two weeks here and there, every month.
         4         Q.     And what does your mother do -- did
         5    she do for a living back then?
         6         A.     She's a retired teacher.       I'm trying
         7    to see -- she probably was still working at
         8    the time.     She probably was still teaching at
         9    the time.
       10          Q.     And she would come to you every
       11     month and give you money?
       12          A.     Of course.
       13          Q.     How much?
       14          A.     She come to me every month and give
       15     me money now.
       16          Q.     How much was she giving you when you
       17     applied for housing at H.H.A.?
       18          A.     It all depends.     She give me like,
       19     you know what I'm saying, $200.00, $150.00 --
       20          Q.     A month?
       21          A.     -- $100.00.
       22                 Yeah.
       23          Q.     And you told the H.H.A. that she was
       24     supporting you with 150 t0 $200.00 a month,
       25     correct?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 121 of
                                      317

                                                                      Page 121
         1               MS. GOODWIN:     Object to the form.
         2               THE WITNESS:     I told -- no.      I told
         3         H.H.A. she was supporting me with $150.00
         4         a month.
         5    BY MR. SWITKES:
         6         Q.    Okay.    And then --
         7         A.    You want to pull that document out?
         8         Q.    And your brother, what's your
         9    brother's name?
       10          A.    Go ahead.
       11          Q.    What's your brothers name?         What's
       12     your brothers name?
       13          A.    I'm not answering that question.            My
       14     mothers the only person --
       15                MR. SWITKES:     Counsel, I've had it.
       16          You're going to have to instruct him to
       17          answer the questions.
       18                MS. GOODWIN:     I -- I -- listen to
       19          the questions that are asked, answer the
       20          questions.     If there's a question that I
       21          -- that you should not answer, I will
       22          tell you not to answer.        Otherwise,
       23          please answer the questions.
       24                Now listen to --
       25     BY MR. SWITKES:


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 122 of
                                      317

                                                                      Page 122
         1         Q.    For the fourth time, what's your
         2    brother's name?
         3         A.    I don't understand why I'm being
         4    drilled like this.       Why Gutierrez ain't been
         5    here?
         6               MS. GOODWIN:     You're not special.
         7         This happens to everybody who's deposed.
         8         Please answer the question.
         9               THE WITNESS:     He ain't been asked a
       10          question yet since he falsely arrested
       11          me.
       12     BY MR. SWITKES:
       13          Q.    You've wasted at least an hour of my
       14     time and I have seven hours.         I'm going to
       15     ask for additional time.
       16                For the fifth time, what's your
       17     brother's name?
       18          A.    Vice versa.
       19          Q.    What's your brothers name?
       20                MS. GOODWIN:     Elgin.
       21                THE WITNESS:     For what reason you
       22          want to know?
       23                MS. GOODWIN:     Elgin, you have to
       24          answer the question.
       25                THE WITNESS:     I don't have to.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 123 of
                                      317

                                                                      Page 123
         1               MS. GOODWIN:     Nobody can force you
         2         to answer the question, but the Judge can
         3         issue sanctions if you don't, he's right
         4         about that.
         5               I'm instructing you to answer his
         6         questions unless I tell you to not answer
         7         them which I haven't heard anything yet
         8         that I would do that with.
         9               THE WITNESS:     Okay.    His name is
       10          Dante.
       11     BY MR.    SWITKES:
       12          Q.    Dante what?
       13          A.    Same last name.
       14          Q.    And where does he live?
       15          A.    I don't know that.
       16          Q.    What's his phone number?
       17          A.    I don't know his number by heart.           I
       18     get a hold of it, I'll get back to you with
       19     it, but I don't know.       I don't it off the top
       20     of my head right now.
       21          Q.    How much was Dante, your brother,
       22     paying you when you applied at H.H.A. for
       23     public housing?
       24          A.    He wasn't paying me -- he wasn't
       25     paying me anything.        If I need -- if I


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 124 of
                                      317

                                                                       Page 124
         1    needed anything from him, I could go get it.
         2          Q.    How much was he paying you a month
         3    while he --
         4          A.    He wasn't paying you anything.
         5          Q.    He wasn't supporting you at all?
         6          A.    If I needed support from him I can go
         7    to him --
         8          Q.    Okay.
         9          A.    -- I was able to go to him and get
       10     it.    He wasn't paying me anything though.          I
       11     wasn't working for him.
       12           Q.    Okay.   So --
       13           A.    I don't working for him.
       14           Q.    The only ones that you were
       15     receiving any compensation for --
       16           A.    Consistently.
       17           Q.    -- at the time you applied for
       18     public housing, Section 8 housing with H.H.A.
       19     was your mom's $150.00, correct?
       20           A.    Yes.
       21           Q.    And you're aware of the fact that
       22     your mom sent a letter saying she stopped
       23     giving you the $150.00, remember?
       24           A.    When?
       25           Q.    You don't remember that?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 125 of
                                      317

                                                                      Page 125
         1         A.    No.
         2         Q.    Okay.    And Dante --
         3         A.    I still get money from my mom to this
         4    day.
         5         Q.    Okay.
         6         A.    Did she send you a letter for that?
         7         Q.    How much are you getting currently
         8    from your mother?
         9         A.    There's no specific amount, man.          If
       10     I need something, I ask for it, I get it.
       11          Q.    Okay.    Do you still have a car?
       12          A.    Yeah, I have a car.
       13          Q.    Do you pay off the car?
       14          A.    Yeah, I don't owe anything on the car
       15     that I have now.
       16          Q.    So you paid it off?
       17          A.    It has nothing to do -- do I still
       18     have the Elantra?
       19          Q.    Yeah.
       20          A.    No, I don't have that Elantra.
       21          Q.    When did you sell the Elantra?
       22          A.    I never sold it, it got repoed.
       23          Q.    When did it get repoed?
       24          A.    2017.    I'm trying to think, it was
       25     the end of 2016 probably, I can't remember.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 126 of
                                      317

                                                                      Page 126
         1    I think it was the end of 2016 or the
         2    beginning of 2017 so I didn't have it -- I
         3    didn't have it that -- that long.
         4         Q.    Did you still have a cell phone?
         5         A.    Do I still have a cell phone?
         6         Q.    Yes, sir.
         7         A.    I've always kept a cell phone.
         8         Q.    What's your --
         9         A.    If somebody paid the bill for it.
       10          Q.    What's your -- somebody?
       11          A.    Yeah.
       12          Q.    Who's somebody?
       13          A.    Anybody.
       14          Q.    Who's anybody?
       15          A.    Anybody, man.      You act like it's hard
       16     for peop -- for people to give people money.
       17                MS. GOODWIN:     He's asking you the
       18          question, just answer it.
       19                THE WITNESS:     There's times I stand
       20          on the corner and panhandle.
       21     BY MR. SWITKES:
       22          Q.    Where do you panhandle?
       23          A.    Different places, man.
       24          Q.    Where?
       25          A.    Nowhere specific.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 127 of
                                      317

                                                                      Page 127
         1         Q.    What do you mean nowhere specific?
         2         A.    I don't have a particular corner.           I
         3    don't have a particular area.
         4         Q.    Where are all the places that you've
         5    panhandled?
         6         A.    Any store that I went to.         If I want
         7    to panhandle, I'll panhandle.
         8         Q.    Where are the places you panhandle?
         9    It's a specific question.
       10          A.    You asked me --
       11          Q.    I want an address.
       12          A.    I can't answer it.       You asking me to
       13     remember something that -- it's something I'm
       14     having issues remembering things.          That's why
       15     I write a lot of stuff down right now.
       16          Q.    So you can't remember any place that
       17     you panhandled?
       18          A.    I can't remember too many places.
       19          Q.    When was the last time you
       20     panhandled?
       21          A.    Today.
       22          Q.    Where?
       23          A.    Just come -- coming here, I
       24     stopped --
       25          Q.    Where'd you panhandle?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 128 of
                                      317

                                                                      Page 128
         1         A.    -- and panhandled and asked somebody
         2    for money and they gave it to me.
         3         Q.    Where?
         4               MS. GOODWIN:       You have to answer the
         5         question.
         6               THE WITNESS:       At the store I stopped
         7         to, man.     God darn.
         8    BY MR. SWITKES:
         9         Q.    What store?
       10          A.    Man.
       11          Q.    What store?
       12          A.    The gas station I stopped -- stopped
       13     to, man.
       14          Q.    Where?
       15          A.    I don't -- on 17th Avenue and -- and
       16     28 Street.
       17          Q.    And how much did you get?
       18          A.    I got $20.00.
       19          Q.    From one person?
       20          A.    Yeah.
       21          Q.    How'd you get here today?
       22          A.    I drove.
       23          Q.    What kind of car did you drive?
       24          A.    I drove my car, a Pontiac Grand --
       25     Grand Prix.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 129 of
                                      317

                                                                      Page 129
         1         Q.     And when did you get that?
         2         A.     I got that car --I've had it for like
         3    two years now.       I've had it for about two
         4    years now.
         5         Q.     And when -- who did you buy it from?
         6         A.     I bought it from -- I don't know.          I
         7    can't remember the name of the car
         8    dealership, but it's on 27th Avenue and got
         9    to be in between 65th and 75th Street.
       10          Q.     How much you pay for it?
       11          A.     The car was, it was $3,000.
       12                 Let me ask you, what does that have
       13     to do with this case?
       14                 MS. GOODWIN:    He's allowed to ask.
       15     BY MR. SWITKES:
       16          Q.     And how much money did you put down
       17     on the car?
       18          A.     Let me see.    Me and my mom -- my mom
       19     put down, she put down -- let me see.
       20                 It was half, it was half that was
       21     put down.
       22          Q.     1,500?
       23          A.     Yep.
       24          Q.     Where did you get the $1,500 from?
       25          A.     My mom.    She put it down.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 130 of
                                      317

                                                                      Page 130
         1         Q.    And the rest is financed?
         2         A.    Yeah.
         3         Q.    And who filled out the financial
         4    documents?
         5         A.    I think I did.      I think I filled
         6    everything out.
         7         Q.    And what did you put down as a
         8    source of income?
         9         A.    I can't recall.
       10          Q.    Well, they didn't give you a car
       11     loan without providing financial sources of
       12     income.    What did you put down?
       13          A.    How much you want to bet?
       14          Q.    So they just gave you the car for
       15     $1,500 and said, Pay it back when you can?
       16          A.    Yes.
       17          Q.    That's very nice.
       18                Is he related to you this person?
       19          A.    No, I don't know him.
       20          Q.    And you don't know the name of the
       21     dealer?
       22          A.    I can't, man, I can't recall.          I
       23     think it was -- it's called Shed's Auto.
       24     Shed's Auto.      Shed's Auto.
       25          Q.    Can you spell that?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 131 of
                                      317

                                                                      Page 131
         1         A.    I be guessing, man.       S-H-E-D-S,
         2    Shed's Auto.
         3         Q.    And is that the first automobile you
         4    purchased since the Hyundai?
         5         A.    No, it's not.
         6         Q.    What other cars did you purchase
         7    since then?
         8         A.    I think my kid's mother she -- she
         9    helped me get a -- I can't remember the name
       10     of that car.     A little black car, I can't
       11     remember the name of it.
       12          Q.    Where did you buy that car?
       13          A.    Bought that from a car dealership on
       14     -- it's hard to remember, man.          I was working
       15     at -- I got -- I gotta recall.          I was working
       16     at Mac Town Inc. at the time 27th Avenue and
       17     20th Street.     I can't remember.
       18          Q.    What was the name of the place?
       19          A.    I can't remember.
       20          Q.    And did somebody buy that with you?
       21          A.    Yeah, my kid's mother.
       22          Q.    Ms. Richardson?
       23          A.    Yeah.
       24          Q.    And what kind of car was it?
       25          A.    I just told you I can't remember the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 132 of
                                      317

                                                                      Page 132
         1    name of it.
         2         Q.     You don't know whether it was a
         3    Chevrolet or a Dodge?
         4         A.     I can't.   I'm telling you I can't
         5    remember, man.
         6         Q.     But the name -- the title was in
         7    your name?
         8         A.     It probably was.     I -- I don't doubt
         9    that it wasn't.
       10          Q.     And how much was that car?
       11          A.     That car, man, that car was like
       12     $1,000.00.
       13          Q.     And how much --
       14          A.     1,500.
       15          Q.     -- did you pay?
       16          A.     How much did I personally pay?
       17          Q.     Yeah.
       18          A.     I can't recall.     I don't think I paid
       19     anything.     If I'm not mistaken, she paid down
       20     for it.     I was working at Mac Town at that
       21     time and this was 2012.        This was two
       22     thousand --
       23          Q.     The question was did you own any
       24     cars between the Hyundai Elantra and a
       25     Pontiac Grand Prix.        Now you're telling me


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 133 of
                                      317

                                                                       Page 133
         1    this was 2012?
         2         A.     If I'm not mistaken.
         3         Q.     That's not between those two dates,
         4    is it?
         5         A.     Let me think.
         6                You see this is what I'm dealing
         7    with.     I know you're real insensitive so I'm
         8    used to it.
         9                MS. GOODWIN:    Just answer the
       10          question as asked.
       11                 THE WITNESS:    I got to think.        And
       12          believe me, I'm trying to be as
       13          truthfully honest -- honest as possible
       14          because why would I be giving information
       15          if -- no, actually I'm wrong.         That was
       16          before -- no, I -- I'm wrong, I didn't.
       17          The Grand Prix, the Grand Prix was the
       18          only car I got after that so that was
       19          even before that.      That was before that,
       20          that was before that.       I'm all -- my head
       21          all messed up.
       22     BY MR. SWITKES:
       23          Q.     That was before what?
       24          A.     That was before the Elantra so, yeah,
       25     dis -- disregard that.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 134 of
                                      317

                                                                      Page 134
         1         Q.    Do you have a car presently?
         2         A.    Yeah.
         3         Q.    What kind of car?
         4         A.    The Grand Prix.      The one I just told
         5    you.
         6         Q.    You said you bought that before the
         7    Elantra?
         8         A.    No, I bought it after the Elantra.
         9               Did I say I bought it before the
       10     Elantra?
       11          Q.    You just said that.
       12                MS. GOODWIN:     The black car he meant
       13          is before the Elantra, that's the way I
       14          interpret that.
       15                THE WITNESS:     No, I --
       16                MS. GOODWIN:     I'm not trying to
       17          testify, I'm just helping out.
       18                MR. SWITKES:     Raise your left hand.
       19                MS. GOODWIN:     Exactly.
       20                THE WITNESS:     No, I stand corrected.
       21          I'm standing corrected.
       22     BY MR. SWITKES:
       23          Q.    Okay.    So do you still have the
       24     Pontiac Grand Prix?
       25          A.    Yeah.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 135 of
                                      317

                                                                      Page 135
         1         Q.     Who pays for the insurance?
         2         A.     My son's paying for it now.
         3         Q.     Okay.    That's Elgin Jr.?
         4         A.     Yes.
         5         Q.     And where does he live currently?
         6         A.     Right now he's back home with us.          I
         7    don't know -- honestly I don't know because
         8    he leave -- he leaves once a week so I don't
         9    know.     He probably still live in Quad City, I
       10     don't know.        He's home -- he's home --
       11          Q.     When you say he's back with us, you
       12     mean yourself and Ms. Richardson?
       13          A.     Yeah.
       14          Q.     And so it's your son, your daughter,
       15     your ex-wife, and yourself all living at the
       16     same address, correct?
       17          A.     Yes.
       18          Q.     Did you ever say that --
       19          A.     Beautiful, isn't it?
       20          Q.     -- Ms. -- a different woman owned
       21     that house other than your ex-wife?
       22          A.     That's the impression I was under.
       23          Q.     What does -- what do you mean that's
       24     the impression you're under?
       25          A.     I didn't think that that was solely


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 136 of
                                      317

                                                                      Page 136
         1    her house.     I didn't think that was solely
         2    Tiandria's house.
         3         Q.    Who did you think it was?
         4         A.    Her sister because her sister was
         5    staying there at that time.
         6         Q.    And what's her sister's name?
         7         A.    Her sister's name is Natalie.
         8         Q.    Natalie?
         9         A.    What?
       10          Q.    What's her last name?
       11          A.    I don't -- I can't recall her last
       12     name.
       13          Q.    Casen?
       14          A.    No, that don't ring a bell.
       15                Keep going.
       16          Q.    Huh?
       17          A.    That doesn't ring a bell.         Casen
       18     doesn't ring a bell.
       19          Q.    Okay.    And you thought the sister
       20     owned the house --
       21          A.    Yeah.
       22          Q.    -- at 1861?
       23          A.    Actually, I thought it was both of
       24     they house.       I -- I thought it was both of
       25     they house.       I don't know.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 137 of
                                      317

                                                                      Page 137
         1         Q.    Does Ms. Richardson's sister live
         2    there?
         3         A.    She doesn't live there anymore.
         4         Q.    When did she last live there?
         5         A.    It was about a couple of -- a couple
         6    of weeks after -- after I went through the
         7    process with this housing.         She got her own
         8    place after that.
         9         Q.    After a couple weeks of what?
       10          A.    That I was going through the process
       11     with this housing.
       12          Q.    So she was living with you there?
       13     Because you said --
       14          A.    She wasn't living with me.
       15          Q.    -- you were living there in 2010 to
       16     2016.
       17          A.    She wasn't -- she wasn't -- she
       18     wasn't living with me, that's not my house.
       19          Q.    Was she living in the house at the
       20     same time you were from 2010 to 2016
       21          A.    Was she stay -- was she staying in
       22     that house?
       23          Q.    Do you understand my question not
       24     yours?
       25          A.    I'm trying my best.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 138 of
                                      317

                                                                      Page 138
         1         Q.    Well, you're not doing very good.
         2         A.    I know you got -- I know you got a
         3    problem with that, but that's not my problem.
         4         Q.    My problem is you're not answering
         5    the question.
         6         A.    That's not my problem.
         7         Q.    You said you lived there --
         8         A.    I'm trying to best.
         9         Q.    -- from 2010 to 2016.        Was Ms.
       10     Richardson's sister, Natalie, living there at
       11     the same time?
       12          A.    No, she wasn't.
       13          Q.    Okay.    Do you think that the housing
       14     authority had a right to ask you to document
       15     your income?
       16          A.    Of course they had a right to.
       17          Q.    Do you think they had a right to ask
       18     you if you paid all of your Workman's Comp
       19     moneys to a gambling debt who that was?
       20          A.    I'm not sure about that one.
       21          Q.    Well, everybody can come and say I
       22     won the lottery and I had $100,000.00 but I
       23     gave it away so now I'm entitled to public
       24     housing.    Wouldn't they have the right to ask
       25     that person where did you give the money if


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 139 of
                                      317

                                                                      Page 139
         1    you won $100,000.00?
         2                MS. GOODWIN:    Object to the form.
         3    BY MR. SWITKES:
         4         Q.     Wouldn't that be a fair question to
         5    ask somebody?
         6         A.     I'm not sure, man.
         7         Q.     Well wouldn't everybody be eligible
         8    for Section 8 housing if they just said, I
         9    make $100,000.00 but I gave it all away?
       10                 MS. GOODWIN:    Object to the form.
       11                 THE WITNESS:    They been doing it for
       12          they people.
       13     BY MR. SWITKES:
       14          Q.     So you're doing what everybody else
       15     is doing?
       16                 MS. GOODWIN:    Object to the form.
       17                 THE WITNESS:    No, I'm doing what I'm
       18          doing.
       19     BY MR. SWITKES:
       20          Q.     Which is you're saying that, I don't
       21     have to tell you where I get my money from.
       22                 Didn't you tell Ms. De la Cruz that?
       23                 MS. GOODWIN:    Object.
       24                 THE WITNESS:    I never told her that.
       25          What I told her is right here on this


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 140 of
                                      317

                                                                      Page 140
         1         form.
         2    BY MR. SWITKES:
         3         Q.      And you also put it on this form.
         4    Is that the one that says you gave it away
         5    because your life was in danger?
         6         A.      Yes, it is.
         7         Q.      Ah.   And from a --
         8         A.      I'm still living.
         9         Q.      -- mysterious person.
       10                  Who is this person that put your
       11     life in danger?
       12          A.      I just told you I can't really recall
       13     that, man.
       14          Q.      So someone --
       15          A.      If I said this at that time, that's
       16     what I said.
       17          Q.      You owe so much money to someone
       18     that you're afraid your life was in danger,
       19     but you can't remember the name?
       20                  MS. GOODWIN:    Object to the form.
       21     BY MR. SWITKES:
       22          Q.      Does that sound logical?
       23                  MS. GOODWIN:    Objection.
       24                  THE WITNESS:    Man, that's -- that's
       25          three years ago, man.         I can't -- I can't


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 141 of
                                      317

                                                                      Page 141
         1         really think that -- that good.
         2    BY MR. SWITKES:
         3         Q.    Well, you filed a lawsuit about
         4    that.
         5         A.    Oh, yes, I know about the rest.
         6         Q.    How do you not know --
         7         A.    I know that clearly.
         8         Q.    -- about the person you owed money
         9    to if you remember everything else?
       10                MS. GOODWIN:     Object to the form.
       11     BY MR. SWITKES:
       12          Q.    That's something you wipe from your
       13     memory?
       14          A.    I don't know.      I don't know if I --
       15     if I wiped it from my memory.         Honestly, I --
       16     I don't know, man.       I really don't know but
       17     if it's there, it's there.
       18          Q.    But it's not there and I asked you
       19     to identify the person and you said you
       20     refuse.
       21          A.    And we wasting -- go ahead.
       22          Q.    Excuse me?
       23          A.    Go ahead.
       24          Q.    You're still refusing?
       25          A.    Refusing what?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 142 of
                                      317

                                                                      Page 142
         1          Q.    To give me the name of the person
         2    you alledgedly paid all these gambling debts
         3    to?
         4          A.    I told you, man, it was numerous
         5    people, man.
         6          Q.    No, you never told me.
         7                Give me the names of all the people
         8    or one of the persons, let's start there.
         9                Can't do that?
       10                 MS. GOODWIN:     Elgin, if you remember
       11           you have to -- to tell him or you'll be
       12           ordered to.
       13                 THE WITNESS:     I'm trying my best
       14           to -- I'm trying my best to remember.
       15     BY MR. SWITKES:
       16           Q.    You would think if you owed
       17     $19,000.00 to someone you might remember who
       18     that was.
       19                 MS. GOODWIN:     Object to the form if
       20           that's a question.
       21     BY MR. SWITKES:
       22           Q.    Wouldn't you think that would be the
       23     case?
       24           A.    Why?
       25           Q.    If you owed $19,000.00 all the money


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 143 of
                                      317

                                                                      Page 143
         1    you got from Workman's Comp case
         2    settlement --
         3         A.    Over a period of four years.
         4         Q.    -- you might remember who that
         5    person was that you owned the money to or
         6    persons?
         7               MS. GOODWIN:     Object to the form.
         8               THE WITNESS:     Over -- over the
         9         period of four years, man, without
       10          working, without earning a substantial
       11          gain -- gainful income, man, you
       12          accumulate all kinds of debts.          Everybody
       13          don't have the luxury of you and other
       14          people.
       15     BY MR. SWITKES:
       16          Q.    We're not talking about all kinds of
       17     debts.    We're only talking about one kind of
       18     debt, your claim that it was a gambling debt.
       19          A.    So we're focussed on a gambling debt
       20     which --
       21          Q.    Yeah, that's the one you said all
       22     the money went to.
       23          A.    Which had -- which has nothing to do
       24     do with nothing.      It has nothing to do with
       25     my housing.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 144 of
                                      317

                                                                      Page 144
         1                MS. GOODWIN:    Just --
         2                THE WITNESS:    It has nothing to do
         3         with me being arrested.
         4    BY MR. SWITKES:
         5         Q.     It has a lot to do with your
         6    eligibility for Section 8 housing which is
         7    why I'm asking these questions.          Otherwise
         8    your attorney would have instructed you not
         9    to answer.
       10          A.     So why -- so why this my first time
       11     hearing about it after my false arrest?
       12          Q.     So you never heard about this at
       13     your appeal at the housing authority?
       14          A.     I don't recall hearing about anything
       15     that would -- that prevented me from getting
       16     my housing.     That's why I was placed back on
       17     the list.
       18          Q.     Who was -- who was your --
       19          A.     So why was I placed back on the list?
       20          Q.     Who was your caseworker at the
       21     housing authority?
       22          A.     Who was my caseworker?
       23          Q.     Yeah.
       24          A.     I assumed De la Cruz.
       25          Q.     And she never asked you about who


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 145 of
                                      317

                                                                      Page 145
         1    you paid your debt to?
         2         A.    This -- this is the reason why I
         3    wrote the statement.
         4         Q.    Did she ask you who you paid this
         5    $19,000.00 debt to?
         6         A.    She asked me all that stuff.
         7         Q.    And you never told her, did you?
         8         A.    And I still got placed back on the
         9    list.
       10          Q.    And you never told her, did you?
       11          A.    Hmm?
       12          Q.    You never told her who you paid,
       13     correct?
       14          A.    Hmm?
       15                MS. GOODWIN:     If you answer -- if
       16          you understand the question and -- then
       17          you need to answer it.
       18                THE WITNESS:     Whatever I told her is
       19          right there on that paper.
       20     BY MR. SWITKES:
       21          Q.    And she asked you who that was and
       22     you refused to tell her and you're refusing
       23     to tell me under oath; is that correct?
       24          A.    I don't recall that.
       25                MS. GOODWIN:     Object to the form.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 146 of
                                      317

                                                                      Page 146
         1               THE WITNESS:     I don't recall that.
         2    BY MR. SWITKES:
         3         Q.    You don't recall her asking?
         4         A.    All I know is what -- is what I told
         5    her.    I know what happened when I got taken
         6    off the list, you know what I'm saying, and I
         7    know I fought to get back on it and I was
         8    placed back on it.       That's all I know.
         9         Q.    And so when you were placed back on
       10     it did you go --
       11          A.    I know she lied too.
       12          Q.    When you were placed back on it did
       13     you go and ask what your status was?
       14          A.    Did I go where and ask?
       15                You trying to get me arrested again?
       16          Q.    The Hialeah Housing Authority.
       17          A.    Oh, no.    Heck, no, I didn't go back
       18     there.
       19          Q.    Why not?
       20          A.    I was afraid for my life.         I wasn't
       21     going back to that place.        I didn't even want
       22     to go back.
       23          Q.    So you --
       24          A.    Took a beating to fight to get back
       25     on the list.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 147 of
                                      317

                                                                      Page 147
         1         Q.    But you did?
         2         A.    Because I was told I had to.
         3         Q.    And you won, correct?
         4         A.    I was told that I would -- I would be
         5    safe.
         6         Q.    And you won, correct?
         7         A.    And I still was threatened while I
         8    was there.
         9         Q.    So you didn't go back 'cause you
       10     felt threatened?
       11          A.    After that of course.
       12          Q.    Okay.
       13          A.    I really -- I wasn't going back to
       14     that place, man.
       15          Q.    Okay.
       16          A.    I didn't feel comfortable going back
       17     there.
       18          Q.    Okay.
       19          A.    I don't feel --
       20                MS. GOODWIN:     Elgin --
       21                THE WITNESS:     Man.
       22                MS. GOODWIN:     There's no question.
       23          You don't have to fill in the dead space.
       24     BY MR. SWITKES:
       25          Q.    When you first applied to the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 148 of
                                      317

                                                                      Page 148
         1    housing authority you applied with one of
         2    your children; isn't that correct?
         3         A.     Yes.
         4         Q.     And that was your daughter?
         5         A.     Yes.
         6         Q.     And why were you applying with your
         7    daughter?
         8         A.     Because at the time her mother she --
         9    even though she was trying to help me out,
       10     she was still dealing with her own personal
       11     issues.     So we talked about it if I was able
       12     to get my own place then my daughter probably
       13     can live with me for a certain amount of time
       14     and she can come back and live with her for a
       15     certain amount of time.
       16          Q.     But then you withdrew your
       17     daughter's name before your application was
       18     processed, correct?
       19          A.     I don't know if it was before the
       20     application was processed or it was after or
       21     during, but I was allowed to withdraw the
       22     name.
       23          Q.     And why did you withdraw it?
       24          A.     Because we decided that that wasn't
       25     going to be a good idea anymore.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 149 of
                                      317

                                                                      Page 149
         1         Q.    Okay.    So you were only --
         2         A.    I decided --
         3         Q.    -- applying for yourself, correct?
         4         A.    Yeah, after that.
         5               That was smooth there.
         6         Q.    Excuse me?
         7         A.    I said now that was smooth.
         8               MS. GOODWIN:     Elgin, there's no
         9         question.     You don't have to -- don't
       10          talk when there's not a question.
       11                MR. SWITKES:     I'll take a
       12          compliment, that's quite okay.
       13                That's the first thing you're
       14          attorney --
       15                MS. GOODWIN:     Not trying to take
       16          your compliment away.
       17                MR. SWITKES:     That's the first thing
       18          your attorney didn't have to caution you
       19          about.
       20                THE WITNESS:     You couldn't debate
       21          that one there.
       22                MR. SWITKES:     We're going to have to
       23          change the tape, we're going to take a
       24          five minute break.
       25                MS. GOODWIN:     Okay, all right.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 150 of
                                      317

                                                                      Page 150
         1                 THE VIDEOGRAPHER:     We'll go off the
         2         record at 4:02.
         3           (A brief recess was taken at 4:02 p.m.)
         4                 THE VIDEOGRAPHER:     And we're back on
         5         the record. Here begins DVD No. 2 at
         6         4:21.
         7    BY MR. SWITKES:
         8         Q.      Do you remember telling the folks at
         9    Dr. Meli's office that you were going to harm
       10     yourself or others?
       11          A.      No.
       12          Q.      When the caseworker from Restore
       13     Rehabilitation called you, did you tell her
       14     that you were at your mom's house and when
       15     she asked for the address you stated that she
       16     was harassing you and being prejudice towards
       17     you?
       18          A.      Not true.
       19          Q.      And didn't she tell you she had to
       20     explain to you that she took your threats
       21     seriously and she wanted to make sure that
       22     you were taken care of?
       23          A.      Nope, not true.
       24          Q.      Did you tell them that you were in a
       25     terrible mental state due to your physical


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 151 of
                                      317

                                                                       Page 151
         1    condition long before you applied for housing
         2    with H.H.A.?
         3         A.     Can you repea -- can you repeat the
         4    question?
         5         Q.     Did you tell them at Workman's Comp
         6    that you were in a terrible mental state,
         7    that the quote they used that you told them,
         8    due to your condition and your post-accident
         9    physical condition?
       10          A.     Did I tell Workman's Comp that?
       11          Q.     Did you tell the Restore
       12     Rehabilitation Medical case manager?
       13          A.     You said "they."
       14          Q.     Excuse me?
       15          A.     You said "they."     Did I tell them?
       16     You talking about one person or two people?
       17          Q.     At the Restore Rehabilitation
       18     Medical case manager for your Workman's Comp
       19     case, did you tell Teddy, who I'm assuming is
       20     a woman, but maybe it's a man, did you tell
       21     somebody that?
       22          A.     I don't get into assumptions.         I go
       23     off of facts.
       24          Q.     Did you tell somebody that?
       25          A.     No.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 152 of
                                      317

                                                                      Page 152
         1         Q.    That's not an assumption, it's a
         2    quote.
         3         A.    So, you said assumption.
         4         Q.    This is -- this is a quote from you
         5    in quotes.     You didn't tell them that?
         6         A.    No, I didn't tell them nothing of
         7    what you're saying.
         8         Q.    Did you ask for a referral to a
         9    psychiatrist while you were being treated?
       10          A.    Yes.
       11          Q.    And why did you tell them you wanted
       12     to see a psychiatrist?
       13          A.    First of all I told the orth -- the
       14     orthopedic doctor that, I told him that.
       15     He's the one that put the referral in for me,
       16     he's the one that got it approved.           I chose
       17     not to go through with it, that's my right.
       18          Q.    Okay.    And who is he?
       19          A.    You mentioned his name earlier.
       20          Q.    Mr. Meli?
       21          A.    Yeah.
       22                No, no, not Dr. Meli.        The one that
       23     did -- the one that did my ankle surgery.
       24          Q.    Okay.    And did you also say you
       25     would like to be referred to a psychiatrist


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 153 of
                                      317

                                                                      Page 153
         1    because you feel like you are a threat to
         2    yourself and others, and parenthesis, this is
         3    the direct quote from you.
         4         A.     No, I didn't say that.
         5         Q.     In fact, you've seen -- been seen at
         6    New Horizons and at Jackson and Dr. Poitier,
         7    correct?
         8         A.     New Horizons is Dr. Poitier.
         9         Q.     Okay.
       10          A.     That's the treating doctor.        That's
       11     the treating doctor.
       12          Q.     And what did you tell them was the
       13     cause of what you believe are your mental
       14     problems?
       15          A.     Just like I told, you the pain that
       16     I'm dealing with physically mainly from my
       17     hips.     Basically, yeah, basically, that -- it
       18     really -- it really was just the pain.
       19          Q.     Okay.
       20          A.     Took me a while to figure it out.
       21          Q.     Now, during the time you were being
       22     treated for Workman's Comp, you were working
       23     as an assistant football coach, correct?
       24          A.     No.
       25          Q.     You weren't working --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 154 of
                                      317

                                                                      Page 154
         1         A.    No.
         2         Q.    -- with kids?
         3         A.    No.
         4         Q.    Well, didn't you go on Facebook and
         5    tell everybody that you're working as
         6    football coach back in 2014, sir?
         7         A.    Yes.
         8         Q.    Okay.    Were you lying to everybody?
         9         A.    Yeah.
       10          Q.    Huh?
       11          A.    Yeah.    People lie on Facebook, they
       12     exaggerate.
       13          Q.    So you were a football coach or you
       14     weren't?
       15          A.    My brother-in-law, he got a -- he got
       16     a coaching job.
       17          Q.    Yeah.
       18          A.    He asked me to come out.        I came out
       19     there one day.
       20          Q.    Just one day?
       21          A.    Just one day.      I volunteered my
       22     services that day to those young men.
       23          Q.    What is the name of that coach?
       24          A.    His name is Tommy Richardson.
       25          Q.    And where was he coaching at the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 155 of
                                      317

                                                                      Page 155
         1    time?
         2          A.   The university that he was coaching
         3    at?
         4          Q.   I don't know if it was a university
         5    or it just says he was coaching?
         6          A.   Yeah, it was -- it's a junior college
         7    that they brought here -- they just -- that
         8    was going to be the inaugural football --
         9    football season.      I can't remember the name
       10     of the university.
       11           Q.   Here in Miami?
       12           A.   Yeah, here in Miami.       Yeah, he got a
       13     head coaching job there.        He asked me to come
       14     out there, I came out there that day.
       15     After -- after that day, I enjoyed the
       16     experience, but my body.        My body won't let
       17     me do it anymore.
       18           Q.   And you were the one throwing
       19     passes, right?
       20           A.   No, I wasn't throwing any passes.           I
       21     was -- I was just doing the instructive's,
       22     that's all.     My body was in so much pain
       23     after that I couldn't go back.          He asked me
       24     to come back.
       25           Q.   Did he say "You were catching


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 156 of
                                      317

                                                                       Page 156
         1    passes, coach."      And the subject replied,
         2    "Yeah, man.     Hey, I couldn't run all the
         3    routes full speed, but, yeah.         He hand my
         4    hands stinging."
         5         A.     No, that -- that wasn't that.         That
         6    wasn't that.
         7         Q.     That wasn't on your --
         8         A.     That wasn't related to that.
         9         Q.     What do you mean it wasn't relating
       10     to that?
       11          A.     That don't sound like --
       12          Q.     It's talking about on 9/20/14 your
       13     conversation with Rick.
       14          A.     I was talking about my son.
       15                 No, that wasn't related to that.         I
       16     didn't catch any passes that day.
       17                 Yeah, he can throw it, man, he can
       18     throw it.
       19          Q.     And you felt you're being
       20     discriminated against the TSA, right?
       21          A.     No, I was.
       22          Q.     And then you felt you're being
       23     discriminated against --
       24          A.     It was proven.
       25          Q.     -- at C&S?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 157 of
                                      317

                                                                      Page 157
         1         A.     No, I didn't say that.       I didn't -- I
         2    didn't feel that way about C&S.          I just got
         3    injured.
         4         Q.     So when you made the statement, I
         5    asked what he did and said nothing.           He just
         6    stood around. He called out on two, seven.             I
         7    asked why he would call out if they told him
         8    not to come to work.
         9                Employee states that he's -- he
       10     feels he's being discriminated against and
       11     treated unfairly.
       12          A.     I don't follow.     I don't have --
       13          Q.     That's what you told Workman's Comp.
       14     You don't remember that?
       15          A.     I don't -- you got to repeat that.
       16     Sound like slang to me.
       17          Q.     Sounds like what?
       18          A.     Slang.   I didn't really understand
       19     what you were saying.
       20          Q.     I asked why he would call out if
       21     they told him not to come to work.
       22                 Employee stated that he feels he is
       23     being discriminated against and treated
       24     unfairly.     I asked for a specific example and
       25     he states they're trying to force him to


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 158 of
                                      317

                                                                      Page 158
         1    quit.     I asked how he replied, just standing
         2    around is torture.
         3         A.     I don't recall any of that.        I don't
         4    -- at -- at -- none of that even says
         5    anything I said.      I don't have a clue what
         6    that is.    I don't have a clue.
         7         Q.     How is it that all the records that
         8    quote you directly you say you never said it?
         9         A.     That --
       10                 MS. GOODWIN:    Object to the form.
       11                 THE WITNESS:    That doesn't quote me
       12          directly.
       13     BY MR. SWITKES:
       14          Q.     Yes, it does.
       15          A.     I didn't hear that.
       16          Q.     When you -- when Dr. Meli said you
       17     could return to work with a zero percent
       18     disability why didn't you?
       19          A.     Because there was another doctor that
       20     started to treat me there and even though Dr.
       21     Meli is the head doctor there she overruled
       22     him, that's why.      Dr. Abion.
       23          Q.     But you retired from --
       24          A.     C&S?
       25          Q.     -- C&S.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 159 of
                                      317

                                                                      Page 159
         1         A.    Eventually, yeah.
         2         Q.    Okay.
         3         A.    And that's --
         4         Q.    Why didn't you just go to work with
         5    the accommodations the doctor said you could
         6    work with?     Which is lifting below a certain
         7    level.
         8         A.    At C&S?
         9         Q.    Yeah.
       10          A.    I couldn't do it, man.        And that's --
       11          Q.    What couldn't you do?
       12          A.    I couldn't go back and do that type
       13     of work and that's one of the documentations
       14     from my disability case.        I can't go back and
       15     do any of that work that I did before.
       16          Q.    You didn't have a disability case
       17     arising out of C&S, you had a Workman's Comp
       18     claim that was settled, right?
       19          A.    Yeah, when we settled the Workman's
       20     Comp --
       21          Q.    And it wasn't on a total disability.
       22          A.    That's neither here nor there.
       23          Q.    Well, no, it's very important.
       24          A.    I'ma ask you --
       25          Q.    If you were on total disability then


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 160 of
                                      317

                                                                      Page 160
         1    you can't go back to work.         If you have --
         2         A.    Okay.
         3         Q.    -- no disability, but they're
         4    allowed to allow you to come back in the
         5    workplace with certain work accommodations.
         6         A.    Okay.
         7         Q.    The question is why with that didn't
         8    you go back?
         9         A.    Because part of my settlement with
       10     the Work Comp case was that I retired.
       11          Q.    'Cause you decided you wanted to
       12     retire?
       13          A.    No, that's what -- actually, that's
       14     what they presented to me.
       15                Honestly, I was -- I didn't mind
       16     going back, but that was part of the
       17     settlement.      They told me that I would have
       18     to retire from them.
       19          Q.    So if the records say you directly
       20     told Dr. Meli you do not want to return to
       21     work, the records are wrong?
       22          A.    No, Dr. Meli was one of the first
       23     orthopedic doctors I saw at the beginning of
       24     my Work Comp injury.       I saw doctors almost
       25     two years after -- almost a year and a half


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 161 of
                                      317

                                                                      Page 161
         1    after him.     He probably just doing his job,
         2    trying to clear somebody just to go back to
         3    work regardless -- what?        He didn't care.
         4         Q.    Well, if he's saying you can go back
         5    to work, but lifting would be restricted to
         6    ten pounds why wouldn't you be able to do
         7    that?
         8         A.    Why did another doctor say
         9    differently?
       10          Q.    You -- so you're telling me right
       11     now that you can physically lift ten pounds?
       12          A.    I can lift ten pounds now.
       13          Q.    Okay.    So if you could lift ten
       14     pounds and the doctor would give you a
       15     prescription saying the employer had to take
       16     you back with that restriction, why were you
       17     so intent of not going back to work?
       18          A.    Dr. Meli didn't probably -- he didn't
       19     -- he didn't properly assess me.          When I
       20     first saw Dr. Meli he assessed me with
       21     scoliosis, he assessed me with herniated disc
       22     in my lumbar, he wanted me to get injections.
       23                At the time I didn't -- I didn't
       24     feel comfortable getting injections from the
       25     doctor that was -- that was going to be


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 162 of
                                      317

                                                                       Page 162
         1    administering them, that's why Dr. Meli
         2    cleared me and I went to that office almost
         3    seven months later.       I -- I continued getting
         4    treatment --
         5         Q.    You're allowed to get another
         6    Workman's Comp doctor if you choose to,
         7    you're aware of that?
         8         A.    I never did that.
         9         Q.    You had an attorney, didn't you --
       10          A.    I never did that.
       11          Q.    -- in the Workman's Comp claim?
       12          A.    Yeah, eventually I got an attorney
       13     towards the end.
       14          Q.    Yeah.
       15          A.    I got an attorney towards the end of
       16     my case.    I didn't have an attorney during
       17     that time.
       18          Q.    You know, I just went back on my
       19     records the name of Natalie Orr, O-R-R.            You
       20     remember her?
       21          A.    I told you Natalie --
       22          Q.    That's -- that's Ms. Richardson's
       23     sister?
       24          A.    Yes.
       25          Q.    And when you filled out a document


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 163 of
                                      317

                                                                       Page 163
         1    to the H.H.A. saying that you were renting
         2    from Natalie Orr that was not true, correct?
         3         A.     Eventually I found out that, no, she
         4    doesn't, she doesn't own -- it's not her
         5    house and that got corrected.
         6         Q.     And wasn't it true that your ex-wife
         7    told H.H.A. that because you quit and were
         8    not working she wasn't going to charge you
         9    any rent, correct?
       10          A.     No, she didn't say anything about
       11     quitting because I didn't quit anywhere.            So
       12     I doubt she said that --
       13          Q.     Your ex-wife --
       14          A.     -- that I quit.
       15          Q.     -- told the H.H.A. that because you
       16     quit and weren't working, she's going to stop
       17     paying you any rent.       You're saying that's
       18     not true?
       19                 MS. GOODWIN:    Object to the form.
       20          If you know the answer you can answer.
       21                 THE WITNESS:    If she was to pay me
       22          rent I'll take it.       If she wasn't paying
       23          -- if she wanted to pay me rent?
       24     BY MR. SWITKES:
       25          Q.     Why would she pay you rent for you


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 164 of
                                      317

                                                                      Page 164
         1    living for free at her house?         Does that make
         2    any sense?
         3         A.    What you're saying doesn't make any
         4    sense.
         5         Q.    Well, let me say it one more time.
         6         A.    Go ahead.
         7         Q.    Your ex-wife told the H.H.A. that
         8    she would not charge you any rent because you
         9    quit and were not working.         Are you aware of
       10     that?
       11          A.    No, I'm not.
       12          Q.    Okay.
       13          A.    That would be a false statement
       14     because I didn't quit.
       15          Q.    Have you ever rented any other room,
       16     apartment, house, since your application at
       17     H.H.A.?
       18          A.    No.
       19          Q.    So you're constantly living at your
       20     wife -- ex-wife's?
       21          A.    Little here and there.
       22          Q.    And --
       23          A.    Little here and there.
       24          Q.    -- what does that mean?        Where else
       25     have you lived?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 165 of
                                      317

                                                                      Page 165
         1         A.    I stayed in my car numerous times.
         2         Q.    Okay.
         3         A.    Numerous times.
         4         Q.    But you haven't rented any other
         5    housing other than living with your ex-wife,
         6    correct?
         7         A.    I haven't.
         8         Q.    Okay.    Now, I have here that your
         9    auto payments were $399.00, your car
       10     insurance was $188.00, health insurance was
       11     $64.00, and your phone payments average
       12     $80.00.
       13          A.    Beautiful.
       14          Q.    How could you tell the people at
       15     H.H.A. you were current on your bills with no
       16     income?
       17                MS. GOODWIN:     Object to the form.
       18                THE WITNESS:     How could I tell them?
       19          When -- when did I tell them that?
       20     BY MR. SWITKES:
       21          Q.    When you applied.
       22          A.    Where's that at?
       23          Q.    In your application they checked to
       24     see all of the bills you had and all of your
       25     bills were current when you said you had no


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 166 of
                                      317

                                                                      Page 166
         1    income.
         2         A.    That's what --
         3         Q.    How did you do that?       Is that when
         4    you were borrowing 20, $25.00 from everybody?
         5         A.    I never told them that, but if they
         6    checked then that's what they came up with.
         7         Q.    Yup.   Then how were those bills
         8    current if weren't have any money and --
         9         A.    Like I told you.
       10          Q.    You borrowing from everybody?
       11          A.    Yes, and I'm still doing it to the
       12     day -- to this day.
       13          Q.    And no one has threatened your life
       14     since the gambling debt?
       15          A.    (Witness nods.)
       16          Q.    They just keep giving you money
       17     because?
       18          A.    I've been blessed.       I've been
       19     blessed.
       20          Q.    Isn't it true that you never updated
       21     your personal declaration which you were
       22     advised to do by your caseworker while your
       23     application was pending?
       24          A.    I don't recall any -- any of that.
       25     Anything like that.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 167 of
                                      317

                                                                      Page 167
         1         Q.    You don't remember ever updating
         2    your personal declarations page; isn't that
         3    true?
         4         A.    First of all, I don't even know what
         5    the personal declarations page is.
         6         Q.    That's where you put all your income
         7    and tell them how much you're earning and how
         8    you're paying all of your expenses.
         9         A.    I -- you know what, I do recall us
       10     adjusting that.      De la Cruz and I, we
       11     adjusted something.       And if I'm not mistaken,
       12     I adjusted it twice.       One time --
       13          Q.    In writing?
       14          A.    It's on -- it's on the applications.
       15     They on the applications.        From my knowledge,
       16     there are two applications that I was allowed
       17     to -- so there's two applications.
       18          Q.    And how did you amend it?
       19          A.    How did I amend them?
       20          Q.    Yes, what did you change?
       21          A.    Like I said, if I'm not mistaken, De
       22     la Cruz brought it to my attention.           One of
       23     them at the time I had stopped earning
       24     income, I wasn't having income.          The other
       25     time my mother was giving me $150.00 a month.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 168 of
                                      317

                                                                      Page 168
         1         Q.    Okay.    Other than that did you ever
         2    document any of the financial requests that
         3    Ms. De la Cruz had made to you?
         4         A.    Not to my knowledge.
         5         Q.    Okay.
         6         A.    I don't recall that.
         7         Q.    Now, would you admit that the
         8    records indicate that you feel worthless,
         9    angry, depressed, irritable, and it's
       10     difficult to get along with your coworkers
       11     in almost every job you've ever had?
       12          A.    Say it again.
       13          Q.    That you get angry, you were
       14     depressed, you're irritable, and difficult to
       15     get along with with your coworkers.
       16          A.    That's funny.
       17          Q.    And you've admitted that to all of
       18     the psychological caregivers that you've
       19     treated with?
       20          A.    No, that's a false statement.          That's
       21     not true at all.
       22          Q.    Okay.    Now, when you went down and
       23     met Ms. De la Cruz on the date you were
       24     arrested, did you make any personal comments
       25     to her?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 169 of
                                      317

                                                                      Page 169
         1         A.    Any personal comments to her?
         2         Q.    Yes.
         3         A.    No.
         4         Q.    Did you ever say anything about her
         5    being very pretty?
         6         A.    No.
         7         Q.    Did you ever say anything to her
         8    about not being married?
         9         A.    No.
       10          Q.    Did you ever say anything to her
       11     about why is she living alone?
       12          A.    No.
       13                How do I know she living alone?
       14          Q.    Did you ask?
       15          A.    I don't recall none of this stuff you
       16     saying, man.
       17          Q.    You don't under -- remember any of
       18     that stuff?
       19          A.    How would I know she's living alone?
       20          Q.    I asked you.     Did you ask her?
       21          A.    No.
       22          Q.    Did you ask her any personal
       23     questions?
       24          A.    No, I didn't -- I didn't ask any
       25     personal questions.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 170 of
                                      317

                                                                      Page 170
         1          Q.    What is Ms. De la Cruz background if
         2    you know?
         3          A.    What's her background?
         4          Q.    Yeah.
         5          A.    I don't know.
         6          Q.    Do you know what race she is?
         7          A.    I don't -- she told -- she told me
         8    she was Cuban, that's all I know.          Now, what
         9    she told me, I could tell you what she told
       10     me.
       11           Q.    Tell me what she told you.
       12           A.    She told me -- she told me she was
       13     Cuban.
       14           Q.    What else did she tell you?
       15           A.    Right now that's all I can recall,
       16     but I wouldn't know if she was living alone.
       17           Q.    Well, do you think it would be
       18     inappropriate to ask your caseworker a
       19     personal question about whether she's single,
       20     whether she lives alone, whether she has a
       21     boyfriend?     Do you think those questions
       22     would be inappropriate?
       23           A.    I didn't ask -- I didn't indulge in
       24     anything like that, but I wouldn't see what
       25     -- what would be wrong with that.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 171 of
                                      317

                                                                      Page 171
         1         Q.     You don't see what's wrong with
         2    asking someone who is going through your
         3    application for Section 8 housing coming on
         4    to her, you don't think that's wrong?
         5                MS. GOODWIN:    Objection.
         6                THE WITNESS:    I never came on to
         7         her.
         8    BY MR. SWITKES:
         9         Q.     Okay.   But if you -- someone did,
       10     would you believe that's inappropriate?
       11          A.     The question you just asked me --
       12          Q.     Yeah.
       13          A.     -- if that was a normal conversation
       14     with two people?
       15                 I don't see a crime in any of that
       16     what you just said.
       17          Q.     I didn't say a crime --
       18          A.     I don't see anything wrong with it.
       19          Q.     -- I said appropriate.
       20          A.     I don't see anything inappropriate
       21     about it.
       22          Q.     Okay.   Did Ms. De la Cruz tell you
       23     that she felt uncomfortable with your
       24     questions and to start talking about the
       25     questions she wanted answered about your


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 172 of
                                      317

                                                                      Page 172
         1    finances?
         2         A.     Never.     But we never had an
         3    inappropriate conversation like that.
         4         Q.     What race is Ms. De la Cruz?
         5         A.     Like I said, I recall her just having
         6    a conversation with me telling her she was
         7    Cuban.
         8         Q.     Uh-huh.
         9         A.     She was day -- daydreaming.        I'm
       10     like, why you -- what you thinking about?
       11                 Oh, just thinking about my hometown
       12     in Cuba.
       13          Q.     Did she tell you where in Cuba?
       14          A.     I can't -- honestly, I don't recall.
       15     She had -- she had numerous conversations
       16     with me which I found flirtatious, but I
       17     don't recall.        I can't recall.
       18          Q.     Well, tell me one thing she said
       19     that you considered flirtatious?
       20          A.     One thing that she said?
       21          Q.     Yeah.
       22          A.     One thing she said and that's one of
       23     the reasons why I brought up my kid's mother
       24     in the last meeting that I had with her
       25     before the arrest.       She was -- she was


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 173 of
                                      317

                                                                      Page 173
         1    concerned -- she was concerned whether or not
         2    we were still together.        I thought that was
         3    -- I thought that was personal.          And it seems
         4    as if her whole demeanor changed after that
         5    day, but before that there was no problem.
         6         Q.    You said flirtatious.        What does --
         7    what in the way -- what did she say that you
         8    consider flirtatious?
         9         A.    I like how -- I like how beautiful
       10     your dreads are.      You know my -- I had my
       11     dreadlocks back then.
       12          Q.    Okay.    What else?
       13          A.    That's what I can recall right now.
       14          Q.    Okay.    Do you know you even have the
       15     country wrong?
       16          A.    I don't know.
       17          Q.    Well, you just said she talked to
       18     you numerous times about where she came from
       19     when she came from Cuba.
       20          A.    That's all I can recall.
       21          Q.    Do you know that you even got what
       22     country she came from wrong?
       23          A.    I wouldn't be surprised if I -- if I
       24     did.
       25          Q.    Why is that?


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 174 of
                                      317

                                                                      Page 174
         1          A.   It's probably 'cause of my disability
         2    right now.     I stand to be corrected on that
         3    one.
         4          Q.   So every time when you say something
         5    that's untrue, you then revert back to say
         6    that's it's because of your disability?
         7               MS. GOODWIN:     Object to the form.
         8               THE WITNESS:     All I know is Cuba,
         9          that's all I know.      If I'm right -- if
       10           I'm -- if I'm -- if I'm technically right
       11           or wrong, I don't know, man.
       12     BY MR. SWITKES:
       13           Q.   Well, if you're technically wrong,
       14     you're wrong.     Does that mean that you're not
       15     telling the truth about your conversations or
       16     is that just you make up stuff?
       17                MS. GOODWIN:     Object to the form.
       18                THE WITNESS:     No, I don't make up
       19           stuff.   I'm telling you the facts.
       20     BY MR. SWITKES:
       21           Q.   And the facts are she numerous times
       22     told you about where she was from in Cuba?
       23           A.   No, she didn't numerous times told
       24     me.    She told me that -- that one
       25     conversation, I told you.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 175 of
                                      317

                                                                      Page 175
         1         Q.    One conversation?
         2         A.    I told you one conversation she was
         3    just sitting there --
         4         Q.    And when you say --
         5         A.    Daydreaming in space.        Why we suppose
         6    to been taking care of business.          And I'm
         7    like -- I'm like, De la Cruz everything all
         8    right?
         9               No, I'm just -- I'm just
       10     daydreaming.
       11                I'm like, Daydreaming about what?
       12                I found that kind of odd.         I'm like
       13     what the hell you daydreaming about?
       14                No, I'm just daydreaming about being
       15     back in my hometown in Cuba.
       16                And honestly, I don't recall what
       17     else, you know what I'm saying, took place
       18     with the conversation, but I just wanted to
       19     take care of business, man.         I don't want to
       20     know where nobody from, I'm not there for
       21     that.
       22          Q.    So if she considered your statements
       23     to her sexually harassing and abusive, you
       24     don't remember anything you said that could
       25     have been construed that way?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 176 of
                                      317

                                                                      Page 176
         1         A.    I know I didn't say anything for a
         2    fact because if so she -- she probably would
         3    have said something.
         4         Q.    Well, in fact, she did.        She went
         5    back and called for the investigator for the
         6    H.H.A.?
         7         A.    Not that day.      I ain't talking about
         8    the day y'all got me arrested.
         9         Q.    Well, I'm talking about the day that
       10     the police officer for the H.H.A. --
       11          A.    That was probably planned out.
       12          Q.    Let me finish my question.
       13          A.    Go ahead.
       14          Q.    The reason why the officer showed up
       15     is because you made inappropriate comments to
       16     her and she was afraid of you; are you aware
       17     of that?
       18          A.    No, that's my first time hearing
       19     that.
       20          Q.    Okay.
       21          A.    I thought this -- I thought it was
       22     because of letting it happen.
       23          Q.    And when she asked you for financial
       24     information you began intimidating her.
       25          A.    Not true.     Not my style.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 177 of
                                      317

                                                                      Page 177
         1         Q.    And when she asked you to come back
         2    with proof of how you're meeting all the
         3    bills and your credit -- your credit was good
         4    and current on all your bills while you're
         5    claiming you have no income and you spent all
         6    your money from your Workman's Comp
         7    settlement to pay off gambling debts, you
         8    came back on the 17th of May at about 4:45;
         9    isn't that true?
       10          A.    That's not true.      That's not --
       11          Q.    What time did you arrive?
       12          A.    That's not how it went.
       13          Q.    What time did you arrive?
       14                I didn't ask you how it went, I said
       15     what time did you arrive?
       16          A.    On the day of my arrest?
       17          Q.    Yes, sir.
       18          A.    I can't recall because I don't think
       19     it was that late.
       20          Q.    But wasn't it close to closing time
       21     and virtually no one was there?
       22          A.    I don't know what time they close so
       23     I couldn't tell you.
       24          Q.    Well, let's say if they close at
       25     5:00 like most businesses.         Wasn't it close


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 178 of
                                      317

                                                                      Page 178
         1    in time to that?
         2         A.     I don't know.     I came the time she
         3    asked me to come.        She called me on the spot
         4    and told me that, you know what I'm saying,
         5    she need me to bring some paperwork in.
         6         Q.     And did you bring any paperwork?
         7         A.     I came in that day --
         8         Q.     Did you bring any paperwork was the
         9    question.
       10          A.     I'm trying to recall.       You going to
       11     give me a moment or you gonna keep --
       12          Q.     No, I want you to answer that
       13     question before you go into some other
       14     subject.
       15          A.     I'm trying to remember exactly when
       16     she told me to come in.        I'm trying to -- did
       17     I bring in paperwork?
       18                 I did bring the paperwork that day.
       19          Q.     What did you bring?
       20          A.     I -- if I'm not mistaken, that's the
       21     day I brought this -- this notarized letter.
       22          Q.     And what's the date of that?
       23          A.     No, it's not.
       24                 It's 4/28.
       25          Q.     Yeah, so it wasn't that.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 179 of
                                      317

                                                                      Page 179
         1                So did you bring any financial data
         2    on the date of the arrest?
         3         A.     I'm trying to think that -- why --
         4    what did I bring in there.         I know that she
         5    called me and told me that she needed me to
         6    come, but other than that I didn't just show
         7    up just to show up.
         8         Q.     So what did you bring?
         9         A.     What did I bring in that day?
       10                 I can't really -- I can't really
       11     recall what I brought in, but I know she
       12     called me and told me that she needed me to
       13     come in.
       14          Q.     What is Pearl Aroma International?
       15          A.     That's an old business.       The
       16     International -- yeah, that's an old
       17     business.
       18          Q.     When did you open that?
       19          A.     Back in got -- got to be like back in
       20     '08.
       21          Q.     What was your position with Pearl
       22     Aroma International?
       23          A.     I was the President, CEO.
       24          Q.     What was the business of Pearl Aroma
       25     Internation?


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 180 of
                                      317

                                                                      Page 180
         1          A.     It was a air freshener business.
         2          Q.     What happened to that business?
         3          A.     No, it just failed.     It didn't
         4    succeed.
         5          Q.     Where was the business located?
         6          A.     I ran it from my -- I ran it from my
         7    vehicle.     It was located also at a storage
         8    area.      I had a storage area it was assigned
         9    to.
       10           Q.     Where?
       11           A.     79th and -- 79 Street and 119.
       12                  I'm sorry 119 and 27th Avenue.
       13           Q.     Because on the secretary of state
       14     you can't list your car as the place of
       15     business, right, so you listed the warehouse?
       16           A.     I'm not sure.    I don't know -- I
       17     don't know, you know what I'm saying, all the
       18     -- I don't know all that stuff.
       19           Q.     What was G.U.M.P. and Slogan?
       20           A.     What was that?
       21                  That's something that my son and his
       22     old teammate came up with.
       23           Q.     What is it?
       24           A.     It just an acronym for Great Under
       25     Major Pressure.       That's something that --


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 181 of
                                      317

                                                                      Page 181
         1    that they came up with.
         2          Q.   Great Under?
         3          A.   Major Pressure.
         4          Q.   And what was your position with that
         5    company?
         6          A.   No, that wasn't a company.
         7          Q.   Okay.    What did it -- what did it
         8    do?
         9          A.   I just told you.      That's just an
       10     acronym at the time.
       11           Q.   I understand the acronym, I want to
       12     know --
       13           A.   You won't even let me.
       14           Q.   -- what that business did.
       15           A.   I'm trying to answer your question.
       16           Q.   Well, go ahead.
       17           A.   You keep interrupting me.
       18           Q.   I think I was asking you what the
       19     business did.      I know what you said --
       20           A.   I just told you it wasn't a business.
       21     You want to make it a business?
       22           Q.   So it was just a Great Under Major
       23     Pressure acronym that was --
       24           A.   Yeah, that's what -- that what those
       25     young men -- that's what they -- that's what


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 182 of
                                      317

                                                                      Page 182
         1    they wanted to do at the time.          They did
         2    well.
         3         Q.    When you say "wanted to do," what
         4    were they doing besides making a name?
         5         A.    That's all it was.       It was just a
         6    motivational thing.       It was an inner-city
         7    black -- black quarterback thing.
         8         Q.    A motivational?
         9         A.    Motivational thing.
       10          Q.    Okay.
       11          A.    Teddy Bridgewater and my son, E.J.
       12     Hilliard the two quarterbacks at Miami
       13     Northwestern at the time, that's something
       14     they came up with.       They inspired, you know
       15     what I'm saying, other -- other people,
       16     inner-city kids in particular --
       17          Q.    What is --
       18          A.    -- family members.
       19          Q.    What is Hilliard's Solutions Inc.?
       20          A.    What was it or what is it?
       21          Q.    Both.
       22          A.    It's nothing now.
       23          Q.    What was it?
       24          A.    It was a business established -- it
       25     was a credit restoration business.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 183 of
                                      317

                                                                      Page 183
         1                Go ahead.    I'm answering your
         2    question.     You got a problem with my answers?
         3    That too good to be true?
         4         Q.     No.
         5                Credit restoration business?
         6         A.     Yeah.
         7         Q.     Okay.   When did you form that?
         8         A.     That was formed -- let's see.         You
         9    taken me back.      You taken me back some good
       10     memories.     I helped a lot of people out with
       11     that.     That probably would have been like
       12     '06.    It was sometime around that time, '06,
       13     '07.
       14          Q.     And what was the nature of the
       15     business?     Credit restoration?
       16          A.     I already just told you, yeah.
       17          Q.     And how many employees did it have?
       18          A.     It actually didn't have -- I was the
       19     only -- I was the only person that was
       20     employed.     It was just a corporation.
       21          Q.     So you were the President and CEO of
       22     that one too?
       23          A.     I probably was.
       24          Q.     And what experience did you have in
       25     credit restoration?


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 184 of
                                      317

                                                                      Page 184
         1         A.     Whatever experience I had.
         2         Q.     Which was?
         3         A.     Meaning I don't have to have
         4    experience to start a business.          I felt like
         5    starting a business so I started it.           That's
         6    what I did.
         7         Q.     And how long did that business last?
         8         A.     It lasted for -- it lasted for about
         9    a year about -- about the amount of time it
       10     lasted.
       11          Q.     Did you make any money?
       12          A.     I didn't really make money, but I
       13     learned a lot about -- about credit.           My
       14     credit got good enough to get a job with TSA.
       15     Not bad for somebody with no experience.
       16          Q.     But you didn't make any money?
       17          A.     I didn't really make money of it --
       18     of it.    I probably should have turned it into
       19     a non for profit.        For me it was -- it was
       20     just from -- from a knowledge standpoint.
       21     Just -- just trying to find something
       22     positive.     I just needed to grab something
       23     positive just like those young men that came
       24     up with the G.U.M.P. acronym.
       25          Q.     Okay.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 185 of
                                      317

                                                                      Page 185
         1         A.     If you don't go through it, you won't
         2    never understand it.
         3         Q.     How many times did you claim your
         4    employers were discriminating against you?
         5         A.     That one time with TSA?
         6         Q.     Well, that's one of them.        And
         7    then --
         8         A.     I never said they was --
         9         Q.     -- with C&S and with H.H.A., right?
       10                 THE COURT REPORTER:      I'm sorry, I
       11          didn't hear you.
       12     BY MR. SWITKES:
       13          Q.     With C&S and H.H.A?
       14          A.     I never said that C&S was
       15     discriminating against me.
       16          Q.     I just read a passage from --
       17          A.     I got work --
       18          Q.     I just read the passage from the
       19     Workman's Comp file.       That's exactly what you
       20     said.     You're saying --
       21          A.     You keep talking about a Workman's
       22     Comp.
       23          Q.     Yeah.
       24          A.     You talking about he, she?
       25          Q.     I'm talking about your caseworker


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 186 of
                                      317

                                                                      Page 186
         1    documenting and quoting you exactly and
         2    writing down the quotes in quotation marks.
         3         A.    He didn't quote me.       Nobody quoted me
         4    on that.
         5         Q.    Yes, that's exactly what that is.
         6    You're saying it never happened?
         7         A.    I never said them things.
         8         Q.    Okay.
         9         A.    And that's the thing.        Anything
       10     anybody else says it stands, whatever Elgin
       11     says it doesn't.      I didn't say that.       My word
       12     means something too.       I'm somebody too.        I'ma
       13     human being too.      I have rights too.       My
       14     voice counts too.
       15          Q.    When you've treated with
       16     psychologist, psychiatrist did you say that
       17     you felt worthless because every job you had
       18     either you quit or were terminated --
       19          A.    No.
       20          Q.    -- and you couldn't help support
       21     your family.
       22          A.    No.
       23          Q.    You didn't say that?
       24          A.    I've never said I felt worthless,
       25     never, never, never.       You can't find nobody


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 187 of
                                      317

                                                                      Page 187
         1    to quote that.
         2         Q.    Well, it happens to be in the
         3    records --
         4         A.    That's not what I said.
         5         Q.    -- from New Horizons and Jackson.
         6         A.    No.
         7         Q.    You never said that either so the
         8    doctors that quoted you are incorrect?
         9         A.    That's not in there.
       10          Q.    Okay.
       11          A.    Being depressed --
       12          Q.    You had 12 different jobs that you
       13     either quit or terminated from in about a ten
       14     year period, right?
       15                MS. GOODWIN:     Object to the form.
       16                THE WITNESS:     Who knows.     Who know.
       17     BY MR. SWITKES:
       18          Q.    You would know because you worked
       19     there.
       20          A.    We trying to -- we trying to -- we
       21     trying to figure this out.         I'm still trying
       22     to figure that out to this day with my
       23     disability process.
       24          Q.    Well, let's go backwards.         We went
       25     through a lot of those jobs.         Each one of


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 188 of
                                      317

                                                                      Page 188
         1    them you either quit or were terminated.
         2    That was about 12 of them in a ten year
         3    period; do you remember that?
         4         A.    If that's the case I'm cool with it.
         5    I tried, I'm working.       I wasn't out there
         6    doing nothing illegal.
         7         Q.    Why would you be cool with the fact
         8    that you went through 12 jobs and quit or
         9    terminated from each one?
       10          A.    Because I --
       11          Q.    What's cool about that?
       12          A.    I'm trying.     And I'm going to keep
       13     trying.
       14          Q.    How were you trying if you quit?
       15          A.    First if of all you keep saying I
       16     quit, I got terminated.        You -- you said I
       17     got terminated.      Which one did I do?       Did I
       18     quit or did I get terminated?
       19          Q.    There's about half and half.
       20          A.    No, that's false.
       21          Q.    Okay.    So tell me how many you were
       22     terminated from and how many -- what word do
       23     you like to use instead of quit?          What do you
       24     say?    Resigned?
       25          A.    If I resign from a place --


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 189 of
                                      317

                                                                      Page 189
         1         Q.    Okay.    Let's use resigned.
         2               So if of the 12 jobs in ten years --
         3         A.    Two different things.
         4         Q.    -- you resigned or were terminated,
         5    what's cool about that?
         6         A.    The fact that I tried.        Under --
         7    under that verse that I --
         8         Q.    How were you trying by -- by
         9    resigning?
       10          A.    First of all if I resigned -- that
       11     first resignation I made from TSA that just
       12     came with the reversal.
       13          Q.    No, you were terminated from TSA --
       14          A.    Yeah.
       15          Q.    And then you eventually --
       16          A.    I was discriminated against.
       17          Q.    -- agreed to --
       18          A.    I was targeted and I was
       19     discriminated against and I proved it.            And
       20     then the resignation was the outcome.
       21          Q.    They agreed to allow you to resign
       22     and leave as a means of your appeal of the
       23     termination, right?
       24          A.    Yeah, instead of being terminated.
       25          Q.    Okay.    And that looked better on


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 190 of
                                      317

                                                                      Page 190
         1    your resume?
         2         A.    I don't know about all that, but I
         3    wasn't terminated.       That didn't stick.       I
         4    proved that.
         5         Q.    You proved what?
         6         A.    I proved that I was discriminated
         7    against racially.
         8         Q.    What are you appealing at the SSI?
         9    Your appeal was denied.        What is still
       10     pending?    Is there --
       11          A.    You gotta ask my lawyers that.
       12          Q.    Who's your lawyer?
       13          A.    Right now it's Pierre Pierre.
       14                Everything I say you act like it's
       15     funny or you got a problem with it.           You
       16     don't like the name Pierre Pierre either?
       17          Q.    I know the firm which is why I'm
       18     smiling.
       19          A.    Oh, I'm -- I'ma catch on to it.
       20          Q.    Good, keep up with me.
       21                Now, after on May 17th when --
       22          A.    What year?
       23          Q.    -- Ms. De la Cruz went inside and
       24     summoned Rene Guiterrez, did you then have a
       25     discussion with Ms. Halphen?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 191 of
                                      317

                                                                      Page 191
         1         A.     First of all, I wasn't aware that De
         2    la Cruz was the one that summoned her.
         3         Q.     Okay.   Did you have --
         4         A.     From my knowledge Ms. Halphen.
         5         Q.     -- a discussion with Ms. Halphen?
         6         A.     Ms. Halphen is the one.       She sent for
         7    him.
         8         Q.     Okay.   What was the discussion you
         9    had with Ms. Halphen?
       10          A.     We gotta start over because it -- it
       11     didn't -- it didn't begin right and you
       12     confusing me.
       13                 Can you repeat the question?
       14          Q.     What are you -- what are you
       15     confused about?
       16          A.     First of all you said De la Cruz
       17     summoned.
       18          Q.     What did you say to Ms. Halphen and
       19     what did she say to you?
       20                 Is that simple enough?
       21          A.     Yeah.
       22          Q.     Okay.   So why don't we do that.
       23          A.     I recall Ms. Halphen saying something
       24     to the sort of, The T.V. was turned off
       25     because -- because of lightening.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 192 of
                                      317

                                                                      Page 192
         1         Q.    Okay.    So let's -- let's go back to
         2    the genesis of this.       You were there talking
         3    to Ms. Cruz and then she went into the back
         4    room, correct?
         5         A.    And then who went into the back room?
         6         Q.    Ms. De la Cruz.
         7         A.    Okay.
         8         Q.    Yes?
         9         A.    Yes.
       10          Q.    Okay.    And then you were in the
       11     waiting room and you walked outside, correct?
       12          A.    Correct.
       13          Q.    When you left to walk outside was
       14     there anybody else in the waiting room beside
       15     you?
       16          A.    When I left -- when I -- when I was
       17     in there and I got up to leave, nobody was in
       18     there from what I recall.
       19          Q.    Okay.
       20          A.    I could be mistaken.
       21          Q.    And the television was on --
       22          A.    Yes.
       23          Q.    -- before you walked out briefly,
       24     correct?
       25          A.    Yes, yes.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 193 of
                                      317

                                                                      Page 193
         1         Q.    And then you came back in, correct?
         2         A.    Yes.
         3         Q.    And when you came back in the
         4    television was off?
         5         A.    Yes.
         6         Q.    And what did you say to Ms. Halphen?
         7         A.    First of all, I didn't say anything
         8    specifically to Ms. Halphen.         They was --
         9    there was three total employees there, Ms.
       10     Halphen and two other employees.          Ms. Halphen
       11     was actually way on the end so walking in the
       12     door I have access to the other two employees
       13     before her so I didn't say anything to her.
       14     I just asked what happened to the T.V.
       15          Q.    And who did you ask that?
       16          A.    I just asked it out loud.         I say,
       17     What happened to the T.V.?
       18          Q.    And who responded?
       19          A.    Ms. Halphen.     She's the one that
       20     responded.
       21          Q.    And what did she say?
       22          A.    She said, Oh, lightening.         Lightening
       23     shut it off.
       24          Q.    And what did you say?
       25          A.    I said, Lightening?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 194 of
                                      317

                                                                      Page 194
         1               And I looked outside.
         2               I said, Well, it's not raining.
         3         Q.    And what did she say?
         4         A.    She didn't say anything.        She just
         5    look like "hmm."
         6         Q.    And then what happened next?
         7         A.    So I walked over to the T.V. at the
         8    time I had my cane so I walked over and I
         9    found out where the power button was.           I
       10     turned it on, it came on.
       11          Q.    And what happened next?
       12          A.    She just blurted out, Wow, you're a
       13     genius.    You're not as dumb as you look.
       14          Q.    Okay.    Have you written and
       15     testified about what Ms. Halphen said?
       16          A.    Yeah.
       17          Q.    Did you testify anywhere that Ms.
       18     Halphen said "you're not as dumb as you
       19     look"?
       20          A.    I recall her saying, Wow you're a
       21     genius.
       22          Q.    Okay.    But you added something else
       23     on that and you just made it up today 'cause
       24     you've never testified to that and never
       25     written that in any sworn answer, correct?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 195 of
                                      317

                                                                      Page 195
         1               MS. GOODWIN:     Object to the form.
         2    BY MR. SWITKES:
         3         Q.    Correct?
         4         A.    Incorrect.
         5         Q.    So you testified at the appeal
         6    hearing that she said, "Wow you're a genius.
         7    You're not as dumb as you look"?
         8               MS. GOODWIN:     Object to the form.
         9               THE WITNESS:     What do you mean when
       10          you say object to the form?
       11     BY MR. SWITKES:
       12          Q.    That's for the judge.        You can just
       13     answer my questions.
       14          A.    I recall Ms. Halphen saying, Wow
       15     you're a genius.
       16          Q.    Okay.    But then you added another
       17     quote that you've never said before until
       18     today.    Which is you said --
       19          A.    So now we gon' focus on that.
       20          Q.    -- you're not as dumb as I thought?
       21          A.    She didn't say that.       She said, Wow
       22     you're a genius.
       23          Q.    Okay.    So you just made up the
       24     second quote today?
       25                MS. GOODWIN:     Object to the form.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 196 of
                                      317

                                                                      Page 196
         1               THE WITNESS:     Can we -- can we move
         2         forward and get to -- to -- to the point?
         3    BY MR. SWITKES:
         4         Q.    No, you're going to answer my
         5    questions.     Not when you pass over it when I
         6    catch you making something up.
         7               You never testified and she never
         8    said, "You're not as dumb as you look,"
         9    right?
       10          A.    Maybe I testified and maybe I didn't.
       11          Q.    Okay.
       12          A.    That's what I recall here.
       13          Q.    Well, you're saying you now recall
       14     she said "you're not as dumb as you look" or
       15     you're just now agreeing that she never said
       16     that?
       17          A.    She didn't say it.
       18          Q.    Okay.
       19          A.    Let's move forward.
       20          Q.    Okay.    And then after she said what
       21     she said, what did you reply?
       22          A.    Let me think exactly what I replied.
       23                I think my reply was, You know what,
       24     I may be a genius.       I think I am a genius.
       25          Q.    And she said?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 197 of
                                      317

                                                                      Page 197
         1         A.     God, what did she say?
         2                I'm going to be honest with you, I
         3    don't recall exactly what she said after
         4    that.     But I recall it just being a
         5    uncomfortable feeling.
         6         Q.     So you left?
         7         A.     No, I didn't go anywhere.        I -- I sat
         8    down and watched T.V. I turn the T.V.
         9         Q.     So --
       10          A.     I accomplished what I wanted.         I got
       11     the T.V. back on.
       12          Q.     And then what happened next?
       13          A.     And no lightening turned it off.         No
       14     lightening shut it off.
       15          Q.     And what happened next?
       16          A.     I'm trying to recall exactly what she
       17     said.
       18                 Okay, I got it.     I recall her saying
       19     something to the sort, Did you know that this
       20     is not a hotel.      This -- this -- this is not
       21     a hotel.
       22          Q.     And you testified to that at your
       23     appeal hearing too?
       24          A.     I'm telling you -- I'm telling you
       25     what I recall her saying.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 198 of
                                      317

                                                                      Page 198
         1         Q.     Okay.   Listen to my --
         2         A.     I'm tell -- I'm telling --
         3         Q.     Listen to my question.
         4         A.     Go ahead.
         5         Q.     I don't want you to now tell me you
         6    recall what you said.       I want you to answer
         7    my question which was when you went to appeal
         8    your lack of approval for H.H.A., during that
         9    appeal did you just testify to --
       10          A.     I'm not exactly.
       11          Q.     -- the same thing as you testified
       12     that day?
       13          A.     I'm not exactly sure if that's
       14     exactly what I said or how I said it, but to
       15     get to the point, there was no threats.            I
       16     didn't threatened her.        I never threatened
       17     her.
       18          Q.     So then Ms. Halphen has quoted you
       19     as saying "I know you have a few hours left
       20     and I know people who know what to do when
       21     you leave here."
       22                 Did you say that --
       23          A.     No, I didn't.
       24          Q.     -- yes or no?
       25                 You didn't say that?


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 199 of
                                      317

                                                                       Page 199
         1         A.    No, I didn't, no.       For what reason
         2    would I say that?
         3         Q.    To intimidate her.
         4         A.    For what reason though?
         5         Q.    'Cause you're angry.
         6         A.    For what reason?
         7         Q.    'Cause you're angry.
         8         A.    Why would I be angry?        I got the
         9    T.V. --
       10          Q.    Because she --
       11          A.    I turned the T.V. back on.         The T.V.
       12     was on.
       13          Q.    -- was trying to lighten the mood by
       14     making a statement that you're a genius --
       15          A.    No, man.
       16          Q.    -- and you took offense to it.           So
       17     you felt you were being discriminated against
       18     and you told her "I know you have a few hours
       19     left and I know people who know what to do
       20     when you leave here."
       21          A.    First of all --
       22          Q.    You didn't say that?
       23          A.    Of course I didn't.       I don't know
       24     what time she -- she get off.         I don't know
       25     how many hours she got left.         I don't know


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 200 of
                                      317

                                                                      Page 200
         1    nobody to do nothing with her.          Isn't that
         2    the same thing that De la Cruz attested to
         3    hearing and then it -- it came -- it came to
         4    light that -- that she wasn't even present at
         5    that time?
         6         Q.     Did you say it yes or no?
         7         A.     No, I didn't say that.
         8         Q.     Okay.
         9         A.     That's not even a threat and I didn't
       10     say that.
       11          Q.     It's not a threat?
       12          A.     I didn't say that.
       13          Q.     What do you mean it's not a threat?
       14          A.     What I'm hearing you say right now, I
       15     know what time you get off and I know
       16     people -- what -- what else you said?
       17          Q.     "I know you have a few hours left
       18     and I know people who know what to do when
       19     you leave here."
       20                 You didn't think that's a threat?
       21          A.     That don't sound like a threat to me.
       22     That's not what I said though.          That -- I
       23     didn't say anything like that.
       24          Q.     That's not a threat is what you're
       25     saying?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 201 of
                                      317

                                                                      Page 201
         1         A.    I didn't -- that -- I don't hear that
         2    threatening someone.       I don't hear that as
         3    coming off as somebody saying what they're
         4    going to do --
         5         Q.    Well, let me interpret it for you
         6    the way I think --
         7         A.    Go ahead.
         8         Q.    -- the average person would
         9    interpret that is when you leave I know
       10     people that can take care of you.
       11          A.    Yeah, I'm going to say that in
       12     Hialeah.
       13          Q.    Yeah.
       14          A.    Yeah.    I'ma be right in the middle of
       15     Hialeah and say something like that.
       16          Q.    Are you discriminating against
       17     Hialeah?
       18          A.    Hey.
       19          Q.    Hey what?
       20          A.    Hialeah's Hialeah.
       21          Q.    What does that mean?
       22          A.    It show -- it show --
       23          Q.    What does that mean?
       24          A.    It show on my arrest.
       25          Q.    What does that mean?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 202 of
                                      317

                                                                       Page 202
         1          A.    I was arrested with no regards.         No
         2    regards to nothing I had to say.
         3          Q.    Okay.   So now we have an officer
         4    show up, correct, shortly thereafter?
         5          A.    You got something -- something show
         6    up.    I don't know who he is or what he was,
         7    but he showed up.
         8          Q.    That's interesting.      Was he wearing
         9    any clothing that might have given you a clue
       10     as to what he might be in terms of a
       11     profession?
       12           A.    What I saw -- what I can recall him
       13     having on is like a T-shirt.
       14           Q.    Did it have a badge on it?
       15           A.    I'm going to be honest with you, I
       16     don't recall --
       17           Q.    Did he have a gun belt on?
       18           A.    Are you gonna let me answer the
       19     question?
       20           Q.    I thought you were finished
       21     answering.     Excuse me if I interrupted you.
       22     Please complete your answer.
       23           A.    I forgot what I was going to say,
       24     man.
       25           Q.    You sure?    I want to make sure you


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 203 of
                                      317

                                                                      Page 203
         1    can get out anything you want to say.
         2         A.    Yeah.    I recall -- I recall Gutierrez
         3    showing up after -- after I told Ms. Halphen
         4    I want to file a complaint against him.
         5               I sat down, I actually told Ms.
         6    Halphen, I say, You know what, I feel like
         7    I'm being discriminated against by you.            I
         8    say I want to file a complaint against you.
         9               She say, Oh, here's the form --
       10          Q.    Okay.
       11          A.    -- and this is the person you address
       12     it to --
       13          Q.    Okay.
       14          A.    -- they're not going to do anything.
       15          Q.    Okay.    Now you're telling -- now
       16     you're telling a story.
       17          A.    I sat down, I started filling out my
       18     form, and yeah, Gutierrez came.
       19          Q.    Okay, okay.     And I asked you was he
       20     wearing a uniform?
       21          A.    I can't recall what he was wearing.
       22          Q.    And then I asked you was he wearing
       23     a gun belt and then you gave a story.
       24          A.    I don't recall.
       25          Q.    Was he wearing a gun belt is the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 204 of
                                      317

                                                                      Page 204
         1    question.
         2         A.     I noticed he had on a belt once we
         3    got outside.
         4         Q.     Okay.   And what was on the gun belt?
         5         A.     I can't -- honestly I can't tell you
         6    exactly what was on the gun belt.
         7         Q.     But it's no question it looked like
         8    a police officer's gun belt, right?
         9         A.     Possibly.
       10          Q.     Yeah.
       11                 And -- and when someone has a shirt
       12     with a badge on it that says "Hialeah Police
       13     Department," that usually means they're a
       14     police officer, right?
       15                 MS. GOODWIN:    Object to the form.
       16                 THE WITNESS:    Ah, it could be.
       17     BY MR. SWITKES:
       18          Q.     So you thought it was an
       19     impersonator?
       20          A.     Yeah, he is an impersonator.        He
       21     could have been impersonating so he could
       22     have been an impersonator too.
       23          Q.     Okay.   So when you then started
       24     filling out, you said --
       25          A.     The complaint form.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 205 of
                                      317

                                                                      Page 205
         1          Q.   Who gave you the complaint form?
         2          A.   Halphen gave it to me.
         3          Q.   So when you said you're being
         4    discriminated against, she said, Here's a
         5    form --
         6          A.   Yeah.
         7          Q.   -- you can fill it out, correct?
         8          A.   And this is who you address it to.
         9          Q.   And she gave you who to address it
       10     to?
       11           A.   And nothing is going to be done about
       12     it.
       13           Q.   Okay.    That's -- you're saying
       14     Halphen said that?
       15           A.   Exactly.     That's exactly what she
       16     said.
       17           Q.   Did she say it in front of anybody
       18     else?
       19           A.   She said it in front of everybody
       20     that was there.       The two -- the two other
       21     employees and there was another gentleman in
       22     the lobby as well.
       23           Q.   Yeah, there was.      And you know he
       24     filled out a statement saying they were
       25     absolutely professional and polite to you;


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 206 of
                                      317

                                                                      Page 206
         1    you're aware of that?
         2         A.    To me?
         3         Q.    Yes, sir.
         4         A.    No, I don't recall that.
         5         Q.    Oh.   Well.
         6         A.    I saw -- I saw some scribble scrabble
         7    he wrote, but that wasn't addressed to me.             I
         8    thought he was talking about himself.
         9         Q.    Okay.    So this other gentleman is
       10     sitting there and you're claiming you're
       11     filling out the form and then comes Officer
       12     Gutierrez.     He's wearing a gun belt, he's
       13     wearing a shirt with a badge, he might have
       14     been in full uniform, you don't remember?
       15          A.    I really don't recall.
       16          Q.    And he tells you, Sir, can you
       17     please leave, correct?
       18          A.    No.
       19          Q.    Well, what did he say to you?
       20          A.    He said, I need you to step outside.
       21          Q.    Okay.    And you said?
       22          A.    I said, Give me a moment.
       23          Q.    And he said?
       24          A.    No, now.
       25          Q.    And when you were given an order by


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 207 of
                                      317

                                                                      Page 207
         1    a police officer in uniform to step outside,
         2    what did you say?
         3         A.    I got up.
         4         Q.    Okay.    And you did what?
         5         A.    We proceeded outside the door.
         6         Q.    He said it one time and you
         7    immediately got up and went out the door?
         8         A.    He said, I need you to step outside.
         9               I had the form in my hand, I was
       10     finishing up.      I said, Give me a moment.
       11                He said, No, come -- he says, Now.
       12                I said, Okay.      It must be urgent.
       13                Honestly, I didn't know what he was
       14     there for.     I didn't really know.       I hadn't
       15     done anything wrong so.
       16          Q.    Okay.    So let's go -- break down a
       17     little bit of what you said.
       18          A.    Go ahead.
       19          Q.    He said, Step outside?
       20          A.    Yes.
       21          Q.    You said, Let me finish this?
       22          A.    No, I didn't.      I said, Give me --
       23     give me one moment.
       24                I was about the put the paper away
       25     and put the pen in my pocket.         I guess that


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 208 of
                                      317

                                                                      Page 208
         1    wasn't fast enough.
         2                He said, No, now.
         3                I just took it how I had it and I
         4    had to gather my cane too so I was trying to
         5    conform all this stuff "bap" at -- at one
         6    time, at one time.
         7         Q.     You just made the court reporter
         8    jump.     I'm not sure why you screamed, but
         9    try --
       10          A.     I was trying --
       11          Q.     Try to contain yourself because
       12     nobody in this room deserves that.
       13          A.     I was trying to gather all my stuff
       14     at one time while having a cane in one hand.
       15          Q.     And so you gathered your cane?
       16          A.     Yeah.
       17          Q.     And you walked outside, correct?
       18          A.     Yes.
       19          Q.     And you walked outside with Officer
       20     Gutierrez?
       21          A.     Yes.
       22          Q.     And he told you, You are now being
       23     given a trespass warning, correct?
       24          A.     No.
       25          Q.     What did he tell you?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 209 of
                                      317

                                                                      Page 209
         1         A.    We just stood there.
         2         Q.    He just stood there?
         3         A.    I was about this distance and he was
         4    about where you --
         5         Q.    When you --
         6         A.    I said we just stood there.
         7         Q.    Okay.    But stop.
         8         A.    Go ahead.
         9         Q.    At the very beginning I told you,
       10     don't say "this distance" or point.           The
       11     court reporter can't take that down.
       12          A.    Okay.
       13          Q.    So for the best of your ability when
       14     you say "this distance," give me some
       15     measurements so when the court reporter types
       16     this up --
       17          A.    About three feet apart.
       18          Q.    -- we can read it and make some
       19     sense of that.
       20          A.    We were standing about three feet
       21     apart.
       22          Q.    Okay.
       23          A.    I said, What?      What am I out here
       24     for?
       25          Q.    What are you what?


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 210 of
                                      317

                                                                      Page 210
         1         A.     Why am I out here?
         2                I didn't -- I didn't really know
         3    what he -- what he was asking me to step
         4    outside for.     He asked me to step outside, I
         5    went out.     I said -- I said, What?
         6         Q.     And he said?
         7         A.     He just looked.     A couple of seconds
         8    later, he said, I feel threatened with that
         9    cane in your hand.
       10                 I said, Okay, no problem.
       11                 I took the cane, I put it against
       12     the side of the building structure.           The
       13     paperwork I had in my hand, I just put it
       14     down.     Eventually it flew away.
       15          Q.     So you didn't leave the paperwork
       16     inside H.H.A.?
       17          A.     No, I had it in my hand with me.
       18          Q.     Okay.   And then what happened?
       19          A.     And then I put my hands behind my
       20     back in a non-threatening manner.          And I just
       21     said, Now what?      I'm like, What?      What am I
       22     here for?     Why -- why you ask me to come
       23     outside?
       24          Q.     Okay.   Did he tell you because --
       25          A.     He never said it.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 211 of
                                      317

                                                                      Page 211
         1         Q.    -- Ms. De la Cruz and Ms. Halphen
         2    felt threatened by the comments you made
         3    inside?
         4         A.    Never.
         5         Q.    Did he tell you you're giving a
         6    trespass warning and you're no longer allowed
         7    at H.H.A. Facilities?
         8         A.    Never.
         9         Q.    Okay.    So you're standing there and
       10     you're saying now what?
       11          A.    I'm saying, What?       Why am I here?
       12     What do you want from me?        What do you want
       13     from me?
       14                At the time there was a lady in the
       15     car, I say about four feet in the park -- in
       16     the parking -- in the parking space right
       17     there.    He turned his attention to her.          He
       18     said, Ma'am, is he with you?
       19                I said, Now look at you.        I said,
       20     Now you're harassing her.
       21                And that's when he reached --
       22          Q.    What --
       23          A.    He reached -- he said, you know what,
       24     you're under arrest.
       25          Q.    Excuse me.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 212 of
                                      317

                                                                      Page 212
         1         A.    And that's how that happen.
         2         Q.    When he said, "are you there with
         3    him" --
         4         A.    Yep.
         5         Q.    -- what is harassing about that to
         6    her?
         7         A.    First of all, that lady she minding
         8    her business.
         9         Q.    What is harassing about asking her
       10     if she's with you?
       11          A.    Because first of all I felt like I
       12     was being harassed.       I was harassed already.
       13          Q.    Okay.
       14          A.    Once -- once --
       15          Q.    Let me ask you for the third time,
       16     what when Rene Gutierrez, the uniform police
       17     officer, asked a woman were -- was she with
       18     you, how is that harassing towards her?
       19          A.    First of all, what would give him the
       20     impression that we're together because we
       21     both are black?
       22          Q.    Because you're only persons there
       23     and there's only one person waiting.
       24          A.    We weren't the only people there. It
       25     was -- there was somebody else in there.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 213 of
                                      317

                                                                      Page 213
         1    There was a -- there was a gentleman in there
         2    as well.    He didn't ask him.
         3         Q.    The gentleman that said everybody
         4    was treating you very --
         5         A.    That gentleman didn't attest to
         6    nothing about me.
         7         Q.    Oh, really, okay.
         8         A.    He should've attest to the threat if
         9    that was the case.
       10          Q.    But he didn't.
       11          A.    'Cause he didn't -- 'cause he didn't
       12     hear.
       13          Q.    He said everybody acted pleasantly
       14     towards you.     So let's go back to where we
       15     are.    Nothing in what Rene said to this women
       16     was intimidating.      He asked the question "are
       17     you with him?" and then what happened?
       18          A.    And like I said.
       19          Q.    Yeah.
       20          A.    I said, Now, look at you.         I said,
       21     Now, you're harassing this lady here.
       22                'Cause first of all, I was being
       23     harassed when we stepped outside.          He said he
       24     felt threatened with my cane in my hand.            I'm
       25     just an ole-have-it-up person walking with a


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 214 of
                                      317

                                                                      Page 214
         1    cane.
         2         Q.    You're not old.      How old are you?
         3         A.    That's how I described it.
         4         Q.    How -- how old are you?
         5         A.    I'm 45 years old now.
         6         Q.    And you consider that old?
         7         A.    Not O-L-D.     O-L-E, I'm just an "ole"
         8    that's a slang term.       I'm just an
         9    ole-have-it-up person.
       10          Q.    Okay.    But you're in your mid 40s.
       11          A.    I just said --
       12          Q.    At the time you were 44 years old?
       13          A.    I didn't attest -- I didn't attest to
       14     O-L-D.    I attest to O-L-E.
       15          Q.    Okay.
       16          A.    Can we move from that?
       17          Q.    And you still haven't -- and you
       18     still haven't said what was intimidating
       19     about what he said to the woman, but now you
       20     say to him --
       21          A.    Just him -- just him diverting his
       22     attention to her now after me.          My thing
       23     was --
       24          Q.    So that was disrespectful to you --
       25          A.    To me I just felt --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 215 of
                                      317

                                                                      Page 215
         1         Q.    -- by asking the questions of her?
         2         A.    To me I felt like first of all me
         3    being out there it was never brought to my
         4    attention why -- why was I asked to come
         5    outside.
         6         Q.    Well, if I now explain to you that
         7    Ms. De la Cruz      --
         8         A.    It's too late now.       I've been
         9    arrested already.
       10          Q.    Now, you're interrupting me and let
       11     the court reporter try to get us both down.
       12          A.    Okay.
       13          Q.    If Ms. De la Cruz said she felt
       14     threatened by you and the personal comments
       15     you made and then Ms. Halphen said to Rene
       16     Gutierrez that you threatened that when she
       17     leaves work you're going to have people take
       18     care of her.     Do you now understand why Rene
       19     Gutierrez asked you to step outside?
       20                MS. GOODWIN:     Object to the form.
       21                THE WITNESS:     You know what?
       22     BY MR. SWITKES:
       23          Q.    Yeah.
       24          A.    I -- I thought about that and I say
       25     You know what, I said maybe Gutierrez just


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 216 of
                                      317

                                                                      Page 216
         1    went off of what he was told.         I said maybe
         2    that guy didn't even know anything.
         3         Q.    And if -- and if --
         4         A.    If he -- if he found out what they
         5    said were lies.
         6         Q.    And if Ms. De la Cruz and Ms.
         7    Halphen both said they felt threatened and
         8    intimidated by you, now you understand for
         9    the first time why he was there and he asked
       10     you to step outside?
       11          A.    Yeah.
       12          Q.    Okay.
       13          A.    And hon -- I know for a fact it
       14     wasn't true what they said because we found
       15     that out in the meeting we had with Ms. Bates
       16     to get back on the list.        De la -- De la Cruz
       17     attested to something that she -- she -- she
       18     wasn't even there --
       19          Q.    Okay.    So --
       20          A.    -- and she said she heard that.
       21          Q.    -- now we're outside and now for the
       22     first time you understand why Rene was called
       23     and why he asked you to step outside?
       24          A.    I said I -- I understand.
       25          Q.    And now you step outside and now


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 217 of
                                      317

                                                                      Page 217
         1    you're outside and Rene tells you you're
         2    being given a trespass warrant?
         3         A.    He never told me that.
         4         Q.    Okay.
         5         A.    You keep saying he did.
         6         Q.    Did he ask you to leave?
         7         A.    He never did.
         8         Q.    So you're standing there and you're
         9    having a conversation with him and you're
       10     saying now what?
       11          A.    After I put my cane down, after he
       12     told me he felt threatened with me having my
       13     cane in my hand, I said no problem.           I took
       14     it and put it on the bill -- the building
       15     structure.
       16          Q.    Why didn't you leave?
       17          A.    Hmm?
       18          Q.    Why didn't you leave?
       19          A.    Because I was try -- I was trying to
       20     respect Gutierrez.       Like I said, I notice he
       21     had on something.      I'm trying to find out
       22     what is it and first of all I wasn't finished
       23     with my business inside.        I was never told
       24     that I was finished with my business inside.
       25          Q.    When he told you to step outside was


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 218 of
                                      317

                                                                      Page 218
         1    that an indication that you --
         2         A.     No, I can't assume anything.
         3         Q.     Excuse me, you're interrupting me
         4    again.
         5         A.     Okay, go ahead.
         6         Q.     When he told you to step outside was
         7    that an indication to you that your business
         8    at the H.H.A. that day was done?
         9         A.     Oh, no.
       10          Q.     You didn -- that didn't enter your
       11     mind?
       12          A.     No.
       13          Q.     That you had this exchange with Ms.
       14     De la Cruz, you had this exchange with Ms.
       15     Halphen --
       16          A.     I didn't have an exchange with either
       17     one of them.
       18          Q.     -- and then a police officer asks
       19     you to step outside.       You thought that you're
       20     going to go back in and conduct more business
       21     that day?
       22                 MS. GOODWIN:    Object to the form.
       23                 THE WITNESS:    Because tho -- those
       24          exchanges that they claim, like I said,
       25          it came to find out that they was -- they


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 219 of
                                      317

                                                                      Page 219
         1         was lies, they weren't true.
         2    BY MR. SWITKES:
         3         Q.    Okay.
         4         A.    So there was nothing for me to be
         5    concerned about because I didn't -- I didn't
         6    need none of those things.
         7         Q.    That's your opinion.
         8         A.    That's a fact.
         9         Q.    They have a different opinion.
       10          A.    Okay.
       11          Q.    Now, as you're outside and he's
       12     telling you, Okay --
       13          A.    He never told me anything.         He never
       14     told he me that.
       15          Q.    -- it's time to leave.        So you say
       16     to him he felt threatened by your cane?
       17          A.    That's the only thing he told me.
       18          Q.    Okay.    Wouldn't that be an
       19     indication that it's time to leave?
       20          A.    No, of course not.       Why was that?
       21          Q.    Because you're now going to confront
       22     the police officer as to why he feels
       23     threatened after Ms. De la Cruz felt
       24     threatened and Ms. Halphen felt threatened,
       25     but you didn't say anything to anybody that's


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 220 of
                                      317

                                                                      Page 220
         1    threatening, correct?
         2               MS. GOODWIN:     Object to the form.
         3               THE WITNESS:     So just because
         4         anybody say that they felt threatened by
         5         me that means it sticks.        That's why I
         6         don't walk with my cane to this day and I
         7         -- honestly, I probably never will walk
         8         with a cane again because of that
         9         incident.
       10     BY MR. SWITKES:
       11          Q.    Okay.
       12          A.    It's going to stay in the back of my
       13     head.
       14          Q.    So -- so I gave you the setting.
       15          A.    I gave you the setting.
       16          Q.    We now have two people that said
       17     they feel threatened that's why they called
       18     the officer.     Now, for the first time you
       19     recognize, you're outside and you're -- put
       20     the cane down 'cause he said he's feeling
       21     threatened, but you don't think that's a
       22     hint, I want to deescalate this?          It's time
       23     for me to leave?
       24          A.    Of course not.
       25          Q.    You want to confront him?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 221 of
                                      317

                                                                      Page 221
         1               MS. GOODWIN:     Object to the form.
         2               THE WITNESS:     I didn't confront him.
         3    BY MR. SWITKES:
         4         Q.    What do you mean?
         5         A.    He confronted me.       He confronted
         6    me --
         7         Q.    Well, he said --
         8         A.    -- to step outside.       I stepped
         9    outside.
       10          Q.    And then he felt threatened by your
       11     cane and that's where we're at.
       12          A.    So okay --
       13          Q.    And then --
       14          A.    -- he tell me --
       15          Q.    And you put the cane down and say?
       16          A.    -- he failed -- I'm trying to
       17     understand what was I supposed to do when he
       18     said he felt threatened by my cane.
       19          Q.    Uh, a good idea would be to say,
       20     Okay, I'm leaving.
       21          A.    For what?     I was there to take care
       22     of business.     I wasn't finished taking care
       23     of business.
       24          Q.    Okay.    But the business is done.
       25     You've been asked to step --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 222 of
                                      317

                                                                      Page 222
         1         A.    No, no, no.
         2         Q.    -- outside by a police officer.
         3         A.    The business wasn't done.
         4         Q.    So you're not going home?
         5         A.    The business still was --
         6         Q.    You're going to insist on going back
         7    in there after they called the police on you?
         8               MS. GOODWIN:     Object to the form.
         9               THE WITNESS:     Honestly, when he
       10          asked me to step outside I didn't know
       11          what he was going to say.        I was -- I was
       12          still waiting to hear what he sad to say
       13          to me.    The only thing I heard him saying
       14          to me afterwards was, Put your hands on
       15          the wall, you're under arrest.
       16     BY MR. SWITKES:
       17          Q.    Okay.    You left out a part.       Didn't
       18     he take out his TASER?
       19          A.    He didn't take it out.        He reached
       20     for it.    He reached for it.
       21          Q.    Why did he reach for it?
       22          A.    That's when he divert his attention
       23     to the lady that was parked.         It's like once
       24     he saw her, he thought twice about it.
       25          Q.    Olay.    So you're saying -- the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 223 of
                                      317

                                                                      Page 223
         1    officer said he did take out his TASER --
         2         A.     I don't recall him having his TASER.
         3         Q.     -- because you were swinging your
         4    cane.     Are you now saying that he didn't take
         5    out his TASER?
         6         A.     He didn't.
         7         Q.     He didn't?
         8         A.     He didn't take his TASER out.
         9         Q.     He did not?
       10          A.     So I'm swinging my cane while he got
       11     a TASER in his hand?
       12          Q.     Well, it's before he took the TASER.
       13     He says --
       14          A.     So he put it back in?
       15          Q.     -- you swung your cane, he then took
       16     out his TASER.
       17          A.     He said I swung my cane?       At who?
       18          Q.     Yes, he did.
       19          A.     At him?
       20          Q.     Yes, sir.
       21          A.     While he had his TASER out or he
       22     didn't have it out at the time?
       23          Q.     He didn't have it out.
       24          A.     So I swung my cane and then he pulled
       25     the TASER out?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 224 of
                                      317

                                                                      Page 224
         1         Q.    You were yelling angrily and you
         2    swung your cane.      He took out his TASER and
         3    then he called for the police to come; are
         4    you aware of that?
         5               MS. GOODWIN:     Object to the form.
         6               THE WITNESS:     Listen to what you're
         7         saying, man.
         8    BY MR. SWITKES:
         9         Q.    You were standing right near him.
       10          A.    It don't make sense --
       11          Q.    You didn't hear him call the police
       12     department?
       13          A.    It don't make sense what you're
       14     saying.
       15          Q.    You were standing within feet of
       16     him --
       17          A.    Especially at that time.
       18          Q.    -- did you --
       19                Stop.    Listen to my question.
       20                You're standing within feet of an
       21     officer who's got a radio who when he takes
       22     out his TASER 'cause he says you're
       23     threatening him and getting in a fighting
       24     stand, he's calling for police back up; did
       25     you hear that?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 225 of
                                      317

                                                                      Page 225
         1         A.    That didn't happen like that.
         2         Q.    Well, how did -- you said in your
         3    answers to interrogatories about seven or
         4    eight different police officers showed up.
         5         A.    When they showed up?
         6         Q.    They showed up because he called for
         7    them right in front of you.
         8         A.    He never -- no, he didn't.         He
         9    never -- he never, he never called the police
       10     out there.     Evidently he had already called
       11     them before we stepped outside.
       12          Q.    Okay.    So you're outside, he's got
       13     his TASER out, but you say he never pulled it
       14     out?
       15          A.    He never pulled it out.
       16          Q.    Okay.
       17          A.    'Cause he would have pulled it out,
       18     he would have used it.
       19          Q.    You put -- you put your cane down
       20     and what happens next?
       21          A.    After he told me he felt threatened
       22     with me with my cane in my hand, I just took
       23     it put on the buil -- on the side of the
       24     building structure and I put my hands behind
       25     my back.    He said, I feel threatened by you.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 226 of
                                      317

                                                                      Page 226
         1               I took the cane and put it on my --
         2    I put it on the side and I put my hand behind
         3    my back.    He said, Oh, now you squaring off
         4    against me?
         5         Q.    So you're saying Officer Rene
         6    Gutierrez told you he felt threatened by you
         7    swinging the cane --
         8         A.    He never said he felt threatened --
         9         Q.    -- you put your ca -- well, why
       10     would you put your cane --
       11          A.    -- swinging the cane.
       12          Q.    -- why would you put your cane down?
       13          A.    He said I feel threatened --
       14          Q.    Okay.    So you put the cane down --
       15          A.    -- with you having that cane in your
       16     hand.
       17          Q.    So you put the cane down, he never
       18     drew his TASER?
       19          A.    I don't recall him draw -- drawing
       20     his TASER --
       21          Q.    Okay.
       22          A.    -- he had no reason to.
       23          Q.    And then what happened?
       24          A.    Once he said that he felt threatened
       25     with me having my cane in my hand --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 227 of
                                      317

                                                                      Page 227
         1         Q.     Yeah.
         2         A.     I took the cane --
         3         Q.     We're passed that.      You put the cane
         4    down.     What happened next?
         5         A.     I put my hands behind my back.
         6         Q.     Why'd you do that?
         7         A.     Because I wanted to just be in a
         8    non-threatening stance and it was the total
         9    opposite to him.
       10          Q.     Okay.   And then he -- well, he
       11     didn't take out his TASER, he didn't take out
       12     a gun, he didn't take out handcuffs, he
       13     didn't take out any weapons, correct?
       14          A.     Once I put my hands behind my back,
       15     he said, Oh, now you squaring off against me?
       16                 And that's when he went to reach and
       17     that's when he divert his attention to the
       18     lady.     He said, Oh -- he said, Is he with
       19     you?
       20                 I said, Now look at you.       Now you're
       21     harassing this lady here.
       22                 And that's when he said, Put your
       23     hands on the wall.       You're under arrest.       You
       24     hear those police sirens, boy, you're going
       25     to jail.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 228 of
                                      317

                                                                      Page 228
         1          Q.   Okay.    And by saying, "Is he with
         2    you" he was harassing her?         What was --
         3          A.   That's how I -- that's how I felt.
         4    That's how I interpret it.
         5          Q.   Okay.    Who was that lady?
         6          A.   That's the mystery.
         7          Q.   What was -- give me a description of
         8    that lady.
         9          A.   I just recall seeing a black -- a
       10     black female just sitting in the car.
       11           Q.   What was her age?
       12           A.   She could have been like in her late
       13     30s, early 40s.
       14           Q.   And she was waiting for somebody?
       15           A.   I don't know if she was waiting for
       16     someone or she just was broke down there or
       17     whatnot.    But she was parked in that parking
       18     space, she was there when the police showed
       19     up.
       20           Q.   And she didn't leave, correct?
       21           A.   She never -- she didn't leave.
       22           Q.   So he threatened her in your
       23     opinion --
       24           A.   I say he harassed her.
       25           Q.   -- but she never left?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 229 of
                                      317

                                                                      Page 229
         1         A.     He harassed her.
         2         Q.     Why would she stay if she felt
         3    threatened?
         4         A.     I said I felt like he was harassing
         5    her.
         6         Q.     Well --
         7         A.     'Cause she was just sitting there
         8    minding her business.        She had nothing to do
         9    with why he asked me to come outside.
       10          Q.     Okay.   And then the police showed
       11     up, what happened?
       12          A.     After Gutierrez -- Gutierrez detained
       13     me, put me in handcuffs for no reason, put my
       14     hands -- put me on the wall, the police was
       15     showing up, I never seen them call anybody.
       16     Evidently, he had already called them.
       17          Q.     Well, evidently, he might have
       18     called them right in front of you --
       19          A.     No, he didn't.
       20          Q.     -- but you don't remember that?
       21          A.     He didn't call them.      There wasn't no
       22     time.
       23          Q.     Okay.   What do you mean it wasn't no
       24     time?     How much time does --
       25          A.     Everything --


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 230 of
                                      317

                                                                      Page 230
         1         Q.     -- it go on the radio and ask for
         2    back up?
         3         A.     Everything happened so fast.
         4         Q.     How fast?
         5         A.     We were in dialogue with each other.
         6         Q.     How fast?
         7         A.     That -- that incident took -- I give
         8    it like, man, two minutes.
         9         Q.     Okay.   So in the two minutes you're
       10     saying the police department is located where
       11     in relation to the H.H.A.?
       12          A.     I don't know -- I don't where they
       13     have the police department.
       14          Q.     Do you know it's across the street?
       15          A.     I don't know.
       16          Q.     You don't know that?
       17          A.     I don't know.
       18          Q.     It's almost directly across the
       19     street?
       20          A.     I don't know and I don't care,
       21     honestly.
       22          Q.     Okay.   So it took two minutes,
       23     police officer showed up and then what
       24     happened?
       25          A.     I was in handcuffs when they showed


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 231 of
                                      317

                                                                      Page 231
         1    up.    Two, four, six, eight, I say there was
         2    about three cars -- three or four cars.
         3          Q.    Okay.
         4          A.    One officer came to me all the other
         5    officers they went on the side of the
         6    building.
         7          Q.    Did any of them go inside?
         8          A.    Honestly, I don't recall anybody
         9    going inside, but I heard -- I found out that
       10     somebody did talk to Halphen and somebody did
       11     -- they talk -- they talked to Gutierrez.
       12     Nobody talked to me, nobody talked to the
       13     lady that was parked in the car 'cause I was
       14     able to see her the whole time and I never
       15     understood that.      I remember saying to
       16     myself, Why don't they just go to that lady?
       17     She saw everything.
       18           Q.    Do you remember Officer Gutierrez
       19     asking you to calm down multiple times?
       20           A.    To calm down?
       21           Q.    Yes.
       22           A.    No, there was no reason for him to
       23     ask me to calm down.       I never -- never got
       24     ups -- I never got irate, I never got angry,
       25     I was just curious as to why -- why he wanted


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 232 of
                                      317

                                                                      Page 232
         1    me outside.
         2          Q.   Well, and now for the first time
         3    you're saying you understand?
         4          A.   I understand why -- because I was
         5    curious to know, like, why would he just show
         6    up 'cause I was -- there was nothing that I
         7    had done, there was nothing to that I was
         8    doing to warrant an officer to come approach
         9    me.
       10           Q.   But now you know that two of the
       11     employees felt threatened by your comments
       12     even though you claim they weren't intended
       13     that way, right?
       14           A.   First of all that I didn't happen.           I
       15     didn't threaten either one of them.           They're
       16     females, that's not my style, that didn't
       17     happen.    I can -- I can understand why
       18     Gutierrez may have showed up --
       19           Q.   Okay.
       20           A.   -- with the demeanor that he had.           It
       21     still didn't warrant me being arrested, but.
       22           Q.   If someone threatens to bring people
       23     to take care of them --
       24           A.   I never say said that.
       25           Q.   -- do you think -- let's assume for


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 233 of
                                      317

                                                                      Page 233
         1    a second that someone heard you say that or
         2    heard someone say that.
         3         A.      I'm not going to assume anything.         If
         4    I said it, someone would've heard me.
         5         Q.      You interrupted me.     You can't do
         6    that --
         7         A.      Go ahead.
         8         Q.      -- because you answer a question
         9    that wasn't asked.
       10          A.      Go ahead.   Go ahead.
       11          Q.      If somebody said "when you leave
       12     work I'm going to have someone take care of
       13     you."     You know that's an arrestable offense,
       14     don't you?
       15          A.      I don't know, but I didn't say that.
       16          Q.      Okay.   If you did or someone said
       17     that you understand that being an aggravated
       18     assault?
       19                  MS. GOODWIN:   Object to the form.
       20                  THE WITNESS: I don't know, I'm not
       21          sure.     I don't know the law that way.
       22     BY MR. SWITKES:
       23          Q.      Well, but you know if you threatened
       24     someone that you're going to kill them,
       25     that's a threat?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 234 of
                                      317

                                                                      Page 234
         1          A.   Of course.
         2          Q.   Okay.
         3          A.   I didn't say that.       I didn't threaten
         4    to kill anyone.      It was two workers there,
         5    they didn't hear it?       Nobody else heard that
         6    but Haplhen 'cause it never was said, none of
         7    it.
         8          Q.   Did you say that you felt
         9    discriminated against while you were inside?
       10           A.   Yes.
       11           Q.   And you said that to who?
       12           A.   I told that to Halphen and -- I told
       13     that to Halphen and De la Cruz.
       14           Q.   And what was the statement that you
       15     think Ms. De la Cruz said that warranted your
       16     allegation that she was discriminating
       17     against you?
       18           A.   First of all --
       19           Q.   Answer that and then you can give me
       20     some other explanation as to it.          What is the
       21     statement that she meant?
       22           A.   First -- first of all I'm going to
       23     answer my questions the way I feel like
       24     answering it.      That's what I feel like
       25     saying.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 235 of
                                      317

                                                                      Page 235
         1         Q.    No, see but that's the problem --
         2               MS. GOODWIN:     You have to answer --
         3    BY MR. SWITKES:
         4         Q.    -- it's not your question, it's
         5    mine.
         6         A.    I'm going to say first of all --
         7    first of all --
         8         Q.    No, answer my question and if you
         9    have to explain it you can.
       10          A.    First of all --
       11          Q.    What did you say to Ms. De la Cruz
       12     that she -- that you necessitated you saying
       13     "you're discriminating against me"?
       14          A.    What I said to her was --
       15          Q.    It's what she said to you, not what
       16     you said to her.
       17          A.    I said -- I said this to her first
       18     then she said -- said something to me.
       19                I told her, I said I wrote on paper
       20     what I got from Work Comp.
       21                She told me, No, that's not true.
       22     They said they gave you 25,000.
       23                I said, I'm telling you how much I
       24     got.    I said, Now I feel like I'm being
       25     singled out and discriminated against by you.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 236 of
                                      317

                                                                      Page 236
         1    I said, Because I'm telling you exactly what
         2    happened, how it happened.
         3         Q.     Okay.   How is that discriminating?
         4         A.     What you think?     Because I'm giving
         5    her -- I'm giving her my written statement.
         6         Q.     What does that have to do with
         7    discrimination?
         8         A.     I just felt --
         9         Q.     Do you know what the word means?
       10          A.     I may don't, but I just feel like the
       11     stuff I went through, the stuff I was going
       12     through there, I didn't deserve to be going
       13     through it.
       14          Q.     So when you said "I make my money
       15     gambling" or I said "I used all my money to
       16     pay off gambling," you think that that's the
       17     end of what a caseworker can ask you?
       18          A.     I don't know.
       19          Q.     And anything else she asks you is
       20     discriminating against you?
       21          A.     Whatever --
       22                 MS. GOODWIN:     Object to the form.
       23                 THE WITNESS:     Whatever I said, she
       24          had.   All she had to do was take it back
       25          there and do her job, but I said what I


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 237 of
                                      317

                                                                      Page 237
         1         said.
         2    BY MR. SWITKES:
         3         Q.      Do you know what her job is?
         4         A.      I don't know what her job is.
         5         Q.      So why would you say all she has to
         6    do is take it back there and do her job?
         7         A.      Because I gave her --
         8         Q.      She's -- her job as a caseworker is
         9    to determine whether or not the applicant
       10     meets the financial requirements for
       11     receiving Section 8 housing.         And someone
       12     saying I gave all my money away gambling --
       13          A.      So what did she come up with?
       14          Q.      -- doesn't satisfy that requirement
       15     so she asked you for further documents.
       16          A.      So what was the outcome then?        All
       17     she had to do was tell me, You don't qualify,
       18     Elgin, I'm sorry.
       19          Q.      She didn't get there because --
       20          A.      That's why I said all she had to do
       21     was go back and do her -- finish her job off.
       22     That's what I told you.
       23          Q.      Now, see, now you're telling her
       24     what her job is --
       25          A.      I didn't tell her that.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 238 of
                                      317

                                                                      Page 238
         1          Q.   -- and I have a feeling that you
         2    don't know --
         3          A.   I'm saying that now.
         4          Q.   -- what her responsibility is.
         5          A.   I didn't -- I didn't tell her that.
         6          Q.   But that's your attitude.
         7          A.   That's what I thought she was gonna
         8    do.
         9          Q.   I gave you enough answers so go back
       10     and do your job.
       11           A.   Exactly.    What more she needed?
       12           Q.   She needed proof that you have
       13     disposed of all of the Workman's Comp moneys
       14     which would justify your being considered for
       15     Section 8 housing and all you did is give her
       16     statements that had paid off gambling debts.
       17           A.   So she should have drew a conclusion
       18     after that.
       19           Q.   Well, she had pretty much drawn a
       20     conclusion.
       21           A.   Not arrest -- not having me arrested.
       22           Q.   Well, she called the police because
       23     she felt threatened by you.
       24           A.   No one threatened her.
       25           Q.   You can feel that you didn't


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 239 of
                                      317

                                                                      Page 239
         1    threaten anybody --
         2         A.    No one threatened her.
         3         Q.    -- but you have two workers that
         4    felt threatened.
         5         A.    I didn't say or do anything to
         6    threaten De la Cruz nor Halphen and you had
         7    -- you had three people there.
         8         Q.    They disagree.
         9         A.    You had three people there, no one
       10     person attested to it, but De la Cruz.
       11          Q.    How -- how many people testified at
       12     your appeal hearing?
       13          A.    If I'm not mistaken, just one person
       14     De la Cruz.
       15          Q.    Ah, so the other people that were
       16     present didn't testify so there was no way --
       17          A.    Who?
       18                Halphen -- was Halphen, De la Cruz,
       19     and myself.
       20          Q.    And how about the other women that
       21     were at the desk, did they testify?
       22          A.    Of course not.      I didn't hear
       23     anything --
       24          Q.    What do you mean of course not?
       25          A.    Because I don't see their names


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 240 of
                                      317

                                                                       Page 240
         1    anywhere.
         2         Q.     Did you -- did you call them as
         3    witnesses?
         4         A.     Huh?
         5         Q.     Did you call the other workers as
         6    witnesses?
         7         A.     I didn't need to call them as
         8    witnesses.
         9         Q.     Because everybody would have to
       10     believe you?
       11          A.     Because nothing that De la Cruz claim
       12     that I said was said and I proved that.             De
       13     la Cruz tried to -- she tried to help -- help
       14     her with that claim, but we found out that
       15     she -- she got -- had got caught in a lie and
       16     Halphen, Halphen said herself.          My lawyer
       17     asked Halphen, Who was all present at the
       18     time you and Mr. Hilliard had a conversation?
       19                 She said it was other workers and
       20     another gentleman in the lobby.
       21                 She said, Was De la Cruz present?
       22                 She said, No.
       23                 I don't know what else to say, man,
       24     but I told her that De la Cruz wasn't even
       25     there.    She wasn't even present with me and


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 241 of
                                      317

                                                                      Page 241
         1    Halphen were talking.       There was no threats,
         2    I never threaten.
         3         Q.    Okay.    So did Ms. De la Cruz say
         4    anything to you that you felt she was giving
         5    you an attitude?
         6         A.    No, not an attitude just the back and
         7    forth.
         8         Q.    But that's not what your complaint
         9    says.
       10          A.    After I --
       11          Q.    Let me -- let me read.        Before you
       12     say anything else --
       13          A.    Go ahead.
       14          Q.    -- let me read your complaint which
       15     states the exact opposite of what you just
       16     said.
       17          A.    Go ahead.
       18          Q.    "At that time Hilliard informed Ms.
       19     De la Cruz that her recent questions and
       20     attitude towards him we're making him feel
       21     uncomfortable.      And that he felt she was --
       22     had been giving him a harder time ever since
       23     he reported to her that he was disabled and
       24     that his income was limited.         Ms. De la Cruz
       25     then went back into her office alone to


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 242 of
                                      317

                                                                      Page 242
         1    review his letter and left Mr. Hilliard
         2    sitting in the lobby."
         3         A.     That's the discrimination I'm talking
         4    about.
         5         Q.     Okay.
         6         A.     That's --
         7         Q.     You use the word "discrimination"
         8    you've used it multiple times today.           I'm
         9    having a hard time, maybe it's me --
       10          A.     No, maybe it's me.
       11          Q.     Excuse me.    Listen to my question.
       12                 -- understanding what you mean by
       13     discrimination.
       14          A.     You're not asking the question.          You
       15     just made a statement.
       16          Q.     I asked you did what you just say
       17     disagree with page -- Paragraph 22 of your
       18     complaint on Page 4 of your first amended
       19     complaint you filed in federal court.           What
       20     -- her questions, what about her attitude was
       21     making you feel uncomfortable?
       22          A.     First of all, you keep saying
       23     attitude.     I don't look at it -- it's not an
       24     attitude to me, it's just a thing that.
       25          Q.     See and that's my problem.        This is


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 243 of
                                      317

                                                                      Page 243
         1    your words in your complaint.
         2         A.    We're not --
         3         Q.    I'm not saying the word, you did.
         4    I just read it to you.
         5         A.    This the --
         6         Q.    "Her recent question and attitude
         7    towards you."     That's what you wrote in your
         8    complaint.
         9         A.    Somebody else said that.
       10          Q.    You said that.
       11          A.    Somebody else said that.        You say her
       12     recent attitude and credit towards you.
       13          Q.    I'm reading it from your complaint.
       14     This is what Mr. Hilliard is alleging.
       15          A.    I didn't write that.
       16          Q.    So these allegations --
       17          A.    Somebody -- somebody --
       18          Q.    -- are untrue?
       19          A.    Whoever wrote that, they probably
       20     worded it differently, but most of that stuff
       21     you said in there, yeah, I felt like I was
       22     being singled out by them.
       23          Q.    So when you wrote in paragraph --
       24          A.    Is that my handwriting?        It's not my
       25     handwriting.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 244 of
                                      317

                                                                      Page 244
         1         Q.    Sir, this is your first amended
         2    complaint that was filed by your attorney,
         3    April Goodwin, who's sitting in the room.
         4         A.    That's how Ms. Goodwin phrased it.
         5         Q.    So you're claiming Ms. Goodwin
         6    misrepresented?
         7         A.    No, I'm not.
         8         Q.    Okay.    Because I thought that's what
         9    you just said.      This is not your words and
       10     someone else said it.
       11                Well, Ms. Goodwin on your behalf
       12     said it in the complaint in federal court.
       13     That's your attorney, she's speaking for you.
       14          A.    And she's -- and she's on point, but
       15     the attitude part, I don't want to -- I don't
       16     want to focus on attitude 'cause is neither
       17     here nor there, but I'm just going off the
       18     facts.    I felt like I was being singled out
       19     and discriminated against by them.
       20          Q.    Okay.    So you wrote in Paragraph 16
       21     on our about April 25, 2016, "Hilliard
       22     attended a meeting with Margarita De la Cruz,
       23     the H.H.A. intake worker assigned to his
       24     application.     In order to provide Ms. De la
       25     Cruz with documents she had requested."


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 245 of
                                      317

                                                                      Page 245
         1               Isn't that true?
         2         A.    True.
         3         Q.    And then you write in Paragraph 17,
         4    "during this meeting, despite being presented
         5    with ample evidence of Mr. Hilliard's
         6    disabilities, Ms. De la Cruz accused Hilliard
         7    of lying about his disability stating that he
         8    was not -- not disabled in her eyes."
         9         A.    That's true
       10          Q.    Is that true?
       11          A.    Exactly true.
       12          Q.    She said that to you on April 25,
       13     2016?
       14          A.    Yes, she did.
       15                You're not disabled in my eyes.
       16          Q.    And you said "despite being
       17     presented with ample evidence of your
       18     disabilities."
       19                What evidence of your disabilities
       20     did you give to Ms. De la Cruz on or about or
       21     before April 25, 2016?
       22          A.    Well, at that time it was just my
       23     Work Comp -- it was my Work Comp information.
       24          Q.    Okay.    You didn't give her any
       25     documents from Workman's Comp, did you?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 246 of
                                      317

                                                                       Page 246
         1          A.   'Cause -- yeah, she had documents.
         2          Q.   Okay.
         3          A.   Short-term disability.
         4          Q.   Okay.    Did you give her any
         5    documents --
         6          A.   I didn't make --
         7          Q.   -- from Workman's Comp?
         8          A.   Huh?
         9          Q.   Did you give her any documents --
       10           A.   Yeah, she had my Work Comp documents.
       11           Q.   I asked you a simple question.          You
       12     seem not to be able to answer it.
       13           A.   Go ahead.
       14           Q.   Did you give her any Workman's Comp
       15     documents on or before April 25, 2016, yes or
       16     no?
       17           A.   Yes, of course.
       18           Q.   You gave her your entire Workman's
       19     Comp file?
       20                MS. GOODWIN:     Object to the form.
       21                THE WITNESS:     She had.
       22     BY MR. SWITKES:
       23           Q.   You keep saying she had.        The
       24     question is you gave her --
       25           A.   I didn't have access to my whole file


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 247 of
                                      317

                                                                      Page 247
         1    so I don't -- I couldn't say I gave her my
         2    whole file.
         3         Q.    So if you didn't have access to your
         4    own file, you obviously didn't give it to
         5    her?
         6         A.    I said my whole file.        I didn't have
         7    access to my whole file.
         8         Q.    Okay, yeah.     So you didn't --
         9         A.    I gave her what I had.
       10          Q.    What'd you give her?
       11          A.    I gave her the check stubs from --
       12     from my weekly work -- my weekly work comp --
       13     compensation.
       14          Q.    Yeah.
       15          A.    That's basically all I had to bring
       16     in to her.
       17          Q.    Okay.    So that's nothing to do with
       18     disability, correct?
       19          A.    Yeah, it is.
       20          Q.    What do you mean?
       21          A.    It's called short-term disability.
       22          Q.    Your work stubs are short-term
       23     disability?
       24          A.    That's what I'm receiving.
       25          Q.    Your work stubs show that you're


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 248 of
                                      317

                                                                      Page 248
         1    being paid during your injury --
         2         A.    That's what I consider disability.
         3         Q.    -- on the basis of Workman's Comp.
         4    What does that have to do with proving your
         5    disability?
         6               MS. GOODWIN:     Object to the form.
         7               THE WITNESS:     That's going through
         8         the disability process.        But you know
         9         what I brought --
       10     BY MR. SWITKES:
       11          Q.    That's the Workman's Comp process.
       12          A.    Okay.
       13          Q.    That's not a disability process.
       14          A.    That's the Work Comp process.          I also
       15     brought her in my disability information.
       16          Q.    From whom?
       17          A.    Huh?
       18          Q.    From whom?
       19          A.    From disability.      I applied.
       20          Q.    What do you mean from disability?
       21          A.    Just -- just the process of going
       22     through the disability.
       23          Q.    What is disability?
       24          A.    My written -- my written statements.
       25          Q.    What is -- you said you brought a


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 249 of
                                      317

                                                                      Page 249
         1    documents from your disability.          What is from
         2    disability?     There's no agency I'm aware of
         3    that's just disability?
         4                MS. GOODWIN:    Object to the form.
         5    BY MR. SWITKES:
         6         Q.     Are you talking about Social
         7    Security?
         8         A.     No, she had me --
         9         Q.     Are you talking about --
       10          A.     She had my -- she had my information
       11     from Poitier, she had my information from my
       12     psychiatrist.
       13          Q.     You gave her that?
       14          A.     Yeah.
       15          Q.     When did you give her that?
       16          A.     I don't know.     I don't recall exactly
       17     what date.
       18          Q.     You gave her your psychiatric
       19     records?
       20          A.     Yeah.
       21                 MS. GOODWIN:    Object to the form.
       22     BY MR. SWITKES:
       23          Q.     So you realize we have a file at
       24     H.H.A. with all the documents you provided.
       25     You're saying all the Dr. Poitier's records


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 250 of
                                      317

                                                                      Page 250
         1    are in your H.H.A. file?
         2                MS. GOODWIN:    Object.
         3                THE WITNESS:    Not all of them.
         4    BY MR. SWITKES:
         5         Q.     Which ones did you give her?
         6         A.     At that time I just had started
         7    seeing him Dr. Poitier.        I started seeing him
         8    December.
         9         Q.     When?
       10          A.     December 2000 -- 2015.       This arrest
       11     happened, what, six months later.
       12          Q.     And so --
       13          A.     Five months later.
       14          Q.     And so you gave all the records from
       15     Dr. Poitier --
       16          A.     You keep saying all.
       17          Q.     -- up until that time?
       18          A.     I gave her --
       19          Q.     Sorry, didn't mean to --
       20          A.     Whatever --
       21          Q.     I accidentally knocked down your
       22     glasses.
       23          A.     Me too.
       24          Q.     You in purpose knocked down my file.
       25          A.     Nah I --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 251 of
                                      317

                                                                       Page 251
         1         Q.    And the good thing is we're on
         2    video.    What the purpose of that is, I
         3    haven't the slightest idea.
         4         A.    That probably was an accident.          You
         5    probably flung it over.
         6         Q.    Yeah.
         7         A.    You're the only one that can make --
         8    make a mistake, not me.
         9         Q.    Like I said, there's a video.
       10          A.    Yeah, and it's clear cut.
       11          Q.    Did you ever mention to Dr. Poitier
       12     that anything that occurred to H.H.A. was the
       13     cause of any of your mental illness problems
       14     that you claim you had?
       15          A.    Yeah, I -- I mentioned to him about
       16     the arrest about the incident about
       17     everything that occurred.
       18          Q.    Isn't is true that --
       19          A.    That's his decision.
       20          Q.    -- all the records of Dr. Poitier
       21     regarding your depression, regarding any
       22     treatment was about your inability to hold
       23     jobs and being terminated throughout your
       24     career?
       25          A.    I'm not --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 252 of
                                      317

                                                                      Page 252
         1         Q.    Page after page?
         2         A.    -- I'm not exactly sure.        Whatever
         3    assessment he made that's on him.          I'm not --
         4    I'm not the expert.       I'm not the
         5    professional.
         6         Q.    Did you tell Dr. Poitier that you
         7    have a gambling problem?
         8         A.    I don't have a gambling problem.           Who
         9    said I had a gambling problem?
       10          Q.    I seem to remember -- I'm trying to
       11     recall earlier in this deposition --
       12          A.    Uh-huh.
       13          Q.    -- you claim that your life was
       14     threatened because you owed about $17,000.00
       15     dollars to --
       16          A.    Who said that's a gambling problem?
       17                MS. GOODWIN:     Object to the form.
       18     BY MR. SWITKES:
       19          Q.    So you're saying that's not a
       20     gambling problem?
       21          A.    Who says it?
       22          Q.    Well, I would think that --
       23          A.    Who -- who left you in charge and
       24     said that?
       25          Q.    Excuse me.     I -- I would think that


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 253 of
                                      317

                                                                      Page 253
         1    you would admit --
         2         A.    No, I won't admit none of that.
         3         Q.    -- that if you're gambling debts
         4    resulted in a death to your life and you have
         5    to pay $17,000.00 --
         6         A.    I could have been overreacting, who
         7    knows.
         8         Q.    Well, you couldn't overreact by
         9    overpaying, did you?
       10          A.    Hey, you never know.       Better be safe
       11     than sorry.
       12          Q.    How much were you earning a year?
       13          A.    I'm still here.
       14          Q.    How much were you earning a year at
       15     the time --
       16          A.    I'm still here.
       17          Q.    How much were you earning a year
       18     when you incurred $17,000.00 in debt?
       19          A.    I haven't finished the year up.
       20          Q.    $20,000.00 a year?
       21          A.    I haven't finished the year.
       22          Q.    If you're earning $500.00 a week --
       23          A.    I didn't finish it up.
       24          Q.    Okay.    If you're earning $500.00 a
       25     week, what is your yearly salary?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 254 of
                                      317

                                                                      Page 254
         1         A.     Can't -- you can't assume that 'cause
         2    I didn't get there.
         3         Q.     You worked for C&S more than a year,
         4    didn't you?
         5         A.     No, I didn't.
         6         Q.     How long did you work for them?
         7    While you're on Workman's Comp you're still
         8    working for them you realize?
         9         A.     I started 2014.
       10          Q.     And you left in 2016, right?
       11          A.     Yeah.
       12          Q.     Okay.   So that's more than a year?
       13          A.     That's not a salary.      Work Comp isn't
       14     a salary.
       15          Q.     Oh, Workman's Comp is a proportion
       16     of your salary.
       17          A.     Proportion?
       18          Q.     So you said your salary was $500.00
       19     a week?
       20          A.     With C&S.
       21          Q.     Okay.   So if you were losing more
       22     money gambling than virtually all of your
       23     take home pay, you don't consider that a
       24     problem?
       25          A.     Who said I lef -- I lost my money


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 255 of
                                      317

                                                                      Page 255
         1    gambling that --
         2         Q.    What's $17,000.00 compared to what
         3    you're earning?
         4         A.    During a four year period.
         5         Q.    So it --
         6         A.    That's $5,000.00 a year.        Less than
         7    $5,000.00 a year.
         8         Q.    That's nothing?
         9         A.    No, it's not -- I'm not saying it's
       10     nothing, but it is what it is.
       11          Q.    And it reached the point where
       12     someone was threatening your life.
       13                MS. GOODWIN:     Object to the form.
       14     BY MR. SWITKES:
       15          Q.    Would you consider that nothing?
       16          A.    No, we -- we own -- that less than
       17     $5,000.00 a year.
       18          Q.    Okay.    So when Dr. Poitier asked you
       19     do you go to casinos, do you know what your
       20     answer was?
       21          A.    I don't recall.
       22          Q.    I'll give you the answer.
       23                No.
       24          A.    Okay.    That's --
       25          Q.    That's a lie, right?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 256 of
                                      317

                                                                      Page 256
         1                 MS. GOODWIN:     Object to the form.
         2                 THE WITNESS:     If that's what he
         3         said.
         4    BY MR. SWITKES:
         5         Q.      Yeah, that's what he said.       That's
         6    what he filled out.         That your response to
         7    questions posed to you.
         8         A.      The disability judge didn't even --
         9    didn't even hold his -- his statements any
       10     weight.      So I don't know what it say.
       11          Q.      And you went to him before your
       12     arrest in Hialeah because of your depression,
       13     correct?
       14          A.      Because of my Work Comp.      Because of
       15     my --
       16          Q.      Because of your depression and
       17     anxiety, correct?
       18          A.      First of all, I didn't go to him for
       19     nothing.     I went to him to be assessed so I
       20     don't know -- I didn't know what I had when I
       21     went to him.     That's his -- that's his, you
       22     know what I'm saying, determination.           I just
       23     went 'cause I was looking for help.
       24          Q.      And those determinations were made
       25     back in 2015 before your arrest at Hialeah


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 257 of
                                      317

                                                                       Page 257
         1    Housing Authority, correct?
         2         A.     Depression?
         3         Q.     Yeah.
         4         A.     He led -- he -- he labeled me with
         5    depression.
         6         Q.     And that's what you're still
         7    claiming is your disability, isn't it?
         8         A.     No.
         9         Q.     Now you're just claiming your hips?
       10          A.     It's anxiety.     And I just found
       11     out --
       12          Q.     And that's what he diagnosed?
       13          A.     Who Poitier?
       14          Q.     Yeah.
       15          A.     That's old man.     I've seen -- I've --
       16          Q.     That's old?
       17          A.     That's old.    That's -- that -- that
       18     -- that's from an old disability case.            That
       19     that's still being fought in court right now.
       20     That's old there.
       21          Q.     What do you mean it's being fought
       22     and caught?       What's being fought and caught?
       23          A.     My -- my initial disability is still
       24     going on.     Poitier, I haven't seen Poitier --
       25          Q.     You keep saying your initial


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 258 of
                                      317

                                                                      Page 258
         1    disability.     I want you to put this in terms
         2    of --
         3         A.    Go ahead.
         4         Q.    -- some legal agency.        There's SSI,
         5    Social Security Administration.          You can
         6    apply for Social Security Disability.
         7         A.    Okay.
         8         Q.    Is that what you're talking about?
         9         A.    Like I told you, man.
       10          Q.    Don't tell me, man.       Tell what
       11     you're talking to?
       12          A.    I got lawyers -- I got -- I got a
       13     lawyer that's handling both of my disability
       14     cases.    I have two open disability cases
       15     right now.
       16          Q.    Okay.    And with what agencies do you
       17     have two -- you have one with SSI --
       18          A.    I don't know all that stuff.          SSI,
       19     SSDI.
       20          Q.    Social Security --
       21          A.    I work so mines SSDI.
       22          Q.    What do you mean you work?         You
       23     don't work?
       24          A.    At the time, my initial disability
       25     case that's based on SSDI if I'm not


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 259 of
                                      317

                                                                      Page 259
         1    mistaken.     It's not SSI.
         2         Q.     SSDI.
         3         A.     Uh-huh.
         4         Q.     And Georges Pierre that law firm
         5    that -- you said Pierre Pierre.          I believe
         6    the firm is Georges Pierre.
         7         A.     No, it's not Georges Pierre.
         8         Q.     It's not Georges Pierre?
         9         A.     Another assumption.
       10                 It's Pierre Pierre.
       11          Q.     Okay.   May be a different firm that
       12     I wasn't aware of.
       13                 And they're handling both of your
       14     disability claims?
       15          A.     Yes.
       16          Q.     One is SSDI and the other one is?
       17          A.     Actually, they both SSDI because my
       18     credits are good up to 2020 so it's all the
       19     same.     My work credits.
       20          Q.     So you have two SSDI claims?
       21          A.     From what I know.
       22          Q.     And you feel when you spoke to the
       23     doctor that all of your employers were
       24     discriminating against you?
       25          A.     What doctor?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 260 of
                                      317

                                                                      Page 260
         1         Q.    Poitier.
         2         A.    That's not -- that's not what I told
         3    him.    What I told him, what I recall telling
         4    him was I feel like the majority of my issues
         5    started once I got that job with TSA
         6    between 2006 six and 2008.         And I said I just
         7    felt like I've been unfairly targeted by them
         8    ever since that, ever since I left that job.
         9    Because every job that I've had after that
       10     there seems to be issue after issue after
       11     issue.
       12          Q.    So it was the TSA that caused all of
       13     your problems?
       14          A.    I'm not --
       15                MS. GOODWIN:     Object to the form.
       16                THE WITNESS:     I'm not sure, man.
       17     BY MR. SWITKES:
       18          Q.    WELL, that's what said.
       19          A.    I'm just saying --
       20          Q.    Okay.
       21          A.    It may be a coincidence.
       22          Q.    Okay.
       23          A.    Maybe it's a coincidence dealing with
       24     the federal government, I don't know.
       25          Q.    Yeah.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 261 of
                                      317

                                                                      Page 261
         1         A.    I never -- I never been through that
         2    before.
         3         Q.    And when you went to New Horizons
         4    you said your family size was three.           What --
         5         A.    Mmm-hmm.
         6         Q.    What constitutes your family's size?
         7         A.    My daughter and my kid's mother,
         8    that's what I consider my family at the time.
         9         Q.    Okay. And --
       10          A.    My son was in college.
       11          Q.    And your family income you listed as
       12     $13,608.00.
       13          A.    Hey, I can't recall --
       14          Q.    I'm just reading it to you.
       15          A.    -- specifically.
       16          Q.    So your gambling debt is pretty
       17     significant portion of your income, wouldn't
       18     you say?
       19                MS. GOODWIN:     Object to the form.
       20                THE WITNESS:     It may be, but one
       21          thing I learned about those medications
       22          they cause issues like that, gambling
       23          issues.    So I don't know, at that time --
       24          at that time I'm really not -- I'm not
       25          really sure honestly.       All I know that I


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 262 of
                                      317

                                                                      Page 262
         1         was just, know what I'm saying, going
         2         through a -- thought a thing at that
         3         point in my life something I never had
         4         experienced at all until that time.
         5    BY MR. SWITKES:
         6         Q.    When -- when were you at Jackson in
         7    their crisis intervention?
         8         A.    That -- if I'm not mistaken, that was
         9    the end of 2017.      The end of two thousand 17
       10     if I'm not mistaken.       I don't think it was
       11     the end of 2016, but it was towards the end
       12     of the year because it was like in -- it was
       13     like in November.
       14          Q.    Now, you said that you only treated
       15     with Dr. Poitier because it was relating to
       16     C&S?
       17          A.    I never say said that.
       18          Q.    Well, what were you -- why did you
       19     start treating with him?
       20          A.    Because I felt like I needed -- I
       21     needed to find out.
       22          Q.    So it was your doctor not C&S's
       23     doctor right,
       24          A.    I can't talk.
       25                I feel like I just want to find out


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 263 of
                                      317

                                                                      Page 263
         1    what I was deal -- what I was going through
         2    in life, what was going on with me.
         3         Q.     So his diagnosis wasn't as a result
         4    of Workman's Comp, it was your decision to go
         5    to him, right?
         6         A.     Yeah, that was my individual
         7    decision.
         8         Q.     And you were seeing him '15, 2015?
         9         A.     I started seeing December two
       10     thousand --
       11          Q.     You were seeing him in 2016?
       12          A.     Yeah.
       13          Q.     And you were seeing him in 2017?
       14          A.     Yes, and 2018.
       15          Q.     How about 2019, are you still seeing
       16     him?
       17          A.     Nah, no, I stopped seeing him maybe
       18     2018.     From that time -- from the beginning
       19     to that time things started improving a
       20     little bit so I didn't really need to see him
       21     anymore so I had stopped seeing him, but I
       22     started seeing someone else.
       23          Q.     Who did you start seeing?
       24          A.     I started seeing Carol Delaney.
       25          Q.     And when did you start seeing her?


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 264 of
                                      317

                                                                      Page 264
         1         A.    I started seeing her shortly after --
         2    after I stopped seeing him so I think it was
         3    the end of September, like around the end of
         4    September.
         5         Q.    Of what year?
         6         A.    2018 if I'm not mistaken.
         7         Q.    So when you answered these
         8    Interrogtories you gave us the name Carol
         9    Delaney?
       10          A.    Of those?
       11                I wasn't seeing her when I -- when I
       12     first started that process.         Poitier --
       13     Poitier he probably was the only psychiatrist
       14     I was seeing.
       15          Q.    And Carol Delaney --
       16          A.    But I'm currently seeing her right
       17     now.
       18          Q.    -- she's a psychiatrist?
       19          A.    She -- she's a psychologist.
       20          Q.    Psychologist.
       21          A.    She's a psychologist, she's a
       22     registered nurse.      She just had most of
       23     everything I needed.
       24          Q.    And who is paying for her treatment?
       25          A.    Medicaid.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 265 of
                                      317

                                                                      Page 265
         1         Q.     When did you get Medicaid?
         2         A.     I started receiving Medicaid -- when
         3    did I start receiving Medicaid?
         4                I don't know if it was the beginning
         5    -- the beginning of 2018.        I think it was the
         6    beginning of 2018 if I'm not mistaken.            It
         7    was the beginning of 2018, yeah, had to be
         8    the beginning of 2018.
         9         Q.     Now, didn't Ms. Halphen tell you she
       10     was going to be calling the police after you
       11     threatened her?
       12          A.     No.
       13          Q.     She never told you she was going to
       14     call the police?
       15          A.     What she -- what I recall her saying
       16     was, Do you want me to call the police?
       17                 And I recall saying, Call the police
       18     for what?     I haven't done anything.
       19          Q.     Did she tell you she was calling the
       20     police?
       21          A.     She never came out and said, I'm
       22     going to call the police on you.
       23          Q.     So in your complaint, Paragraph 28
       24     "Ms. Halphen then informed Hilliard she was
       25     going to call the police at which time


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 266 of
                                      317

                                                                      Page 266
         1    Gutierrez who was on duty at H.H.A.
         2    approached Hilliard and instructed him to
         3    step outside."
         4               So is it true that she told you that
         5    or is it true what you testified to?
         6         A.    I recall her saying, Do you want me
         7    to call the police.
         8         Q.    The complaint says she told you, you
         9    -- she was calling the police.
       10          A.    All right.     Well, whether she said it
       11     or not, there was no reason to call the
       12     police.    She can't -- people can't just go
       13     through life saying, I'm going to call the
       14     police on you.
       15                Who cares.
       16          Q.    If they feel threatened they
       17     certainly can.
       18          A.    She was never threatened.         I never
       19     threatened her.
       20          Q.    Well, that's your opinion.         If she
       21     feels you threatened her --
       22          A.    It wound up being a fact, it came out
       23     on tape.    When they asked her, Why didn't you
       24     just turn the T.V. back on, Ms. Halphen?
       25                She said, I don't know.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 267 of
                                      317

                                                                      Page 267
         1               It wasn't about no threats.         If that
         2    was the case, she would have stuck to that.
         3    Well, he threatened me and that's the only
         4    thing I know.
         5               It was never none of that.         It was
         6    just like, Well, why did you start the
         7    situation with the T.V.?
         8               That was it.
         9               I don't know.
       10                It wasn't about no threats.         I never
       11     threatened her.      I never threatened Ms.
       12     Halphen.    That's not my -- that's not my
       13     style.    I don't go around threatening people,
       14     I don't go around threatening woman in
       15     particular.
       16          Q.    Do you remember anything else that
       17     was said outside by --
       18          A.    Gutierrez?
       19          Q.    Yeah.
       20          A.    That's all I recall.       I recall going
       21     out there asking him what is it?          I recall
       22     him saying I feel threatened by you with that
       23     cane in your hand.
       24                I put the cane down, put my hands
       25     behind my back.      He said, Oh, now you


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 268 of
                                      317

                                                                      Page 268
         1    squaring off against me?
         2               That's -- it was that -- it was
         3    really just that simple.        It wasn't really
         4    nothing like, you know what, people in here
         5    have said you're threatening them, I'm going
         6    the to ask you to leave.
         7               I never heard anything like that.
         8         Q.    Okay.    Now, when you went to Jackson
         9    you're saying you went in there voluntarily?
       10     It wasn't a Baker Act?
       11          A.    Nah, no Baker Act.
       12          Q.    And it wasn't done by your ex-wife?
       13          A.    No, I volunteered myself.
       14          Q.    And it wasn't because you said you
       15     were going to take your life by slashing your
       16     throat?
       17          A.    Nah.
       18          Q.    So if that's in the hospital
       19     records, that's wrong?
       20          A.    I know what the hospital records say.
       21          Q.    What --
       22          A.    I know exactly what they said.          I
       23     remember exactly how it went.
       24          Q.    What do they say?
       25          A.    They said -- they -- they -- she said


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 269 of
                                      317

                                                                      Page 269
         1    it.    They said she said that he -- he -- he
         2    say he was going to slice his throat with a
         3    knife.     That's what he said.
         4          Q.    That's what Ms. Richardson said?
         5          A.    Yeah, that's what got me in the door.
         6          Q.    And she said that --
         7          A.    And once I got in there --
         8          Q.    She lied to get you in there?
         9          A.    I don't know -- I don't know -- like
       10     I said, I don't know if that's what she
       11     recall me ever saying or that's what she
       12     felt, but I was there because I felt like I
       13     needed help but even if I did, I'm here,
       14     that's my right.      It didn't happen.
       15           Q.    Even if you did threaten to kill
       16     yourself --
       17           A.    It didn't happen.
       18           Q.    You didn't kill yourself is what
       19     you're saying?
       20           A.    I didn't.
       21           Q.    Okay.   We're happy about that, but
       22     the question is --
       23           A.    Why?    You're not happy about that.
       24           Q.    -- what was said as opposed to
       25     what's in the records.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 270 of
                                      317

                                                                      Page 270
         1         A.     I'm telling you, the stuff that I was
         2    saying during the intake they were like,
         3    Well, sir, that's nothing for us to feel like
         4    you need to be placed in here.
         5         Q.     Well, see, you just -- well --
         6         A.     And she said --
         7         Q.     So why is your wife making up --
         8    ex-wife making up a story about you
         9    threatening to kill --
       10          A.     You gotta ask her.
       11          Q.     --     yourself to get you in a
       12     psychiatric facility if you didn't need to be
       13     there?
       14          A.     I'm not saying she did that to get me
       15     in there.        Whatever -- when you get a chance
       16     to talk to her, you ask her all of that.
       17          Q.     Okay.
       18          A.     I can't answer that question.
       19          Q.     I promise you I will.
       20                 You said you never threatened women.
       21          A.     I don't go around --
       22          Q.     But I just read to you previously
       23     that you threatened the caseworker of Restore
       24     Rehabilitation that you said you're going to
       25     do harm to yourself or others; isn't that a


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 271 of
                                      317

                                                                      Page 271
         1    similar threat to -- threat that you made to
         2    Ms. Halphen?
         3               MS. GOODWIN:     Object to the form.
         4               THE WITNESS:     First of all, I never
         5         -- I never had a conversation of that
         6         sort with the woman from whatever
         7         department you're talking about.          And
         8         what I heard, there's nothing directly
         9         there threatening her as a woman.
       10     BY MR. SWITKES:
       11          Q.    It's two --
       12          A.    I'm trying to find it.
       13          Q.    It's right here in the records and
       14     she said you did threaten that you're going
       15     to harm yourself or others.
       16          A.    Or others.
       17                Where the women at?
       18                MS. GOODWIN:     Object to the form.
       19                THE WITNESS:     Where's the female at?
       20          Where's she at?
       21                MS. GOODWIN:     He hasn't asked you to
       22          a question.
       23     BY MR. SWITKES:
       24          Q.    And you said you would like to be
       25     referred to a psychiatrist because in quote


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 272 of
                                      317

                                                                      Page 272
         1    he feels like he's a threat to himself or
         2    others.     This is a direct quote, open
         3    parenthesis and closed parenthesis.           You
         4    never said that?
         5         A.     To her.
         6         Q.     Yeah.
         7         A.     No.
         8         Q.     So how is it that people that
         9    interact with you have directly felt that you
       10     threatened them when you don't recall these
       11     things?
       12          A.     First of all, this "her" you keep
       13     talking about when you find her, you tell me.
       14     I don't even know this "her" you're talking
       15     about, but I'ma play along with you.           You
       16     keep talking about some "her,"          I don't know
       17     who this her is.      I never met this "her."
       18          Q.     You talked to her on the phone?
       19          A.     That's why -- that's why -- that's
       20     first and foremost why I can't really answer
       21     your question directly 'cause there is no
       22     "her" that I was talking to, saying this
       23     stuff to.
       24          Q.     Didn't you talk to the people from
       25     Workman's Comp while you were receiving


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 273 of
                                      317

                                                                      Page 273
         1    Workman's Compensation?
         2         A.    My lawyers communicated with them.
         3    It wasn't much talking for me to do.           Mt Work
         4    Comp -- I had no issue with my Work Comp, no
         5    issues.    There was no iss -- no reasons for
         6    me to have any conversations like that.
         7         Q.    Well, there were lots of issues
         8    during the course of your Workman's Comp.
         9    You were complaining that the doctors weren't
       10     treating you right, correct?
       11          A.    Initially, Dr. Meli, that's the only
       12     issue I had.
       13          Q.    And you were complaining they
       14     weren't giving you a psychiatric evaluation
       15     when you wanted one; isn't that correct?
       16                MS. GOODWIN:     Object to the form.
       17     BY MR. SWITKES:
       18          Q.    It's right in here.
       19          A.    No, that's not true at all.
       20          Q.    So you didn't ask for psychological
       21     treatment?
       22          A.    I'm telling -- I'm telling you
       23     towards the end of my ankle surgery, the
       24     doctor that performed my ankle surgery once
       25     he was finished, once I was healed up and he


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 274 of
                                      317

                                                                      Page 274
         1    already wrote his assessment, I said, You
         2    know what, man?      I said, I'm dealing with
         3    this pain.     I said, I just feel like I'm not
         4    prepared to go back to work.         I say, You know
         5    what, I think I need to see a psychologist or
         6    a psychiatrist.      I said, Is there a way that
         7    you can -- you can set a referral up.
         8                He's the one did it, that doctor.
         9    These Work Comp people they couldn't -- they
       10     couldn't set nothing up.
       11          Q.     So you asked for it?
       12          A.     I asked the doctor for that.
       13          Q.     Okay.
       14          A.     Dr. Wind -- Dr. Winddram.        I asked
       15     him that in his office, he set it up, it was
       16     approved.
       17                 MS. GOODWIN:    There's not a -- he
       18          hasn't asked you a question.
       19     BY MR. SWITKES:
       20          Q.     And you asked for the psychiatric
       21     evaluation because?
       22                 MS. GOODWIN:    Object to the form.
       23                 THE WITNESS:    What does that mean?
       24                 MS. GOODWIN: That's just -- it's
       25          just for the Court.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 275 of
                                      317

                                                                      Page 275
         1               THE WITNESS:     All right.     Nah,
         2         because --
         3    BY MR. SWITKES:
         4         Q.    Why did you ask for the psychiatric
         5    evaluation --
         6         A.    Because.
         7               Go ahead.
         8         Q.    For your Workman's Comp claim?
         9         A.    Because I had not gotten my hips
       10     addressed.     My ankle was addressed.        My lower
       11     back, I never got the injections so, you know
       12     what I'm saying, I just went up -- I just
       13     said I'll just let that go, but my hips, I
       14     never had gotten my hips addressed.           So I
       15     didn't feel physically com -- comfortable
       16     going back -- going back to work and I just
       17     wanted to see, you know what I saying, what
       18     is it.
       19          Q.    Okay.    When did you injure your hips
       20     on the job?
       21          A.    I felt -- I felt the injury after
       22     that, but even though I found out --
       23          Q.    Okay.    But timeout.
       24          A.    My hips were injured at the job
       25     during that incident, but they weren't added


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 276 of
                                      317

                                                                      Page 276
         1    to the case and I didn't -- I didn't expect
         2    them to be added to the case, I just felt the
         3    pain.
         4         Q.     Who told you your hips were injured
         5    when you either jumped off the forklift or
         6    you were hit by a rolling object; who told
         7    you that?
         8         A.     Like I told you, once Dr. Meli -- the
         9    same office.     Once -- once Dr. Meli decided
       10     he was -- he was just going to release me a
       11     couple of weeks after I saw him to go back to
       12     work, I started seeing another doctor there,
       13     she's the one that told me.
       14                 Like I told you, she took x-rays of
       15     my lower back.      This had nothing to do with
       16     my Work Comp.     She saw both of my hips, she
       17     said, Elgin.     She said, Do you know that your
       18     hips are eventually about to go?
       19                 That just caught me by storm.         I'm
       20     like -- I'm like, What are you talking about?
       21     I never had heard that before.
       22                 And that's when the focus went from
       23     -- from my -- from my mental health, from my
       24     physical health, my focus went on my hips
       25     because I --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 277 of
                                      317

                                                                      Page 277
         1         Q.    Okay.    But the hips were not part of
         2    your claim --
         3         A.    No.
         4         Q.    -- it was your back and it was --
         5         A.    My ankle.
         6         Q.    Your ankle?
         7         A.    Yeah.
         8         Q.    The hips were found to be suffering
         9    from degenerative arthritic changes --
       10          A.    Can't preform --
       11          Q.    -- non-related to your accident.
       12     But you wanted Workman's Comp to treat that,
       13     correct?
       14          A.    No, no, no.
       15                MS. GOODWIN:     Object to the form.
       16     BY MR. SWITKES:
       17          Q.    No?
       18          A.    No, Work Comp didn't treat that.
       19                I eventually was seen by that same
       20     doctor's office, Meli Orthopedics, with my
       21     own insurance.
       22                You know that?      They treated me.
       23     They're the first ones that treated me for my
       24     hips, they're the ones that took X-rays,
       25     they're the ones that said, You know what,


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 278 of
                                      317

                                                                      Page 278
         1    you probably need a surgery on this -- this
         2    -- this -- this left hip right now.           So
         3    that's what I was dealing with.          I was like
         4    Wow.
         5               So the Work Comp, it was what it
         6    was.    I knew eventually my ankle was going to
         7    heal up and I was going to get over that, byt
         8    my hips, that became many primary focus in
         9    life and that's what I focused on after the
       10     -- after the -- after the job -- after that
       11     job there.
       12          Q.    Did Dr. Delaney tell you that you
       13     have hostility and irritability?
       14          A.    No, I don't recall -- I don't recall
       15     her telling me anything.        I just have my
       16     sessions with her.       I have my sessions -- I
       17     have my sessions with her as a matter of fact
       18     I probably have one next week with her,
       19     but...
       20          Q.    She prescribing any -- has she asked
       21     anybody else to prescribe medication to you?
       22          A.    Nah, no medication.       That medication
       23     old.    No medication, no more medication.
       24          Q.    So you said you never took OxyCotin?
       25          A.    I never took OxyCotin.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 279 of
                                      317

                                                                      Page 279
         1         Q.    But I'm looking right at the records
         2    from Safe Harbor Medical Health Associates --
         3         A.    And what does it say?
         4         Q.    -- that you're receiving OxyCotin.
         5         A.    Nah.
         6         Q.    Yeah.
         7         A.    There's OxyCotin -- I never -- I
         8    never receive OxyCotin.
         9         Q.    You now how many times you've had
       10     that prescription authorized by the doctors?
       11          A.    I never received a prescription that
       12     say OxyCotin.
       13          Q.    You ever ask them to keep
       14     prescribing them and tell them you're taking
       15     it four to five times a day?
       16          A.    I never received a prescription
       17     prescribed as OxyContin.
       18          Q.    Do you have any reason to doubt that
       19     it's all over every single page of your
       20     medical records?
       21          A.    OxyContin?
       22          Q.    Yes, sir.
       23          A.    Can you spell it for me.
       24          Q.    I will maybe try to start, but it's
       25     O-X-Y-C-O-N-T-I-N 20 milligrams.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 280 of
                                      317

                                                                      Page 280
         1         A.    No, I -- I never received OxyCotin.
         2         Q.    That was -- every single -- every
         3    single prescription?
         4         A.    I never received that.
         5         Q.    And then it talks about tapering off
         6    your meds of OxyCotin?
         7         A.    I never receive brand name drugs.
         8         Q.    Let's not play games.        What do you
         9    mean you never received brand named --
       10          A.    I never received OxyCotin.
       11          Q.    What were you taking?
       12          A.    You tell me.
       13          Q.    I told you and you're saying I never
       14     took the brand.      Now, you're --
       15          A.    I never received OxyCotin.
       16          Q.    -- backing off the statement.
       17                So what are you taking, sir?
       18          A.    What am I taking?
       19          Q.    Yeah.
       20          A.    I told you what I'm taking.
       21          Q.    You told me hypertension and one
       22     other medical condition.        What are you taking
       23     for your mental health?
       24          A.    My mental health?
       25          Q.    Yeah.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 281 of
                                      317

                                                                      Page 281
         1         A.     Nothing.     That's done with, that's
         2    old with.     I don't take any -- any mental
         3    health medication anymore.
         4         Q.     Were you going to a pain center?
         5         A.     Yes.
         6         Q.     Which pain center?
         7         A.     Dr. Emilio Suarez.
         8         Q.     What was he prescribing for you?
         9         A.     Initially?
       10          Q.     Yeah.
       11          A.     When I started out I was getting
       12     percocet.     February, that was like a few,
       13     months before my arrest.        After my arrest, my
       14     pain skyrocketed.
       15          Q.     Okay.   So what were you taking was
       16     the question.
       17          A.     It went from Percocet to Oxycodone.
       18     Oxycodone.
       19          Q.     Are you playing word games with me?
       20          A.     No, I'm telling you.
       21          Q.     Okay.
       22          A.     It went from percocet to Oxycodone.
       23          Q.     So you were taking Oxycodone?
       24          A.     Yeah.
       25          Q.     You recognize that name?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 282 of
                                      317

                                                                      Page 282
         1         A.    Yeah, I recognize Oxycodone.
         2         Q.    How many times a day were you taking
         3    Oxycodone?
         4         A.    After my encounter with the arrest it
         5    went from -- let me see.        It went from
         6    Percocet to -- within, you know what I'm
         7    saying, month after month probably within a
         8    six month span, it went from Percocet to 20
         9    milligram Oxycodone to eventually 30
       10     milligram Oxycodone.
       11          Q.    How many times a day?
       12          A.    At one time I was taking up to four a
       13     day, initially.      My pain was that high.
       14          Q.    Isn't that what I asked you
       15     previously?
       16          A.    Huh?
       17          Q.    Isn't that what I asked you
       18     previously?
       19          A.    No, you asked me had I take OxyCotin,
       20     and I didn't.     I never took that.
       21          Q.    Ah, so you misunderstood that and
       22     you knew it was Oxycodone?
       23          A.    No, I never -- I never seen any
       24     OxyCotin on any -- on any of my prescription
       25          Q.    And you know the difference between


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 283 of
                                      317

                                                                      Page 283
         1    the two drugs?
         2         A.    Do I know the difference?
         3         Q.    Yeah.
         4         A.    No, I just know what I take.         I never
         5    seen a    -- I never seen a prescription of
         6    mines say Oxycotin.
         7         Q.    So you were taking it like I said
         8    four to five times a day, Oxycodone?
         9         A.    At one point, yeah.
       10          Q.    For how long?
       11          A.    It had to been -- Let me see, May,
       12     June, July, August.
       13                I don't know if I started being
       14     prescribed in August, but it was right after
       15     my arrest but grad -- even -- gradually my
       16     pain just for some reason just never
       17     decreased.     The pain I felt in my -- in my --
       18     in my hips, my left hip in particular, it
       19     hasn't healed up since -- since many I
       20     arrest.    Since being in that jail cell, I got
       21     down off the cot, I don't know what I did to
       22     my hip but it just never been the same so my
       23     pain --
       24          Q.    You're hip pain started long before
       25     your arrest.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 284 of
                                      317

                                                                      Page 284
         1         A.    It did.    It did.
         2         Q.    Okay.    So --
         3         A.    But it got exacerbated after the
         4    arrest.
         5         Q.    Who told you that?
         6         A.    The doctor.
         7         Q.    Which doctor?
         8         A.    Dr. Suarez.
         9         Q.    He said by sleeping on a cot --
       10          A.    Not sleeping.
       11          Q.    Excuse me.
       12          A.    Your excused.
       13          Q.    Don't interrupt my question.
       14                Dr. Suarez told you that by sleeping
       15     on a cot one night in jail --
       16          A.    Not sleeping.
       17          Q.    -- that exacerbated your hip
       18     condition?
       19          A.    Not sleeping on it.       He don't know
       20     what happened, I told him what happened.            The
       21     way I -- the way I came down off the --
       22          Q.    So the question was what did Dr.
       23     Suarez tell you not what you told Dr. Suarez.
       24          A.    Suarez --
       25          Q.    Did Dr. Suarez ever tell you that


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 285 of
                                      317

                                                                      Page 285
         1    that one day on a cot caused your hip
         2    problems?
         3         A.     What you doing?
         4         Q.     I'm answering the phone to get it to
         5    stop ringing.
         6         A.     Oh.
         7         Q.     Okay.
         8         A.     That's how you do it?
         9         Q.     Did you answer the question?
       10          A.     I can't remember.      Can you repeat the
       11     question?
       12          Q.     Sure.   Did Dr. Suarez ever tell you
       13     that the one day on the cot is what
       14     exacerbated your hip condition?
       15          A.     No, he didn't say it like that.
       16          Q.     Okay.
       17          A.     He wouldn't have known anything about
       18     the indent until I told him about it.           When I
       19     had the incident I told him about it.
       20          Q.     And after you told him about it did
       21     he say it exacerbated your hip condition?
       22          A.     I just know my pain --
       23          Q.     First answer yes or no.
       24          A.     I don't recall that.
       25          Q.     Okay.   That's good enough.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 286 of
                                      317

                                                                      Page 286
         1         A.    I just know my pain medication went
         2    of after my arrest.
         3               MS. GOODWIN:     I don't know how much
         4         longer you have, but I have -- if we
         5         could take a -- like a five minute break.
         6               MR. SWITKES:     Of course, counsel.
         7               THE VIDEOGRAPHER:       We only have ten
         8         minutes left on the tape.        We'll go off
         9         the record at 6:12.
       10           (A brief recess was taken at 6:12 p.m.)
       11                THE VIDEOGRAPHER:       And we're back on
       12          the record at 6:26 here begins DVD No. 3.
       13     BY MR. SWITKES:
       14          Q.    Mr. Hilliard, you went to the Oshodi
       15     Foundation for psychological testing; isn't
       16     that correct?
       17          A.    Yes, I was sent there by V.R.
       18          Q.    By?
       19          A.    Vocational Rehabilitation work
       20     program.
       21          Q.    Okay.    And they asked you a number
       22     of questions, correct?
       23          A.    Yes.
       24          Q.    And you reported to them that due to
       25     all your life experiences as it relates to


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 287 of
                                      317

                                                                      Page 287
         1    his educational work related challenges, that
         2    you usually end up with quitting school or
         3    getting terminated; do you remember saying
         4    that?
         5         A.    I didn't say that.       That -- that's
         6    probably -- I don't know if that was his
         7    assessment.
         8         Q.    No, this is the questions they asked
         9    you and they're quoting you directly in their
       10     records so this is what you said to them.
       11     You're denying that?
       12          A.    That can't be true.       I've been to two
       13     colleges, I only left one.         I didn't leave --
       14     I didn't quit the other one, it quit on me.
       15     They canceled the football program so.
       16          Q.    Did you tell them "in most jobs I
       17     was terminated"?
       18          A.    Actually it's him.       I told him that
       19     after -- I feel like after I left that
       20     airport job I just felt like I was a target.
       21     I told him that same thing.
       22          Q.    Didn't you tell him in most jobs you
       23     were terminated, yes or no?
       24          A.    Honestly, I can't recall if I told
       25     him that most jobs, but I'm quite sure I told


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 288 of
                                      317

                                                                      Page 288
         1    him after -- after I got that job at the
         2    airport I just felt like every other job I
         3    had after that I was targeted.          It was after
         4    the airport --
         5          Q.    Every job you had you were targeted?
         6          A.    After the airport.      I had no issues
         7    with jobs before that.        I had no issues with
         8    jobs -- I can't even say I had issues with
         9    coworkers because I never had issues with
       10     coworkers and I -- I -- I -- I don't, I
       11     won't.     That's part of -- that was one of the
       12     questions they asked me with the V.R.
       13     program.     They asked me could I get along
       14     with coworkers, I told them yes.
       15                 That's -- that's they're thought of
       16     me.    That -- that wasn't true and it was
       17     proven through the EEOC.
       18           Q.    Sir --
       19           A.    I don't know what else to say.
       20           Q.    -- when the records indicate this is
       21     the answers you gave to the individuals, what
       22     do you mean it's proven that it's not true?
       23           A.    Well, what records are you talking
       24     about?
       25           Q.    I just told you I read it from the


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 289 of
                                      317

                                                                      Page 289
         1    foundation testing.       That's the records --
         2         A.    Whatever he said --
         3         Q.    -- they have of your questions and
         4    your answers.     You're saying it was proven
         5    it's not true; what do you mean by that?
         6         A.    He said that I was detested by the
         7    police.    After the Hialeah Housing --
         8         Q.    No, he said that you told him that
         9    --
       10          A.    What does detested mean?
       11          Q.    -- you told them every place you go
       12     you get terminated.
       13          A.    Read -- read -- read what he said.           I
       14     told him -- I told him about the incident
       15     with y'all -- with the Hialeah Housing.            He
       16     said I was detested
       17                MS. GOODWIN:     Just hold on a second.
       18          Listen to the question he asks and only
       19          answer that 'cause I think you're going
       20          too far afield.
       21                THE WITNESS:     Trying to see how long
       22          my hips can hold out.
       23                MS. GOODWIN:     He says if you need to
       24          stand you can stand.
       25                MR. SWITKES:     Any time you need a


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 290 of
                                      317

                                                                      Page 290
         1         break or you want to stand, just let me
         2         know.
         3                 THE WITNESS:    I'm good.    I'm used to
         4         taking the pain.
         5    BY MR. SWITKES:
         6         Q.      At New Horizons you didn't tell them
         7    that you used cocaine?
         8         A.      No.
         9                 Use cocaine, no.
       10          Q.      Did you tell them you were drinking
       11     seven drinks a week?
       12          A.      No.
       13          Q.      Do you drink seven drinks a week?
       14          A.      No.
       15          Q.      Were you drinking seven drinks while
       16     you were taking --
       17          A.      Seven drinks every week?
       18          Q.      -- Oxycodone?
       19                  Yeah, that's like one a day --
       20          A.      No.
       21          Q.      -- or you're having a lot of fun on
       22     weekends.
       23          A.      One drink a day, yeah.      I had one
       24     drink a day, it's my right if I want to
       25          Q.      Okay.   The question was not whether


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 291 of
                                      317

                                                                      Page 291
         1    it's your right.      Is that what you we're
         2    doing?
         3         A.    No, and that's not what I told him.
         4               I have -- I have one drink a day.
         5         Q.    Is that true or is that false?
         6               MS. GOODWIN:     Object to the form.
         7    BY MR. SWITKES:
         8         Q.    You said it's true, it's my right
         9    and then you're saying it's not true and I
       10     don't know which of those answers to -- you
       11     want me to understand.
       12                MS. GOODWIN:     If you understand what
       13          he's asking you can -- if not you can ask
       14          for clarification.
       15                THE WITNESS:     No, I don't need
       16          clarification.
       17     BY MR. SWITKES:
       18          Q.    Are you drinking every day one drink
       19     on average?
       20          A.    Yeah.
       21          Q.    Okay.    And you taking Oxycodone four
       22     to five times a day?
       23          A.    Now?
       24          Q.    Or you were?
       25          A.    Back then?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 292 of
                                      317

                                                                      Page 292
         1         Q.    When you were drinking?
         2         A.    Oh, man, back then I was in so much
         3    pain I -- I didn't even know that that was
         4    something bad to do --
         5         Q.    And back then is when?
         6         A.    -- until it was brought to my
         7    attention.
         8         Q.    Back then is when?
         9         A.    When I was being prescribed it.
       10          Q.    Which is when?      Give me a timeframe?
       11          A.    When was he prescribing that?
       12                That was -- actually it was shortly
       13     after the arrest.      My pain was -- my pain was
       14     skyrocketed so high I was drinking to help
       15     alleviate my pain, I was taking my pain
       16     medication.
       17          Q.    And this was --
       18          A.    All legally.
       19          Q.    -- in two thousand and what?
       20          A.    '16.
       21          Q.    Okay.    After your Workman Comp
       22     injury?
       23          A.    After my arrest with Hialeah Housing.
       24          Q.    And have you ever had suicidal
       25     ideas?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 293 of
                                      317

                                                                      Page 293
         1         A.    No, honestly I didn't.
         2         Q.    So when the hospital records say
         3    that was true, you're saying you never told
         4    them that?
         5         A.    They -- they did a survey.         They
         6    concluded that I definitely wasn't suicidal,
         7    but that I partly --
         8         Q.    That was before they left you out?
         9         A.    Huh?
       10          Q.    That's was before they let you out.
       11                When you came in, they said you had
       12     suicidal ideation.       When you were released,
       13     obviously --
       14          A.    I don't even know ideation means
       15     'cause I didn't tell them --
       16          Q.    It means you have idea of committing
       17     suicide.
       18          A.    -- ideation suicide.
       19          Q.    Do you understand what that means?
       20          A.    If that's -- if that was their
       21     interpretation of what I said, then that's
       22     their interpretation.       Ideal -- I can't even
       23     say the word.
       24                I'ma try to say it.
       25                Ideation.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 294 of
                                      317

                                                                      Page 294
         1         Q.    You did it.     Don't -- don't do it
         2    again.    You got it.
         3         A.    Ideation.     I don't know what it means
         4    though.
         5               Oh, man.
         6         Q.    Have you ever submitted any further
         7    documents to H.H.A. since the date of your
         8    appeal?
         9         A.    Since my appeal victory?
       10          Q.    Yes, sir.
       11          A.    No, I have no -- I have no
       12     communication with them after that.           I -- I'm
       13     still waiting to be contacted after I won my
       14     appeal.
       15          Q.    Did you ever go back?
       16          A.    Oh, no, no.
       17          Q.    Did you ever complete the
       18     application process?
       19          A.    Did I ever complete the application
       20     process?
       21          Q.    Yeah.
       22          A.    Like I said, I don't know the way the
       23     process goes.      All -- all I know is --
       24          Q.    You never --
       25          A.    -- that it was halted for a frivolous


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 295 of
                                      317

                                                                      Page 295
         1    reason.     I fought it, I beat it, I won it, I
         2    was the demanded to be placed back on list.
         3    They had enough time to counter that,
         4    evidently, they didn't and I still haven't
         5    received the call.       I've checked.
         6         Q.     Haven't you said you don't want to
         7    go there?
         8         A.     After the fact in the mediation?
         9         Q.     Yeah.
       10          A.     Why would I want to go somewhere
       11     where there's nothing available for me?
       12          Q.     I don't understand that answer.
       13          A.     Meaning you told -- I was told that
       14     what you all would do is you all would allow
       15     me to reapply for public housing.          First of
       16     all, I never applied for public housing that
       17     was Section 8 voucher.        Second of all, the
       18     public housing opening that -- that was
       19     started from October 1st to October 4th, it
       20     didn't include any one bedroom or two
       21     bedrooms.     So there was nothing there for me
       22     so what was I going to apply to?
       23          Q.     What were you looking for.
       24          A.     Huh?
       25          Q.     What were you looking for in terms


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 296 of
                                      317

                                                                      Page 296
         1    of accommodations?
         2         A.     What I last had on my application.
         3    Just a one bedroom, one bedroom.
         4         Q.     So if you had --
         5         A.     Efficiency.
         6         Q.     So if you had a studio you wouldn't
         7    accept that?
         8         A.     Yeah, I would have accepted it.
         9         Q.     So what do you mean they didn't have
       10     anything?
       11          A.     Meaning how can you offer somebody a
       12     studio if you're not even offering a one
       13     bedroom?    A studio -- I thought studio and
       14     one bedroom they go hand and hand.           I didn't
       15     think --
       16          Q.     Well, a studio is a studio and a one
       17     bedroom is a one bedroom; do you understand
       18     the difference?
       19          A.     I thought -- like I say, my
       20     interpretation of it is that they're one in
       21     the same.     A one bedroom can be as equ -- can
       22     be equal to a studio.
       23          Q.     So why did you say you never went
       24     back and asked for it 'cause they didn't have
       25     what you want?      I'm trying to follow your


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 297 of
                                      317

                                                                      Page 297
         1    logic and you've lost me.
         2         A.    No, you're asking me why didn't I
         3    accept to reapply, right, when I was offered?
         4         Q.    After your appeal was granted why
         5    didn't you go back?
         6         A.    But where was I supposed to go back
         7    to though?
         8         Q.    H.H.A.?
         9         A.    For what?     To get rearrested?
       10          Q.    You could have asked for something
       11     in the mail.     Did you send any letters to
       12     them?
       13          A.    First of all, why would I --
       14          Q.    Timeout.
       15          A.    Go ahead.
       16          Q.    Did you send any letter to them?
       17          A.    I didn't have to send anything.
       18          Q.    Did you call --
       19          A.    The decision was made.
       20          Q.    Did you call them?
       21          A.    It wasn't sent to me.
       22          Q.    Did you call them?
       23          A.    Oh, no.
       24          Q.    What do you mean the decision wasn't
       25     sent to you?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 298 of
                                      317

                                                                      Page 298
         1         A.    The decision was made --
         2         Q.    The decision was sent to you.
         3         A.    -- for -- for everything to be
         4    overturned and that they had enough time to
         5    counter it.     I don't know how much they had
         6    to counter it so why didn't I get a response
         7    after nobody countered it?         Like, You know
         8    why, you're placed back on the list. You
         9    should be receiving something in the mail
       10     soon.
       11          Q.    Who told you that?
       12          A.    Who told me what?
       13          Q.    What you just said?
       14          A.    That's in the letter.        That's what I
       15     read.
       16          Q.    Okay.    So what did you do about
       17     getting a unit at H.H.A. after you won your
       18     appeal?
       19          A.    I'm waiting to get a call or a mail
       20     like I've gotten all the other times.
       21          Q.    Did you call H.H.A.?
       22          A.    I was not going to call them to
       23     harass them.
       24          Q.    Did you write --
       25          A.    I was not going to go there.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 299 of
                                      317

                                                                      Page 299
         1         Q.    Did you write to them?
         2         A.    No, I didn't do anything.
         3         Q.    Did you have anybody write to them
         4    about the unit?
         5         A.    For what reason?      I won my case.
         6         Q.    Okay.
         7         A.    Why would I win my case and still go
         8    run -- beg somebody for something?
         9               Hey, I won my case.       Can I get it
       10     now?
       11                It's not my job.
       12                MS. GOODWIN:     Just one moment.
       13                THE WITNESS:     Oh, gosh.
       14     BY MR. SWITKES:
       15          Q.    Didn't you articulate through your
       16     attorney that you don't want to live at
       17     H.H.A. Section 8 Housing?
       18          A.    From what I've been through off the
       19     top, no, why would I want to go live
       20     somewhere where I was --
       21          Q.    Okay.
       22          A.    -- discriminated against --
       23          Q.    Okay.
       24          A.    -- falsely arrested, and then I like
       25     I said there's nothing for me to live.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 300 of
                                      317

                                                                      Page 300
         1    There's nowhere for me to live.
         2         Q.    Have you applied for any jobs other
         3    than the security guard?
         4         A.    Like I told you, that's the first job
         5    that I applied for after I felt like I got to
         6    a point where my mind and my body felt
         7    better.
         8         Q.    Did any of your psychologists or
         9    psychiatrists tell you you should not work?
       10          A.    Poitier told me that.        He told me
       11     that.
       12          Q.    Poitier told you you should not
       13     work?
       14          A.    Yes.
       15          Q.    When was the last time you saw
       16     Poitier?
       17          A.    2018.
       18          Q.    And did he tell you why you
       19     shouldn't work?
       20          A.    Whatever his -- whatever his
       21     assessments are, man.       He just told me, no.
       22     I remember him telling him, Man, I'm thinking
       23     of going back to work.
       24                He said, No.     He said, No, you don't
       25     need to go back to work.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 301 of
                                      317

                                                                      Page 301
         1               I made this decision to try to go
         2    back to work myself.
         3         Q.    Okay.    Give me five minutes, I think
         4    we're done.
         5               THE VIDEOGRAPHER:       We'll go off the
         6         record.      Standby.
         7          (A brief recess was taken at 6:37 p.m.)
         8               THE VIDEOGRAPHER:       We're back on the
         9         record at 6:43.
       10     BY MR. SWITKES:
       11                MR. SWITKES:      Counsel, I'm going to
       12          show you what I'm going to mark into
       13          evidence before I do.
       14           (Whereupon, Defendant's Exhibit No. 3
       15            was marked for Identification.)
       16     MR. SWITKES:
       17          Q.    Sir, I'm going to hand you now what
       18     has been marked as Defendant's Exhibit No. 3
       19     and ask you to examine this document.
       20                Now do you see that document was
       21     addressed to you?
       22          A.    Yes.
       23          Q.    And it was addressed to you at your
       24     ex-wife's house?
       25          A.    Yes.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 302 of
                                      317

                                                                      Page 302
         1         Q.     Did you receive this document?
         2         A.     Yes.
         3         Q.     Okay.   And in that document if
         4    you'll hand it me a second it says, "After
         5    careful consideration of testimony
         6    documentation by both parties during the
         7    Informal Review held of Thursday, August 11,
         8    2016, the decision has been made overturn the
         9    Hialeah Housing Authority's decision to
       10     terminate your Section 8 Application process.
       11                 Please see attached notice of
       12     decision."
       13                 And attached to it has the
       14     individual present.
       15          A.     Yes.
       16          Q.     And it has decision reviewed, denial
       17     of Section 8, the evidence presented, and on
       18     the last page it gives the reasons for the
       19     decision.     And then at the bottom of the page
       20     it has some language that maybe you are
       21     referring to about a rehearing.          If you want
       22     to refer to that and please explain to me if
       23     that's what you were referring to.
       24          A.     Talking about five?
       25          Q.     Yes, sir.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 303 of
                                      317

                                                                      Page 303
         1         A.     I thought you meant all that down
         2    there.
         3                Under the authorities administrative
         4    plans within 15 business days of the day of
         5    this mailing of the decision either the
         6    authority or applicant.
         7                15 days, 15 business days?
         8         Q.     Okay.   Well, the court reporter has
         9    to take down what you say and she made a
       10     grimace because you were kind of mumbling at
       11     the end.
       12                 I didn't ask you to read it out
       13     loud.     Is that number five what you are
       14     referring to when you talked about asking for
       15     a rehearing?
       16          A.     Yeah.
       17          Q.     Okay.   So the language at the bottom
       18     of there under five, "five rehearing or
       19     further hearing," indicates that either party
       20     within 15 business days of the date of the
       21     mailing of this decision may ask for a
       22     rehearing?
       23          A.     Yes.
       24          Q.     Did you ask for a rehearing?
       25          A.     For what?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 304 of
                                      317

                                                                      Page 304
         1         Q.    For winning your appeal.
         2         A.    Do I want to be reheard to re-win?
         3    No, I had already won.
         4         Q.    Okay.    And you're not aware whether
         5    the housing authority made any request for
         6    rehearing?
         7         A.    I'm not aware.
         8         Q.    Did you receive anything in writing
         9    that the housing authority asked for a
       10     rehearing?
       11          A.    No, I didn't.
       12          Q.    Did you ever appear again at a
       13     hearing relating to your decision of your
       14     housing application?
       15          A.    No, I didn't.
       16          Q.    So this letter told you you won --
       17          A.    Yes.
       18          Q.    -- your appeal?
       19          A.    Yes.
       20          Q.    And then you did nothing, correct?
       21          A.    I checked.     I checked the database
       22     every -- every week but...
       23          Q.    You mentioned the database.         Now,
       24     you talked about public housing.          You never
       25     made an application for public housing, did


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 305 of
                                      317

                                                                      Page 305
         1    you?
         2         A.     No, I never did that.
         3         Q.     You made an application for Section
         4    8 housing?
         5         A.     Yeah, for that one, yeah.
         6         Q.     And then you never asked for Section
         7    8 housing after you won that appeal; isn't
         8    that correct?
         9         A.     That's what I'm not clear on.
       10          Q.     Well, what did you do if anything?
       11          A.     I was -- I was placed back on the
       12     list.
       13                 Can you read that part.
       14          Q.     You want to read that and see where
       15     it says anything about --
       16          A.     I was told to be placed back on the
       17     list, yeah.
       18          Q.     Okay.
       19          A.     I was told to be placed back on the
       20     list.
       21          Q.     By who?
       22          A.     By Alonzo Hudson.
       23          Q.     Okay.   Where does it that in that
       24     document?
       25          A.     We'll get to it.     I'll get with my


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 306 of
                                      317

                                                                      Page 306
         1    lawyer and we'll point it out.
         2         Q.     Okay.   The document speaks for
         3    itself?
         4         A.     I ain't talking about this one here,
         5    it's somewhere.      It may not be in this one
         6    here, it may be in something else.
         7         Q.     Okay.   And --
         8         A.     I got you on that one.
         9         Q.     Did you ever request to be placed
       10     back?     I thought you said you don't want to
       11     live there after your arrest?
       12          A.     Excuse me?
       13          Q.     Didnr't you just testify under oath
       14     that you didn't want to live there after your
       15     arrest?
       16          A.     Who would want to?
       17                 I want to live somewhere.
       18          Q.     Okay.
       19          A.     I don't know how it's gon' get done,
       20     but it just can't go down like that.           You
       21     can't just, you know what I'm saying,
       22     interrupt somebody process in the middle of
       23     it and then they fight to get back on and
       24     think it's just -- it's just that.           So some
       25     kind of way I'll need to find somewhere to


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 307 of
                                      317

                                                                      Page 307
         1    live just like I did here.
         2               I tried to find somewhere to live
         3    with this -- with this process here and it
         4    was interrupted for -- for the reason it was.
         5         Q.    Okay.    You hired your attorney when?
         6         A.    I think it was September 2016 if I'm
         7    not mistaken.
         8         Q.    And was there any documents
         9    specifically requesting that you be given
       10     Section 8 housing by either you or your
       11     attorney since that day?
       12          A.    Only thing I recall us conversing
       13     about was had I heard anything --
       14          Q.    I -- I'm defending your attorney
       15     that I don't want to -- my question ask you
       16     to tell me anything that you and your
       17     attorney discussed.
       18          A.    Good.
       19          Q.    That's work product, that's
       20     privileged between your attorney and the
       21     client.
       22                My question is was anything sent in
       23     writing to the housing authority after the
       24     date when your appeal was granted, yes or no?
       25          A.    Not that I know of.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 308 of
                                      317

                                                                      Page 308
         1         Q.    Okay.
         2         A.    Not for me.
         3         Q.    I have no further questions.
         4                      CROSS-EXAMINATION
         5               MS. GOODWIN:     Just a couple
         6         followups here.
         7    BY MS. GOODWIN:
         8         Q.    The -- when H.H.A. or Ms. De la Cruz
         9    or anybody there asked you for -- to amend
       10     documents did you do that?
       11          A.    Yes.
       12          Q.    Okay.    Did you provide documentation
       13     that you felt was adequate whenever you were
       14     asked?
       15          A.    Yes.
       16                MR. SWITKES:     Object to the form of
       17          the question.
       18     BY MS. GOODWIN:
       19          Q.    Did you believe that the information
       20     you -- the documentation you provided to them
       21     was adequate?
       22                MR. SWITKES:     Object to the form.
       23                THE WITNESS:     Yes.
       24     BY MS. GOODWIN:
       25          Q.    Okay.    At the time that your hip


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 309 of
                                      317

                                                                      Page 309
         1    started hurting you, did you know they were
         2    not part of your Worker's Comp injury?
         3          A.   Yes.
         4          Q.   Okay.
         5          A.   I definitely did.
         6          Q.   Okay.    When did you find out they
         7    were degenerative arthritis or something from
         8    birth I think you --
         9               MR. SWITKES:     I object to the last
       10           part of that sentence.
       11     BY MS. GOODWIN:
       12           Q.   Okay.
       13           A.   I officially found out about it -- it
       14     wasn't with Dr. Meli, it was when I saw
       15     Dr.    Edward Silverman.      He confirm -- yeah,
       16     he confirmed that.
       17           Q.   What are your symptoms of -- of
       18     anxiety?    How does that -- what does that
       19     produce in you?
       20           A.   Well, I never had anxiety.         I'ma
       21     prideful person, man.       I'ma --
       22           Q.   But as we sit here today, what's
       23     your -- you've been diagnosed with anxiety,
       24     right?
       25           A.   Yeah.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 310 of
                                      317

                                                                      Page 310
         1         Q.    So what are the symptoms of that?
         2         A.    It's just irritability, being
         3    irritable.     Just anxious about things and
         4    uncertain about, you know what I'm saying,
         5    about what I may be accused of next.           That's
         6    one of the reasons why I haven't been in a
         7    rush throughout those years to run and go
         8    back to work.       I'm just trying to figure --
         9    figure things out.
       10          Q.    And any -- and your depression what
       11     are your symptoms today from that?
       12          A.    Actually, today I'm actually --
       13          Q.    Let me rephrase that.        I don't mean
       14     today as in today as this date.
       15          A.    Oh.
       16          Q.    I mean in general nowadays.
       17          A.    You mean not -- not during like the
       18     arrest or anything?
       19          Q.    Right.     Yeah, just present day,
       20     right.
       21          A.    Nah, man, as far as I'm concerned I'm
       22     not depressed anymore.
       23          Q.    Okay.    Do you have any other
       24     psychological diagnosis that --
       25          A.    I was just told -- I was just told by


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 311 of
                                      317

                                                                      Page 311
         1    my psychologist that I suffer from PTSD.
         2    That I got -- now I got a phobia.
         3          Q.     Okay.   What are the symptoms that
         4    you experienced from your PTSD?
         5          A.     I just feel like I'ma be falsely
         6    accused of something again.         Like I said,
         7    that's one of the reasons why even though I'm
         8    prescribed the cane to walk with, I stopped
         9    walking with it 'cause I don't wanna -- I
       10     don't wanna have to have an incident like
       11     that.      Somebody falsely accuse me of
       12     something that didn't happen.         I take the
       13     pain.
       14           Q.     Okay.   And then one more question.
       15     When Officer Gutierrez asked you outside, Mr.
       16     Switkes was asking you whether or not why
       17     didn't you just leave.        Did you feel free to
       18     go?
       19           A.     Oh, no, that -- especially at that
       20     time, that would have been the last thing I
       21     would have did.       I -- I -- I felt like I
       22     would have got tased or shot in the back.
       23                  Nah, I wasn't gonna leave anywhere
       24     until -- I actually gave him that benefit of
       25     the doubt, sort of respect to like, What,


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 312 of
                                      317

                                                                      Page 312
         1    tell me what's going on, man.         What -- What
         2    am I here for?      Why you got me out here?
         3               'Cause I wasn't really sure.         So
         4    just me saying "Man, the hell with you" and
         5    walking away, nah, I wasn't going to do that.
         6               MS. GOODWIN:     I don't have anything
         7         further.
         8                    REDIRECT EXAMINATION
         9    BY MR. SWITKES:
       10          Q.    Sir, counsel asked you about filling
       11     out all the documents.        You never amended
       12     your personal declaration even after Ms. De
       13     la Cruz told you to do so, did you?
       14          A.    My personal declaration.        Now, what's
       15     that again?
       16          Q.    It's the document that you provided
       17     showing your financial abilities and back --
       18     and backup for that.
       19          A.    No, is -- is that part of the
       20     application?
       21          Q.    Yes, sir, it was part of the
       22     orientation.     You were told that the
       23     documents you were going to have to fill out
       24     and you filled it out.
       25          A.    I did.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 313 of
                                      317

                                                                      Page 313
         1         Q.    You never amended it with the
         2    information that Ms. De la Cruz asked you,
         3    did you?
         4               MS. GOODWIN:     Object to the form.
         5               THE WITNESS:     There was -- whatever
         6         was amended was if I'm not mistaken was
         7         my last income, was the money my mother
         8         signed off on giving me the $150.00 a
         9         month --
       10     BY MR. SWITKES:
       11          Q.    Sir, you said --
       12          A.    Aside from Work Comp.
       13          Q.    -- you answered to questions of
       14     counsel that you never had anxiety.
       15          A.    Nah, before this --
       16          Q.    You realize --
       17          A.    -- I was never -- I was never -- I
       18     was never diag -- I don't recall being
       19     diagnosed with anxiety.
       20          Q.    Okay.    But you were diagnosed with
       21     anxiety and depression while you were still
       22     working at C&S; are you aware of that?
       23          A.    By who?    By who?
       24          Q.    By the psychologist the psychiatrist
       25     that were treating you --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 314 of
                                      317

                                                                      Page 314
         1         A.    Who?
         2         Q.    -- in 2016.
         3               Are you aware of that?
         4         A.    No, as far as I'm concerned, Dr.
         5    Poitier diagnosed me with severe depression.
         6         Q.    And anxiety.
         7         A.    I'm not -- I'm not aware of that.
         8         Q.    Okay.
         9         A.    I haven't see -- I haven't seen
       10     anxiety on any of his reports of me.
       11          Q.    Okay.    And you said Dr. Poitier told
       12     you you shouldn't return to work for four
       13     years; is that what your testimony is?
       14          A.    Every time I was seeing him he just
       15     told me, Nah, you -- you don't need to go
       16     back to work right now.        Have you gotten your
       17     disability yet?
       18          Q.    And when did your depression go
       19     away?
       20          A.    Actually the beginning of -- I'm
       21     trying to see.
       22                The beginning of 2018 when I started
       23     this process with this disability work
       24     agency, I just -- I just felt like I was
       25     trying my best to put my depression behind


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 315 of
                                      317

                                                                      Page 315
         1    me.
         2          Q.   And your application for SSDI is
         3    based only on your hips?
         4          A.   No, it's based on anxiety.         I know --
         5    I know it's based on my hips, it's based on
         6    anxiety.
         7          Q.   I -- I -- you just lost me 'cause
         8    you said you never suffered from anxiety, but
         9    yet, now you're testifying that your SSDI is
       10     based on anxiety?
       11                MS. GOODWIN:     Object to the form.
       12                THE WITNESS:     Like I said, I'm under
       13           the impression that I didn't.        I'm under
       14           the impression that I was suffering from
       15           severe depression.
       16     BY MR. SWITKES:
       17           Q.   Not anxiety?
       18           A.   No, I used to try to figure the
       19     anxiety part out and I was like, You know
       20     what, maybe I don't suffer from anxiety.            I
       21     never had heard -- I never really had heard
       22     that diagnosis.      I don't recall hearing that
       23     diagnosis from a -- a treating physician.
       24           Q.   Okay.    Sir, you have a right to read
       25     the deposition once it's typed.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 316 of
                                      317

                                                                      Page 316
         1               MR. SWITKES:     Counsel, if you want
         2         to waive for him or read for him.
         3               MS. GOODWIN:     When it's typed up you
         4         can come down here and read -- you have
         5         to make an appointment -- well not here,
         6         to her officer probably and read the
         7         appointment -- read the transcript and
         8         decide whether, you know, look for
         9         anything that she took down wrong.           You
       10          can's change your mind and answer
       11          different answer --
       12                THE WITNESS:     I'm cool.     I'm cool.
       13          I'm cool.
       14                MS. GOODWIN:     Or you can trust her.
       15          Most people waive it.
       16                So he'll waive.
       17                MR. SWITKES:     He waives.     I'm
       18          ordering.
       19                THE WITNESS:     I'm cool.     I'm cool
       20          with that.
       21                THE VIDEOGRAPHER:       We'll go off the
       22          record at 6:57.
       23           (Thereupon, the deposition was concluded
       24            at 6:57 p.m.)
       25


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:18-cv-24594-CMA Document 86-3 Entered on FLSD Docket 11/30/2019 Page 317 of
                                      317

                                                                      Page 317
         1                         CERTIFICATE
         2    STATE OF FLORIDA:
                       :SS.
         3    COUNTY OF MIAMI-DADE
         4          I, ADRIANA REYES, COURT REPORTER AND
              NOTARY PUBLIC, IN AND FOR THE STATE OF
         5    FLORIDA AT LARGE, DO HEREBY CERTIFY THAT
              ELGIN HILLIARD WAS BY ME FIRST DULY SWORN TO
         6    TESTIFY THE WHOLE TRUTH; THAT I WAS
              AUTHORIZED TO AND DID REPORT SAID DEPOSITION
         7    IN STENOTYPE; THAT A FOREGOING PAGES NUMBERED
              1 TO 317, INCLUSIVE, ARE A TRUE AND CORRECT
         8    TRANSCRIPT OF MY SHORTHAND NOTES OF SAID
              DEPOSITION.
         9
                    I FURTHER CERTIFY THAT SAID DEPOSITION
       10     WAS TAKEN AT THE TIME AND PLACE HEREINABOVE
              SET FORTH AND THAT THE TAKING OF SAID
       11     DEPOSITION WAS COMMENCED AND COMPLETED AS
              HEREINABOVE SET OUT.
       12
                    I FURTHER CERTIFY THAT I AM NOT AN
       13     ATTORNEY OR COUNSEL OF ANY OF THE PARTIES,
              NOR AM I A RELATIVE OR EMPLOYEE OF ANY
       14     ATTORNEY OR COUNSEL OF ANY PARTY CONNECTED
              WITH THE ACTION, NOR AM I FINANCIALLY
       15     INTERESTED IN THIS ACTION.
       16           THE FOREGOING CERTIFICATION OF THIS
              TRANSCRIPT DOES NOT APPLY TO ANY REPRODUCTION
       17     OF THE SAME BY ANY MEANS UNLESS UNDER THE
              DIRECT CONTROL AND/OR DIRECTION OF THE
       18     CERTIFYING REPORTER.
       19
                    DATED IN MIAMI, MIAMI-DADE COUNTY,
       20      FLORIDA, THIS 21TH DAY OF OCTOBER, 2019
       21
       22     __________________________
              ADRIANA REYES, NOTARY PUBLIC
       23     STATE OF FLORIDA, AT LARGE.
              My Commission expires: 09/20/21
       24     My Commission Number: GG 1449052
       25

                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
